Exhibit 10.1

EXECUTION COPY

 

 

 

 

LOGO [g564315g74u04.jpg]

CREDIT AGREEMENT

dated as of

July 2, 2013

among

DEAN FOODS COMPANY

The Lenders Party Hereto

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

BANK OF AMERICA, N.A.,

as Syndication Agent

COBANK, ACB,

CREDIT AGRICOLE CORPORATE & INVESTMENT BANK,

COÖPERATIEVE CENTRALE RAIFFEISEN – BOERENLEENBANK, B.A.

“RABOBANK NEDERLAND,” NEW YORK BRANCH, SUNTRUST BANK and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents

BANCO BILBAO VIZCAYA ARGENTARIA, S.A., NEW YORK BRANCH,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

HSBC BANK USA, NATIONAL ASSOCIATION,

PNC BANK, NATIONAL ASSOCIATION and

REGIONS BANK,

as Co-Senior Managing Agents

 

 

J.P. MORGAN SECURITIES LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

COBANK, ACB, CREDIT AGRICOLE CORPORATE & INVESTMENT BANK,

COÖPERATIEVE CENTRALE RAIFFEISEN – BOERENLEENBANK, B.A. “RABOBANK

NEDERLAND,” NEW YORK BRANCH, SUNTRUST ROBINSON HUMPHREY, INC. and

WELLS FARGO SECURITIES, LLC

as Joint Lead Arrangers and Co-Book Managers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I    Definitions    SECTION 1.01.    Defined Terms     
1    SECTION 1.02.    Classification of Loans and Borrowings      27   
SECTION 1.03.    Terms Generally      27    SECTION 1.04.    Accounting Terms;
GAAP      27    ARTICLE II    The Credits    SECTION 2.01.    Commitments     
28    SECTION 2.02.    Loans and Borrowings      28    SECTION 2.03.    Requests
for Revolving Borrowings      29    SECTION 2.04.    Expansion Option      30   
SECTION 2.05.    Swingline Loans      31    SECTION 2.06.    Letters of Credit
     32    SECTION 2.07.    Funding of Borrowings      36    SECTION 2.08.   
Interest Elections      36    SECTION 2.09.    Termination and Reduction of
Commitments      37    SECTION 2.10.    Repayment of Loans; Evidence of Debt   
  38    SECTION 2.11.    Prepayment of Loans      39    SECTION 2.12.    Fees   
  41    SECTION 2.13.    Interest      42    SECTION 2.14.    Alternate Rate of
Interest      43    SECTION 2.15.    Increased Costs      44    SECTION 2.16.   
Break Funding Payments      44    SECTION 2.17.    Taxes      48    SECTION
2.18.    Payments Generally; Allocation of Proceeds; Sharing of Set-offs      49
   SECTION 2.19.    Mitigation Obligations      50    SECTION 2.20.    Departing
Lenders; Replacement of Lenders      50    SECTION 2.21.    Defaulting Lenders
     52    ARTICLE III    Representations and Warranties    SECTION 3.01.   
Organization; Powers      52    SECTION 3.02.    Authorization; Enforceability
     52    SECTION 3.03.    Governmental Approvals; No Conflicts      52   
SECTION 3.04.    Financial Condition; No Material Adverse Change      52   
SECTION 3.05.    Properties      53    SECTION 3.06.    Litigation and
Environmental Matters      53    SECTION 3.07.    Compliance with Laws      53
   SECTION 3.08.    Investment Company Status      53   

 

i



--------------------------------------------------------------------------------

SECTION 3.09.    Taxes      53    SECTION 3.10.    ERISA      54    SECTION
3.11.    Disclosure      54    SECTION 3.12.    Solvency      54    SECTION
3.13.    Security Interest in Collateral      54    SECTION 3.14.    Labor
Disputes      54    SECTION 3.15.    No Default      55    SECTION 3.16.   
Federal Reserve Regulations      55    SECTION 3.17.    Business Locations;
Taxpayer Identification Number      55    SECTION 3.18.    OFAC      55   
SECTION 3.19.    Insurance      55    ARTICLE IV    Conditions    SECTION 4.01.
   Effectiveness      55    SECTION 4.02.    Each Credit Event      56   
ARTICLE V    Affirmative Covenants    SECTION 5.01.    Financial Statements and
Other Information      57    SECTION 5.02.    Notices of Material Events      58
   SECTION 5.03.    Existence; Conduct of Business      58    SECTION 5.04.   
Payment of Obligations      59    SECTION 5.05.    Maintenance of Properties   
  59    SECTION 5.06.    Books and Records; Inspection Rights      59    SECTION
5.07.    Compliance with Laws      59    SECTION 5.08.    Use of Proceeds     
59    SECTION 5.09.    Insurance      59    SECTION 5.10.    Subsidiary
Guarantors; Pledges; Collateral; Further Assurances      60    ARTICLE VI   
Negative Covenants    SECTION 6.01.    Indebtedness      61    SECTION 6.02.   
Liens      63    SECTION 6.03.    Fundamental Changes      65    SECTION 6.04.
   Investments, Loans, Advances and Acquisitions      67    SECTION 6.05.   
Asset Sales      68    SECTION 6.06.    Sale and Leaseback Transactions      68
   SECTION 6.07.    Restricted Payments      69    SECTION 6.08.    Transactions
with Affiliates      69    SECTION 6.09.    Restrictive Agreements      70   
SECTION 6.10.    Subordinated Indebtedness and Amendments to Subordinated
Indebtedness      71    SECTION 6.11.    Financial Covenants      71    SECTION
6.12.    Sanctions      71   

 

ii



--------------------------------------------------------------------------------

ARTICLE VII    Events of Default    ARTICLE VIII    The Administrative Agent   
ARTICLE IX    Miscellaneous    SECTION 9.01.    Notices      76    SECTION 9.02.
   Waivers; Amendments      78    SECTION 9.03.    Expenses; Indemnity; Damage
Waiver      80    SECTION 9.04.    Successors and Assigns      81    SECTION
9.05.    Survival      85    SECTION 9.06.    Counterparts; Integration;
Effectiveness      85    SECTION 9.07.    Severability      85    SECTION 9.08.
   Right of Setoff      86    SECTION 9.09.    Governing Law; Jurisdiction;
Consent to Service of Process      86    SECTION 9.10.    WAIVER OF JURY TRIAL
     86    SECTION 9.11.    Headings      87    SECTION 9.12.    Confidentiality
     87    SECTION 9.13.    Several Obligations; Nonreliance; Violation of Law
     88    SECTION 9.14.    USA PATRIOT Act      88    SECTION 9.15.   
Disclosure      88    SECTION 9.16.    Appointment for Perfection      88   
SECTION 9.17.    Interest Rate Limitation      88    SECTION 9.18.    No
Advisory or Fiduciary Responsibility      89    SECTION 9.19.    Release of
Subsidiary Guarantors.      89   

 

iii



--------------------------------------------------------------------------------

SCHEDULES:

Commitment Schedule

Schedule 2.06 — Existing Letters of Credit

Schedule 3.01 — Subsidiaries

Schedule 3.17(a) — Locations of Tangible Personal Property

Schedule 3.17(b) — Location of Chief Executive Office, Taxpayer Identification
Number, Etc.

Schedule 3.19 — Insurance

Schedule 6.01 — Existing Indebtedness

Schedule 6.02 — Existing Liens

Schedule 6.04 — Existing Investments

Schedule 6.09 — Existing Restrictive Agreements

EXHIBITS:

Exhibit A — Form of Assignment and Assumption

Exhibit B-1 — Form of Increasing Lender Supplement

Exhibit B-2 — Form of Augmenting Lender Supplement

Exhibit C — Form of Compliance Certificate

Exhibit D-1 — Form of Borrowing Request

Exhibit D-2 — Form of Interest Election Request

Exhibit E — Form of Note

Exhibit F-1 — Form of U.S. Tax Certificate (Foreign Lenders That Are Not
Partnerships)

Exhibit F-2 — Form of U.S. Tax Certificate (Foreign Participants That Are Not
Partnerships)

Exhibit F-3 — Form of U.S. Tax Certificate (Foreign Participants That Are
Partnerships)

Exhibit F-4 — Form of U.S. Tax Certificate (Foreign Lenders That Are
Partnerships)

Exhibit G — List of Closing Documents

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of July 2, 2013 (as it may be amended or modified from
time to time, this “Agreement”), among DEAN FOODS COMPANY, the Lenders party
hereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent, BANK OF AMERICA,
N.A., as Syndication Agent and CoBank, ACB, Credit Agricole Corporate &
Investment Bank, Coöperatieve Centrale Raiffeisen – Boerenleenbank, B.A.
“Rabobank Nederland,” New York Branch, Suntrust Bank and Wells Fargo Bank,
National Association, as Co-Documentation Agents.

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Adjusted LIBO Rate” means, with respect to any LIBOR Borrowing for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period multiplied by
(b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
Notwithstanding the foregoing, (a) no individual shall be an Affiliate solely by
reason of his or her being a director, officer or employee of the Borrower or
any of its Subsidiaries, and (b) none of the Restricted Subsidiaries of the
Borrower shall be considered Affiliates. For purposes hereof, all Unrestricted
Subsidiaries shall be considered Affiliates of the Borrower and its Restricted
Subsidiaries.

“Agents” means the Administrative Agent and the Syndication Agent.

“Aggregate Commitment” means the aggregate of the Commitments of all of the
Lenders, as reduced or increased from time to time pursuant to the terms and
conditions hereof. As of the Effective Date, the Aggregate Commitment is
$750,000,000.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1% and (c) the Adjusted LIBO Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on Reuters Screen LIBOR01 Page (or on any successor or substitute page of such
page) at approximately 11:00 a.m. London time on such day. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal

 

1



--------------------------------------------------------------------------------

Funds Effective Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate, respectively.

“Applicable Percentage” means, with respect to any Lender, a percentage equal to
a fraction the numerator of which is such Lender’s Commitment and the
denominator of which is the Aggregate Commitment; provided that, in the case of
Section 2.21 when a Defaulting Lender shall exist, “Applicable Percentage” shall
mean the percentage of the Aggregate Commitment (disregarding any Defaulting
Lender’s Commitment) represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments
and to any Lender’s status as a Defaulting Lender at the time of determination.

“Applicable Pledge Percentage” means 100% in the case of a pledge of Equity
Interests of a Material Restricted Subsidiary which is a Domestic Subsidiary and
65% in the case of a pledge of Equity Interests of a Material Restricted
Subsidiary which is a Foreign Subsidiary; provided, that no Receivables
Financing SPC shall be required to pledge its Equity Interest in any Person.

“Applicable Rate” means, for any day, with respect to any ABR Loan or LIBOR
Loan, or with respect to the commitment fees payable hereunder, as the case may
be, the applicable rate per annum set forth below under the caption “ABR
Spread”, “LIBOR Spread” or “Commitment Fee Rate”, as the case may be, based upon
the Borrower’s Leverage Ratio as of the most recent determination date; provided
that until the delivery, pursuant to Section 5.01, of the Borrower’s
consolidated financial information for the Borrower’s fiscal quarter ending on
or about September 30, 2013, the “Applicable Rate” shall be the applicable rate
per annum set forth below in Category 3 (unless the Borrower’s financial
statements for its fiscal quarters ending on or about June 30, 2013 or
September 30, 2013 demonstrate that Category 4 or 5 should have been applicable
during such period, in which case such other Category shall be deemed to be
applicable during such period):

 

Leverage Ratio

   LIBOR
Spread     ABR
Spread     Commitment Fee
Rate  

Category 1
< 1.50 to 1.00

     1.25 %      0.25 %      0.20 % 

Category 2
> 1.50 to 1.00 but
< 2.00 to 1.00

     1.50 %      0.50 %      0.25 % 

Category 3
> 2.00 to 1.00 but
< 2.50 to 1.00

     1.75 %      0.75 %      0.30 % 

Category 4
> 2.50 to 1.00 but
< 3.00 to 1.00

     2.00 %      1.00 %      0.35 % 

Category 5
> 3.00 to 1.00

     2.25 %      1.25 %      0.35 % 

For purposes of the foregoing, (i) the Applicable Rate shall be determined as of
the end of each fiscal quarter of the Borrower based upon the Borrower’s annual
or quarterly consolidated financial statements delivered pursuant to
Section 5.01 and (ii) each change in the Applicable Rate resulting from a change
in the Leverage Ratio shall be effective during the period commencing on and

 

2



--------------------------------------------------------------------------------

including the date of delivery of such consolidated financial statements
indicating such change and ending on the date immediately preceding the
effective date of the next such change; provided that the Leverage Ratio shall
be deemed to be in Category 5 at the option of the Administrative Agent or at
the request of the Required Lenders if the Borrower fails to deliver the annual
or quarterly consolidated financial statements required to be delivered by it
pursuant to Section 5.01, during the period from the expiration of the time for
delivery thereof until such consolidated financial statements are delivered.

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Asset Sale” means any sale, transfer or other disposition (including pursuant
to a sale and leaseback transaction) of any property or asset of the Borrower or
any Material Restricted Subsidiary, other than (i) Excluded Dispositions and
Specified Sales, (ii) sales, transfers or dispositions described in
Section 6.05(b), 6.05(c), 6.05(d), 6.05(f), 6.05(g), 6.05(h) or 6.05(i) and
(iii) any Equity Issuance.

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

“Attributed Principal Amount” means, on any day, with respect to any Permitted
Receivables Financing entered into by any Loan Party, the aggregate amount (with
respect to any such transaction, the “Invested Amount”) paid to, or borrowed by,
such Person as of such date under such Permitted Receivables Financing, minus
the aggregate amount received by the applicable Receivables Financier and
applied to the reduction of the Invested Amount under such Permitted Receivables
Financing.

“Augmenting Lender” has the meaning assigned to such term in Section 2.04.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Available Revolving Commitment” means, at any time, the Aggregate Commitment
then in effect minus the Revolving Exposure of all Lenders at such time; it
being understood and agreed that any Lender’s Swingline Exposure shall not be
deemed to be a component of the Revolving Exposure for purposes of calculating
the commitment fee under Section 2.12(a).

“Banking Services” means each and any of the following bank services provided to
the Borrower or any Restricted Subsidiary by any Lender or any of its
Affiliates: (a) credit cards or debit cards for commercial customers (including,
without limitation, commercial credit cards, debit cards and purchasing cards),
(b) stored value cards and (c) treasury or other cash management services
(including, without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).

“Banking Services Agreement” means any agreement entered into by the Borrower or
any Subsidiary in connection with Banking Services.

“Banking Services Obligations” means any and all obligations of the Borrower or
any Restricted Subsidiary, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.

 

3



--------------------------------------------------------------------------------

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Dean Foods Company, a Delaware corporation.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of LIBOR Loans, as to which a single
Interest Period is in effect or (b) a Swingline Loan.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.02 in the form attached hereto as Exhibit D-1.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a LIBOR Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

“Capital Lease” means any lease of property, real or personal, the obligations
with respect to which are required to be capitalized on a balance sheet of the
lessee in accordance with GAAP.

“Capital Lease Obligations” means the aggregate principal component of
capitalized lease obligations relating to a Capital Lease determined in
accordance with GAAP.

“Captive Insurance Company” means any Subsidiary of the Borrower that is
organized and subject to regulation as an insurance company, or the principal
purpose of which is to procure insurance for the benefit of the Borrower and/or
its Restricted Subsidiaries.

“Cash Equivalents” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States (or by any agency thereof
to the extent such obligations are backed by the full faith and credit of the
United States), in each case maturing within one year from the date of
acquisition thereof;

(b) investments in (1) commercial paper and variable or fixed rate notes issued
by (A) any domestic commercial bank of recognized standing having capital and
surplus in excess of $250,000,000 or (B) any bank whose short-term commercial
paper rating from S&P is at least A-1 or the equivalent thereof or from Moody’s
is at least P-1 or the equivalent thereof (any such

 

4



--------------------------------------------------------------------------------

bank described in this clause (b) being an “Approved Bank”) (or by the parent
company thereof) or (2) any commercial paper or variable rate notes issued by,
or guaranteed by any domestic corporation rated A-1 (or the equivalent thereof)
or better by S&P or P-1 (or the equivalent thereof) or better by Moody’s, and in
each case maturing within 270 days from the date of acquisition thereof;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any Approved Bank;

(d) repurchase agreements with a term of not more than 30 days for securities
described in clause (a) above and entered into with a financial institution
satisfying the criteria described in clause (b) above;

(e) auction preferred stock rated in the highest short-term credit rating
category by S&P or Moody’s with a maximum maturity of one year, for which the
reset date will be used to determine the maturity date; and

(f) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000.

“Change in Control” means (a) the acquisition of record or beneficial ownership
by any Person or group (as such terms are used in Section 13(d) and 14(d) of the
Securities Exchange Act of 1934, but excluding any employee or director benefit
plan or stock plan of the Borrower or a Subsidiary or any trustee or fiduciary
with respect to any such plan when acting in that capacity or any trust related
to any such plan), of Equity Interests representing more than 35% of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of the Borrower; or (b) occupation of a majority of the seats (other
than vacant seats) on the board of directors of the Borrower by Persons who are
not Continuing Directors. As used herein, (i) “beneficial ownership” shall have
the meaning provided in Rule 13d-3 of the SEC under the Securities Act of 1934
and (ii) “Continuing Directors” means, as of any date of determination, any
member of the board of directors of the Borrower who (A) was a member of such
board of directors on the Effective Date, or (B) was nominated for election,
elected or appointed to such board of directors with the approval of a majority
of the Continuing Directors who were members of such board of directors at the
time of such nomination, election or appointment and represented a majority of
such board of directors.

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.

 

5



--------------------------------------------------------------------------------

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Co-Documentation Agent” means each of CoBank, ACB, Credit Agricole Corporate &
Investment Bank, Coöperatieve Centrale Raiffeisen – Boerenleenbank, B.A.
“Rabobank Nederland,” New York Branch, Suntrust Bank and Wells Fargo Bank,
National Association in its capacity as co-documentation agent for the credit
facility evidenced by this Agreement.

“Collateral” means any and all property owned, leased or operated by a Person,
which property is covered by the Collateral Documents and any and all other
property of any Loan Party, now existing or hereafter acquired, that may at any
time be or become subject to a security interest or Lien in favor of
Administrative Agent, on behalf of itself and the Holders of Secured
Obligations, to secure the Secured Obligations, other than the Excluded
Property.

“Collateral Documents” means, collectively, the Security Agreement and all other
agreements, instruments and documents executed in connection with this Agreement
that are intended to create, perfect or evidence Liens to secure the Secured
Obligations, including, without limitation, all other security agreements,
pledge agreements, loan agreements, notes, guarantees, subordination agreements,
pledges, powers of attorney, consents, assignments, contracts, fee letters,
notices, leases, financing statements and all other written matter whether
heretofore, now, or hereafter executed by the Borrower or any of its Material
Restricted Subsidiaries and delivered to the Administrative Agent.

“Commitment” means, with respect to each Lender, the commitment, if any, of such
Lender to make Revolving Loans and to acquire participations in Letters of
Credit and Swingline Loans hereunder, expressed as an amount representing the
maximum possible aggregate amount of such Lender’s Revolving Exposure hereunder,
as such commitment may be (a) reduced or terminated from time to time pursuant
to Section 2.09, (b) increased from time to time pursuant to Section 2.04 and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Commitment
is set forth on the Commitment Schedule, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Commitment, as applicable.

“Commitment Schedule” means the Schedule attached hereto identified as such.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1
et seq.), as amended from time to time, and any successor statute.

“Communications” has the meaning assigned to such term in Section 9.01(d).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, for any period, for the Borrower and its Restricted
Subsidiaries on a consolidated basis, an amount equal to: (a) Consolidated Net
Income for such period plus (b) an amount which, in the determination of
Consolidated Net Income for such period, has been deducted for, without
duplication: (i) Consolidated Interest Expense, (ii) provision for taxes based
on income, profits or capital of the Borrower and its Restricted Subsidiaries,
including, without limitation,

 

6



--------------------------------------------------------------------------------

federal, state, franchise, excise and similar taxes and foreign withholding
taxes paid or accrued during such period including penalties and interest
related to such taxes or arising from any tax examinations, (iii) depreciation
and amortization expense and other non-cash charges, expenses or losses (except
for any such expense that requires accrual of a reserve for anticipated future
cash payments for any period), (iv) pro forma cost savings add-backs resulting
from non-recurring charges related to Permitted Acquisitions or dispositions as
permitted pursuant to Regulation S-X of the Securities Exchange Act of 1934 or
as approved by the Administrative Agent, (v) non-recurring, cash charges,
expenses or losses (including, for the avoidance of doubt, non-recurring, cash
charges, expenses or losses constituting restructuring charges or reserves,
costs related to the closure and/or consolidation of facilities, contract
termination costs and severance expenses) not exceeding $15,000,000 in any four
fiscal quarter period, (vi) any contingent or deferred payments (including
earn-out payments, non-compete payments and consulting payments but excluding
ongoing royalty payments) made in connection with any Permitted Acquisition,
(vii) any extraordinary or unusual charges or expenses (including amounts paid
on early terminations of Swap Agreements), (viii) non-cash losses from foreign
exchange translation adjustments or Swap Agreements during such period and
(ix) the fees and expenses paid to third parties during such period that
directly arise out of and are incurred in connection with any Permitted
Acquisition, investment, asset disposition, issuance or repayment of debt,
issuance of equity securities, refinancing transaction or amendment or other
modification of any debt instrument (in each case, including any such
transaction consummated prior to the Effective Date and any such transaction
undertaken but not completed, and including transaction expenses incurred in
connection therewith) or early extinguishment of Indebtedness to the extent such
items were subject to capitalization prior to the effectiveness of Financial
Accounting Standards Board Statement No. 141R “Business Combinations” but are
required under such statement to be expensed currently, minus (c) the following
to the extent included in the determination of Consolidated Net Income for such
period, without duplication: (i) non-cash credits, income or gains, including
non-cash gains from foreign exchange translation adjustments or Swap Agreements
during such period, (ii) any extraordinary or unusual income or gains (including
amounts received on early terminations of Swap Agreements), and (iii) any
federal, state, local and foreign income tax credits, plus (d) [intentionally
omitted], plus (e) other adjustments to Consolidated EBITDA reasonably
acceptable to the Administrative Agent. “Consolidated EBITDA” shall not include
income (or loss) attributable to non-controlling interests in Restricted
Subsidiaries that are not Subsidiary Guarantors, but shall include income (or
loss) attributable to non-controlling interests in Restricted Subsidiaries that
are Subsidiary Guarantors. In addition, to the extent that for any period the
portion of Consolidated EBITDA attributable to Material Restricted Subsidiaries
that are Domestic Subsidiaries but that are not Subsidiary Guarantors exceeds
10% of Consolidated EBITDA (such amount in excess of 10% of Consolidated EBITDA,
the “Excess EBITDA”), then such Excess EBITDA shall be excluded from the
calculation of Consolidated EBITDA. Notwithstanding the foregoing, Consolidated
EBITDA (I) for the four fiscal quarter period ended March 31, 2013 shall be
equal to the Consolidated EBITDA for the three month period ended March 31, 2013
multiplied by four (4), (II) for the four fiscal quarter period ended June 30,
2013 shall be equal to the Consolidated EBITDA for the six month period ended
June 30, 2013 multiplied by two (2) and (III) for the four fiscal quarter period
ended September 30, 2013 shall be equal to the Consolidated EBITDA for the nine
month period ended September 30, 2013 multiplied by four-thirds (4/3).

“Consolidated Funded Indebtedness” means, as of any date of determination with
respect to the Borrower and its Restricted Subsidiaries on a consolidated basis,
without duplication, the sum of: (a) the outstanding principal amount of all
obligations for borrowed money, whether current or long-term (including the
Obligations) and all obligations evidenced by bonds, debentures, notes, loan
agreements or other similar instruments or upon which interest payments are
customarily made; (b) all obligations arising under letters of credit (including
standby and commercial but excluding letters of credit to the extent such
letters of credit have been cash collateralized) and bankers’ acceptances, but
only to the extent consisting of unpaid reimbursement obligations in respect of
drawn amounts under letters of credit or

 

7



--------------------------------------------------------------------------------

bankers’ acceptance facilities; (c) all attributable indebtedness under Capital
Leases, synthetic leases, account receivables securitization programs (including
Permitted Receivables Financings), off-balance sheet loans or similar
off-balance sheet financing products; (d) all obligations under conditional sale
or other title retention agreements relating to assets purchased (other than
customary reservations or retentions of title under agreements with suppliers
entered into in the ordinary course of business); (e) all obligations issued or
assumed as the deferred purchase price of assets or services purchased (other
than contingent earn-out payments and other contingent deferred payments to the
extent not fixed and payable, and trade debt incurred in the ordinary course of
business and due within six (6) months of the incurrence thereof) which would
appear as liabilities on a balance sheet; (f) all preferred Equity Interests
issued and which by the terms thereof could be (at the request of the holders
thereof or otherwise) subject to mandatory sinking fund payments, redemption or
other acceleration; (g) all Guarantees with respect to outstanding Indebtedness
of the type specified in clauses (a) through (f) above of another Person;
(h) all Indebtedness of the type specified in clauses (a) through (f) above of
another Person secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien on, or
payable out of the proceeds of production from, assets owned or acquired by the
Borrower or a Restricted Subsidiary, whether or not the obligations secured
thereby have been assumed; and (i) all Indebtedness of the types referred to in
clauses (a) through (h) above of any partnership or joint venture (other than a
joint venture that is itself a corporation, limited liability company or similar
limited liability entity organized under the Laws of a jurisdiction other than
the United States or a state thereof) in which the Borrower or any of its
Restricted Subsidiaries is a general partner or joint venturer, except to the
extent that Indebtedness is expressly made non-recourse to such Person. For the
avoidance of doubt, Consolidated Funded Indebtedness shall exclude Hybrid Equity
Securities issued by the Borrower or any Subsidiary. For purposes hereof, the
definition of “Consolidated Funded Indebtedness” shall exclude any Indebtedness
under the Contingent Subordinated Obligation until such Indebtedness is
reflected as a liability or contingent obligation on the consolidated balance
sheet of the Borrower.

“Consolidated Interest Expense” means, for any period, for the Borrower and its
Restricted Subsidiaries on a consolidated basis without duplication, the
following (in each case as determined in accordance with GAAP): (a) all interest
in respect of Indebtedness (including the interest component of synthetic
leases, account receivables securitization programs, off-balance sheet loans or
similar off-balance sheet financing products) accrued during such period
(whether or not actually paid during such period) and costs of surety bonds, in
each case determined after giving effect to any net payments made or received
under interest rate Swap Agreements minus (b) the sum of (i) all interest income
during such period and (ii) to the extent included in clause (a) above, the
amount of write-offs or amortization of deferred financing fees, commissions,
fees and expenses, and amounts paid (or plus any amounts received) on early
terminations of Swap Agreements. Notwithstanding the foregoing, Consolidated
Interest Expense (I) for the four fiscal quarter period ended March 31, 2013
shall be equal to the Consolidated Interest Expense for the three month period
ended March 31, 2013 multiplied by four (4), (II) for the four fiscal quarter
period ended June 30, 2013 shall be equal to the Consolidated Interest Expense
for the six month period ended June 30, 2013 multiplied by two (2) and (III) for
the four fiscal quarter period ended September 30, 2013 shall be equal to the
Consolidated Interest Expense for the nine month period ended September 30, 2013
multiplied by four-thirds (4/3).

“Consolidated Net Income” means, for any period, net income after taxes for such
period of the Borrower and its Restricted Subsidiaries on a consolidated basis,
as determined in accordance with GAAP. Except as otherwise provided herein, the
applicable period shall be for the four (4) consecutive quarters ending as of
the date of computation.

“Consolidated Net Tangible Assets” means, as of any date, Consolidated Total
Assets, excluding goodwill, patents, trademarks, trade names, organization
expense, unamortized debt discount and expense, capitalized or deferred research
and development costs, deferred marketing expenses, and other intangible assets.

 

8



--------------------------------------------------------------------------------

“Consolidated Total Assets” means, as of any date, the total assets of the
Borrower and its Restricted Subsidiaries on a consolidated basis (but, for any
period of four consecutive fiscal quarters ending on or prior to December 31,
2014, excluding the amount attributable to the Class A common stock of The
WhiteWave Foods Company held by the Borrower as of such date).

“Contingent Subordinated Obligation” means the contingent subordinated
obligation described on Schedule 6.01.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Party” means the Administrative Agent, any Issuing Bank, the Swingline
Lender or any other Lender.

“D4E Debt” means unsecured Indebtedness incurred by the Borrower and Guaranteed
by one or more of the Subsidiary Guarantors in connection with any one or more
contemplated exchanges of such Indebtedness for shares of the Class A common
stock of The WhiteWave Foods Company held by the Borrower; provided that the
aggregate outstanding principal amount of D4E Debt shall not exceed $700,000,000
at any time or such greater amount as may be approved by the Administrative
Agent in its reasonable discretion.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States, any applicable State thereof
or other applicable jurisdictions from time to time in effect.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed to fund any portion of its Loans or
participations in Letters of Credit or Swingline Loans within three Business
Days of the date required to be funded by it hereunder unless such Lender’s
failure to fund is based on such Lender’s good faith determination that the
conditions precedent to each funding under this Agreement have not been
satisfied and such Lender has notified the Administrative Agent in writing of
such determination, (b) notified the Borrower, the Administrative Agent, any
Issuing Bank, the Swingline Lender or any Lender in writing that it does not
intend or expect to comply with any of its funding obligations under this
Agreement or has made a public statement to the effect that it does not intend
or expect to comply with its funding obligations (i) under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or (ii) under other
agreements in which it is obligated to extend credit unless, in the case of this
clause (ii), such obligation is subject to a good faith dispute, (c) failed,
within three Business Days after request by the Administrative Agent, to confirm
that

 

9



--------------------------------------------------------------------------------

it will comply with the terms of this Agreement relating to its obligations (and
is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans unless
subject to a good faith dispute based on such Lender’s good faith determination
that the conditions precedent to funding under this Agreement have not been
satisfied and such Lender has notified the Administrative Agent in writing of
such determination, provided that any such Lender shall cease to be a Defaulting
Lender under this clause (c) upon receipt of such confirmation by the
Administrative Agent, (d) otherwise failed to pay over to the Administrative
Agent, any Issuing Bank or any other Lender any other amount required to be paid
by it hereunder within three Business Days of the date when due, unless the
subject of a good faith dispute, or (e) has become the subject of a Bankruptcy
Event.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary that is incorporated or organized
under the laws of the United States of America, any state thereof or in the
District of Columbia.

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar® and any other Internet or extranet-based site, whether
such electronic system is owned, operated or hosted by the Administrative Agent
and any of its respective Related Parties or any other Person, providing for
access to data protected by passcodes or other security system.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, or the
management, release or threatened release of any Hazardous Material.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

10



--------------------------------------------------------------------------------

“Equity Issuance” means any issuance by the Borrower or any of its Restricted
Subsidiaries to any Person which is not the Borrower or a Subsidiary of
(a) shares of its Equity Interests or Hybrid Equity Securities (excluding
issuances of Equity Interests to directors, officers, consultants or other
employees under any equity award program, employee stock purchase plan or other
employee benefit plan in existence from time to time), (b) any shares of its
Equity Interests pursuant to the exercise of options (excluding for purposes
hereof the issuance of Equity Interests pursuant to the exercise of stock
options held by directors, officers, consultants or other employees or former
employees of the Loan Parties or personal representatives or heirs or
beneficiaries of any of them) or warrants or (c) any shares of its Equity
Interests or Hybrid Equity Securities pursuant to the conversion of any debt
securities to equity.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) the occurrence of any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the notice is waived or otherwise not
required); (b) the occurrence with respect to any Plan of an “accumulated
funding deficiency” (as defined in Section 412 of the Code or Section 302 of
ERISA), whether or not waived; (c) the filing pursuant to Section 412(d) of the
Code or Section 303(d) of ERISA of an application for a waiver of the minimum
funding standard with respect to any Plan; (d) the incurrence by the Borrower or
any of its ERISA Affiliates of any liability under Title IV of ERISA with
respect to the termination of any Plan; (e) the receipt by the Borrower or any
ERISA Affiliate from the PBGC or other governmental entity of any notice
relating to an intention to terminate any Plan or Plans or to appoint a trustee
to administer any Plan; (f) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (g) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Property” means the collective reference to (a) the Equity Interests
in, and any assets of, any Unrestricted Subsidiary and all shares of the Class A
common stock of The WhiteWave Foods Company held by the Borrower, (b) all real
property, (c) all Equity Interests in any direct or indirect subsidiary of Dean
Holding Company which owns any real property, (d) all Equity Interests in excess
of the Applicable Pledge Percentage in any Foreign Subsidiary that is a Pledge
Subsidiary, (e) the Equity Interests owned by any Receivables Financing SPC,
(f) any Equity Interests in any Foreign Subsidiary which is not a Pledge
Subsidiary, (g) any leased real property interest, (h) any corporate aircraft,
(i) any property the pledge of which would require consent, approval or
authorization from any Governmental Authority (to the extent such consent,
approval or authorization has not been obtained or waived), (j) motor vehicles
or other assets the attachment or perfection of a lien thereon is subject to a

 

11



--------------------------------------------------------------------------------

certificate of title statute, (k) any property which, subject to the terms of
Section 6.09, is subject to a Lien of the type described in Section 6.02(e)
pursuant to documents which prohibit such Loan Party from granting any other
Liens in such property, (l) unless requested by the Administrative Agent or the
Required Lenders, any intellectual property rights for which a perfected Lien
thereon is not effected either by filing of a Uniform Commercial Code financing
statement or by appropriate evidence of such Lien being filed in either the
United States Copyright Office or the United States Patent and Trademark Office,
and (m) any General Intangible (as defined in the UCC), permit, lease, license,
contract or other Instrument (as defined in the UCC) of such Loan Party or
Equity Interest in any Person that is not wholly-owned by one or more of the
Loan Parties to the extent that the grant of a security interest in such General
Intangible, permit, lease, license, contract or other Instrument or Equity
Interest in the manner contemplated by the Collateral Documents, under the terms
thereof, under any agreement applicable thereto, or under applicable Law, is
prohibited and would result in the termination thereof or give the other parties
thereto the right to terminate, accelerate or otherwise alter such Loan Party’s
rights, titles and interests thereunder (including upon the giving of notice or
the lapse of time or both); provided that (i) any such limitation described in
this clause (m) on the security interests granted hereunder shall only apply to
the extent that any such prohibition could not be rendered ineffective pursuant
to the UCC or any other applicable Law or principles of equity and (ii) in the
event of the termination or elimination of any such prohibition or the
requirement for any consent contained in any applicable Law, General Intangible,
permit, lease, license, contract or other Instrument, to the extent sufficient
to permit any such item to become Collateral, or upon the granting of any such
consent, or waiving or terminating any requirement for such consent, a security
interest in such General Intangible, permit, lease, license, contract or other
Instrument shall be automatically and simultaneously granted hereunder and shall
be included as Collateral. In addition, (1) other assets may be designated as
“Excluded Property” if the Administrative Agent determines that the cost of
obtaining a perfected security interest therein is excessive in relation to the
value afforded thereby and (2) upon the sale, conveyance or contribution thereof
to a Receivables Financing SPC in connection with a Permitted Receivables
Financing, the Accounts (as defined in the Security Agreement) and related
Transferred Assets shall be automatically released from the security interests
created pursuant to the Collateral Documents (and the Administrative Agent
shall, at the expense of the Borrower, execute such documentation reasonably
necessary to evidence such release).

“Excluded Disposition” means the sale, transfer, or other disposition of (a) any
motor vehicles or other equipment no longer used or useful in the business of
the Borrower or any of its Restricted Subsidiaries, (b) any inventory, materials
and other assets in the ordinary course of business and on ordinary business
terms, and (c) Cash Equivalents described in clause (a) of the definition
thereof.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) (a) by virtue of such Loan Party’s failure for
any reason to constitute an ECP at the time the guarantee of such Loan Party or
the grant of such security interest becomes or would become effective with
respect to such Specified Swap Obligation or (b) in the case of a Specified Swap
Obligation subject to a clearing requirement pursuant to Section 2(h) of the
Commodity Exchange Act (or any successor provision thereto), because such Loan
Party is a “financial entity,” as defined in Section 2(h)(7)(C)(i) of the
Commodity Exchange Act (or any successor provision thereto), at the time the
guarantee of such Loan Party becomes or would become effective with respect to
such related Specified Swap Obligation. If a Specified Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Specified Swap Obligation that is attributable
to swaps for which such guarantee or security interest is or becomes illegal.

 

12



--------------------------------------------------------------------------------

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.20) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.17, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in a Loan or Commitment or
to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.17(f) and
(d) any U.S. Federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement” means the Second Amended and Restated Credit
Agreement dated as of April 2, 2007, as amended and restated as of June 30,
2010, and as amended by Amendment No. 1, dated December 9, 2010, among the
Borrower, the lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent.

“Existing Letters of Credit” is defined in Section 2.06.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means the chief executive officer, chief financial officer,
principal accounting officer, treasurer or controller of the Borrower.

“First Tier Foreign Subsidiary” means each Foreign Subsidiary with respect to
which any one or more of the Borrower and its Domestic Subsidiaries directly
owns or Controls more than 50% of such Foreign Subsidiary’s issued and
outstanding Equity Interests.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located and any other
Lender that is not a United States person within the meaning of
Section 7701(a)(30) of the Code. For purposes of this definition, the United
States of America, each State thereof and the District of Columbia shall be
deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

 

13



--------------------------------------------------------------------------------

“Funding Account” means the deposit account of the Borrower to which the
Administrative Agent is authorized by the Borrower to transfer the proceeds of
any Borrowings requested or authorized pursuant to this Agreement.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and as in effect from time to time.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting regulatory capital rules or
standards (including, without limitation, the Basel Committee on Banking
Supervision or any successor or similar authority thereto).

“Guarantee” means, with respect to any Person, without duplication, any
obligations of such Person (other than endorsements in the ordinary course of
business of negotiable instruments for deposit or collection) guaranteeing or
intended to guarantee any Indebtedness of any other Person in any manner,
whether direct or indirect, and including without limitation any obligation,
whether or not contingent, (a) to purchase any such Indebtedness or any property
constituting security therefor, (b) to advance or provide funds or other support
for the payment or purchase of any such Indebtedness or to maintain working
capital, solvency or other balance sheet condition of such other Person
(including without limitation keep well agreements, maintenance agreements or
similar agreements or arrangements) for the benefit of any holder of
Indebtedness of such other Person, (c) to lease or purchase assets, securities
or services primarily for the purpose of assuring the holder of such
Indebtedness, or (d) to otherwise assure or hold harmless the holder of such
Indebtedness against loss in respect thereof. The amount of any Guarantee
hereunder shall (subject to any limitations set forth therein) be deemed to be
an amount equal to the outstanding principal amount (or maximum principal
amount, if larger) of the Indebtedness in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Holders of Secured Obligations” means the holders of the Secured Obligations
from time to time and shall include (i) each Lender and each Issuing Bank in
respect of its Loans and LC Exposure respectively, (ii) the Administrative
Agent, the Issuing Banks and the Lenders in respect of all other present and
future obligations and liabilities of the Borrower and each Subsidiary of every
type and description arising under or in connection with this Agreement or any
other Loan Document, (iii) each Lender and affiliate of such Lender in respect
of Swap Agreements and Banking Services Agreements entered into with such Person
by the Borrower or any Restricted Subsidiary, (iv) each indemnified party under
Section 9.03 in respect of the obligations and liabilities of the Borrower to
such Person hereunder and under the other Loan Documents, and (v) their
respective successors and (in the case of a Lender, permitted) transferees and
assigns.

“Hybrid Equity Securities” means any securities issued by the Borrower, any
Subsidiary or a financing vehicle of the Borrower or any Subsidiary that (i) are
classified as possessing a minimum

 

14



--------------------------------------------------------------------------------

of “intermediate equity content” by S&P and Basket C equity credit by Moody’s
and (ii) other than solely through the issuance of Equity Interests, (A) require
no repayments or prepayments and no redemptions, repurchases, sinking fund
payments or defeasement and (B) do not otherwise provide for (1) any obligations
thereunder or in connection therewith to become due prior to their scheduled
maturity or (2) an ability (with or without the giving of notice, the lapse of
time or both) for the holder or holders of any such securities or any trustee or
agent on its or their behalf to cause any such obligations to become due, in
each case, prior to at least 91 days after the Maturity Date.

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

“Increasing Lender” has the meaning assigned to such term in Section 2.04.

“Incremental Term Loan” has the meaning assigned to such term in Section 2.04.

“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.04.

“Indebtedness” means, as of any date of determination with respect to any
Person, without duplication: (a) the outstanding principal amount of all
obligations for borrowed money, whether current or long-term and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments or upon which interest payments are customarily made; (b) the
maximum amount of all letters of credit (including standby and commercial) and
bankers’ acceptances, including unpaid reimbursement obligations in respect of
drawn amounts under letters of credit or bankers’ acceptance facilities; (c) all
attributable indebtedness under Capital Leases, synthetic leases, account
receivables securitization programs (including Permitted Receivables
Financings), off-balance sheet loans or similar off-balance sheet financing
products; (d) all obligations of such Person under conditional sale or other
title retention agreements relating to assets purchased by such Person (other
than customary reservations or retentions of title under agreements with
suppliers entered into in the ordinary course of business); (e) all obligations
issued or assumed as the deferred purchase price of assets or services purchased
(other than contingent earn-out payments and other contingent deferred payments
to the extent not fixed and payable, and trade debt incurred in the ordinary
course of business and due within six (6) months of the incurrence thereof)
which would appear as liabilities on a balance sheet; (f) all preferred Equity
Interests issued by such Person and which by the terms thereof could be (at the
request of the holders thereof or otherwise) subject to mandatory sinking fund
payments, redemption or other acceleration; (g) all obligations of such Person
under take-or-pay or similar arrangements; (h) all net obligations of such
Person under Swap Agreements; (i) all Guarantees with respect to outstanding
Indebtedness of the type specified in clauses (a) through (h) above of another
person; (j) all Indebtedness of the type specified in clauses (a) through
(i) above of another Person secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on, or payable out of the proceeds of production from, assets owned or
acquired by such Person, whether or not the obligations secured thereby have
been assumed; and (k) the Indebtedness of any partnership or unincorporated
joint venture in which such Person is a general partner or a joint venture,
except to the extent that Indebtedness is expressly made non-recourse to such
Person.

 

15



--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).

“Interest Coverage Ratio” means, the ratio, determined as of the end of each of
fiscal quarter of the Borrower for the most-recently ended four fiscal quarters,
of (a) Consolidated EBITDA to (b) Consolidated Interest Expense paid or payable
in cash minus any Consolidated Interest Expense in respect of the D4E Debt paid
or payable in cash, all calculated for the Borrower and its Restricted
Subsidiaries on a consolidated basis in accordance with GAAP.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08 in the form attached hereto
as Exhibit D-2.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the Maturity Date, (b) with respect to any LIBOR Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a LIBOR Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and the Maturity Date and (c) with respect to any Swingline Loan, the day that
such Loan is required to be repaid and the Maturity Date.

“Interest Period” means with respect to any LIBOR Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is seven days or one, two, three or
six months thereafter, as the Borrower may elect; provided, that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a LIBOR Borrowing only, such next succeeding Business Day would fall in the
next calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) other than in the case of an Interest Period of
seven days, any Interest Period pertaining to a LIBOR Borrowing that commences
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.

“Interpolated Rate” means, at any time, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the LIBOR Screen Rate for the longest period (for
which the LIBOR Screen Rate is available) that is shorter than the Impacted
Interest Period and (b) the LIBOR Screen Rate for the shortest period (for which
the LIBOR Screen Rate is available) that exceeds the Impacted Interest Period,
in each case, at such time.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means each of JPMorgan Chase Bank, N.A. and Bank of America, N.A.
in its capacity as an issuer of Letters of Credit hereunder, and its successors
in such capacity as provided in Section 2.06(i). Each Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.

 

16



--------------------------------------------------------------------------------

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case having
the force of law.

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a Lender hereunder pursuant to Section 2.04 or
pursuant to an Assignment and Assumption, other than any such Person that ceases
to be a party hereto pursuant to an Assignment and Assumption. Unless the
context otherwise requires, the term “Lenders” includes the Swingline Lender.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Leverage Ratio” means, on any date, the ratio of (a) Consolidated Funded
Indebtedness on such date, minus (i) unrestricted cash and Cash Equivalents,
after giving effect to any adjustments for international tax effects at an
assumed withholding rate of 35% (or such lesser statutory rate as may be in
effect from time to time), as applicable, in an aggregate amount not to exceed
$100,000,000 to the extent held by the Borrower and the Restricted Subsidiaries
on a consolidated basis on such date and (ii) to the extent not deducted
pursuant to the preceding clause (a)(i), unrestricted cash and Cash Equivalents
in an amount equal to any D4E Debt outstanding as of the end of the applicable
fiscal quarter of the Borrower (or outstanding at any time for purposes of
determining the Leverage Ratio on a Pro Forma Basis) to (b) Consolidated EBITDA
for the period of four consecutive fiscal quarters ended on such date (or, if
such date is not the last day of a fiscal quarter, ended on the last day of the
fiscal quarter most recently ended prior to such date). For purposes of this
Agreement, proceeds from Equity Issuances described in Section 6.04(r) shall be
deemed not to be “unrestricted cash and Cash Equivalents.”

“LIBO Rate” means, with respect to any LIBOR Borrowing for any applicable
Interest Period, the London interbank offered rate as administered by the
British Bankers Association (or any other Person that takes over the
administration of such rate for dollars) for a period equal in length to such
Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen
that displays such rate (or, in the event such rate does not appear on a Reuters
page or screen, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion; in each case the “LIBOR Screen Rate”) at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period; provided that, if the LIBOR Screen Rate
shall not be available at such time for such Interest Period (an “Impacted
Interest Period”), then the LIBO Rate shall be the Interpolated Rate at such
time, subject to Section 2.14.

 

17



--------------------------------------------------------------------------------

“LIBOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Adjusted LIBO Rate.

“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, Capital Lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Liquidity” means, as of any time, the sum of (a) the Available Revolving
Commitment at such time, but only to the extent available to be drawn as Loans
under this Agreement in compliance (including compliance on a Pro Forma Basis)
with Section 6.11 and the other provisions of this Agreement, plus (b) amounts
available to be drawn under any Permitted Receivables Financing in compliance
(including compliance on a Pro Forma Basis) with Section 6.11 and the other
provisions of this Agreement, plus (c) the unrestricted cash and Cash
Equivalents, after giving effect to any adjustments for international tax
effects at an assumed withholding rate of 35% (or such lesser statutory rate as
may be in effect from time to time), as applicable, to the extent held by the
Borrower and the Restricted Subsidiaries on a consolidated basis as of such
time.

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
this Agreement, any Letter of Credit applications, the Collateral Documents, the
Subsidiary Guaranty and all other agreements, instruments, documents and
certificates identified in Section 4.01 executed and delivered to, or in favor
of, the Administrative Agent or any Lenders and including all other pledges,
powers of attorney, consents, assignments, contracts, notices, letter of credit
agreements and all other written matter whether heretofore, now or hereafter
executed by or on behalf of any Loan Party, or any employee of any Loan Party,
and delivered to the Administrative Agent or any Lender in connection with this
Agreement or the transactions contemplated hereby, including any Incremental
Term Loan Amendment. Any reference in this Agreement or any other Loan Document
to a Loan Document shall include all appendices, exhibits or schedules thereto,
and all amendments, restatements, supplements or other modifications thereto,
and shall refer to this Agreement or such Loan Document as the same may be in
effect at any and all times such reference becomes operative.

“Loan Parties” means the Borrower and the Subsidiary Guarantors.

“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Swingline Loans and Incremental Term Loans.

“Material Adverse Effect” means (A) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent) or financial condition of the Borrower and its Restricted
Subsidiaries, taken as a whole; (B) a material impairment of the rights and
remedies of the Administrative Agent, any Issuing Bank or any Lender under any
Loan Document, or of the ability of the Borrower or any Subsidiary Guarantor to
perform its obligations under any Loan Document to which it is a party; or (C) a
material adverse effect upon the legality, validity, binding effect or
enforceability against the Borrower or any Subsidiary Guarantor of any Loan
Document to which it is a party.

 

18



--------------------------------------------------------------------------------

“Material Indebtedness” means (i) the Contingent Subordinated Obligation and
(ii) Indebtedness (other than the Loans and Letters of Credit), or obligations
in respect of one or more Swap Agreements, of any one or more of the Borrower
and its Restricted Subsidiaries in an aggregate principal amount exceeding
$50,000,000. For purposes of determining Material Indebtedness, the
“obligations” of the Borrower or any Restricted Subsidiary in respect of any
Swap Agreement at any time shall be the maximum aggregate amount (giving effect
to any netting agreements) that the Borrower or such Restricted Subsidiary would
be required to pay if such Swap Agreement were terminated at such time.

“Material Restricted Subsidiary” means (i) each Restricted Subsidiary that is a
borrower or guarantor of any Material Indebtedness or a guarantor of any
Indebtedness under the Senior Notes, (ii) any other Restricted Subsidiary (other
than a Receivables Financing SPC) with assets of $500,000 or more and (iii) any
other Restricted Subsidiary that owns any material domestic intellectual
property; provided, however, if the aggregate assets of Restricted Subsidiaries
(other than Receivables Financing SPCs) that are not Material Restricted
Subsidiaries at any time exceeds $10,000,000, the Borrower shall designate one
or more of such Restricted Subsidiaries as Material Restricted Subsidiaries such
that, after giving effect to such designations, the aggregate assets of
Restricted Subsidiaries (other than Receivables Financing SPCs) that are not
Material Restricted Subsidiaries shall be less than $10,000,000.

“Maturity Date” means July 2, 2018 or any earlier date on which the Commitments
are reduced to zero or otherwise terminated pursuant to the terms hereof.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Cash Proceeds” means, with respect to any Asset Sale, (a) the cash proceeds
received in respect of such Asset Sale including (i) any cash received in
respect of any non-cash proceeds (including any cash payments received by way of
deferred payment of principal pursuant to a note or installment receivable or
purchase price adjustment receivable or otherwise, but excluding any interest
payments), but only as and when received, net of (b) the sum of (i) all fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such Asset Sale, (ii) the amount of all payments required to be
made as a result of such Asset Sale to repay Indebtedness (other than Loans)
secured by such asset or otherwise subject to mandatory prepayment as a result
of such Asset Sale and (iii) the amount of all taxes paid (or reasonably
estimated to be payable) and the amount of any reserves established to fund
contingent liabilities reasonably estimated to be payable, in each case during
the year that such Asset Sale occurred or the next succeeding year and that are
directly attributable to such Asset Sale (as determined reasonably and in good
faith by a Financial Officer).

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations of the Loan Parties to the
Lenders or to any Lender, the Administrative Agent, the Issuing Banks or to any
Issuing Bank or any indemnified party arising under the Loan Documents.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles

 

19



--------------------------------------------------------------------------------

of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.20), grant of a participation, or transfer or designation of a new
applicable lending office for receiving payments under any Loan Document and
Excluded Taxes.

“Participant” has the meaning set forth in Section 9.04.

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means an acquisition by the Borrower or any of its
Restricted Subsidiaries which (i) is an acquisition of a Person or assets of a
Person in a line of business permitted by Section 6.03(b), (ii) both immediately
before and immediately after giving effect to such acquisition, no Default
exists, (iii) after giving effect to such acquisition on a Pro Forma Basis, the
Borrower and its Restricted Subsidiaries are in compliance with each of the
financial covenants set forth in Section 6.11; (iv) is approved by the board of
directors (or similar governing body) or the requisite shareholders (or other
equityholders) of the Person being acquired or Person transferring the assets
being acquired, (v) if an acquisition of Equity Interests of a Person, greater
than fifty percent (50%) of all issued and outstanding Equity Interests of such
Person is acquired, (vi) after giving effect to such acquisition, the Liquidity
of the Borrower and its Restricted Subsidiaries shall not be less than
$100,000,000, and (vii) unless otherwise agreed to by the Administrative Agent,
each Person acquired shall become a Restricted Subsidiary.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet delinquent or are being
contested in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 30 days
or are being contested in compliance with Section 5.04;

 

20



--------------------------------------------------------------------------------

(c) pledges and deposits under workers’ compensation, unemployment insurance and
other social security laws or regulations;

(d) deposits or pledges to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

(e) judgment Liens in respect of judgments (or appeal or surety bond relating to
such judgments) that do not constitute an Event of Default under clause (k) of
Article VII;

(f) easements, zoning restrictions, licenses, title restrictions, rights-of-way
and similar encumbrances on real property imposed by law or incurred or granted
by the Borrower or any Subsidiary in the ordinary course of business that do not
secure any material monetary obligations and do not materially detract from the
value of the affected property or materially interfere with the ordinary conduct
of business of the Borrower or any Subsidiary; and

(g) minor imperfections in title that do not materially detract from the value
of the affected property or materially interfere with the ordinary conduct of
business of Borrower or any Subsidiary;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Liens” means, at any time, Liens in respect of property of the
Borrower or any Restricted Subsidiary permitted to exist at such time pursuant
to the terms of Section 6.02.

“Permitted Receivables Financing” means any one or more receivables financings
in which (a) any Loan Party or any Restricted Subsidiary (i) sells (as
determined in accordance with GAAP) any accounts (as defined in the Uniform
Commercial Code as in effect in the State of New York), payment intangibles (as
defined in the Uniform Commercial Code as in effect in the State of New York),
notes receivable, rights to future lease payments or residuals (collectively,
together with certain property relating thereto and the right to collections
thereon, being the “Transferred Assets”) to any Person that is not a Subsidiary
or Affiliate of the Borrower (with respect to any such transaction, the
“Receivables Financier”), (ii) borrows from such Receivables Financier and
secures such borrowings by a pledge of such Transferred Assets and/or
(iii) otherwise finances its acquisition of such Transferred Assets and, in
connection therewith, conveys an interest in such Transferred Assets to the
Receivables Financier or (b) any Loan Party or any Restricted Subsidiary sells,
conveys or otherwise contributes any Transferred Assets to a Receivables
Financing SPC, which Receivables Financing SPC then (i) sells (as determined in
accordance with GAAP) any such Transferred Assets (or an interest therein) to
any Receivables Financier, (ii) borrows from such Receivables Financier and
secures such borrowings by a pledge of such Transferred Assets or
(iii) otherwise finances its acquisition of such Transferred Assets and, in
connection therewith, conveys an interest in such Transferred Assets to the
Receivables Financier; provided that (A) the aggregate Attributed Principal
Amount for all such financings shall not at any time exceed $750,000,000 and
(B) such financings shall not involve any recourse to any Loan Party or any
Restricted Subsidiary for any reason other than (x) repurchases of non-eligible
assets or (y) indemnifications for losses other than credit losses related to
the Transferred Assets.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

21



--------------------------------------------------------------------------------

“Pledge Subsidiary” means (i) each Domestic Subsidiary which is a Restricted
Subsidiary, (ii) each First Tier Foreign Subsidiary which is a Material
Restricted Subsidiary and (iii) each Domestic Subsidiary which is a Receivables
Financing SPC, but, in the case of the foregoing clauses (i) and (iii),
excluding any Equity Interests owned by a Receivables Financing SPC.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Pro Forma Basis” means, with respect to any transaction, that for purposes of
calculating the financial covenants set forth in Section 6.11, such transaction
shall be deemed to have occurred as of the first day of the most recent four
fiscal quarter period preceding the date of such transaction for which financial
statements were required to be delivered pursuant to Section 5.01(a) or 5.01(b)
(or, prior to the delivery of the first financial statements following the
Effective Date pursuant to Section 5.01, as of the first day of the most recent
four fiscal quarter period ending on the last day of the most recent quarter for
which financial statements have been delivered to the Administrative Agent prior
to the Effective Date). In connection with the foregoing, (a) with respect to
the incurrence of any Indebtedness, such Indebtedness shall be deemed to have
been incurred as of the first day of the applicable period, (b) with respect to
any Asset Sale or Recovery Event, (i) income statement and cash flow statement
items (whether positive or negative) attributable to the property disposed of
shall be excluded to the extent relating to any period occurring prior to the
date of such transaction and (ii) Indebtedness which is retired shall be
excluded and deemed to have been retired as of the first day of the applicable
period, and (c) with respect to any Permitted Acquisition, (i) income statement
and cash flow statement items attributable to the Person or property acquired
shall be included to the extent relating to any period applicable in such
calculations to the extent (A) such items are not otherwise included in such
income statement and cash flow statement items for the Borrower and its
Subsidiaries in accordance with GAAP or in accordance with any defined terms set
forth in Section 1.01 and (B) such items are supported by financial statements
or other information reasonably satisfactory to the Administrative Agent and
(ii) any Indebtedness incurred or assumed by any Loan Party or any Subsidiary
(including the Person or property acquired) in connection with such transaction
and any Indebtedness of the Person or property acquired which is not retired in
connection with such transaction (A) shall be deemed to have been incurred as of
the first day of the applicable period and (B) if such Indebtedness has a
floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination.

“Receivables Financier” shall have the meaning set forth in the definition of
Permitted Receivables Financing.

“Receivables Financing SPC” means, in respect of any Permitted Receivables
Financing, any Subsidiary or Affiliate of the Borrower to which any Loan Party
sells, contributes or otherwise conveys Transferred Assets in connection with
such Permitted Receivables Financing and each general partner of any such
Subsidiary or Affiliate.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

 

22



--------------------------------------------------------------------------------

“Recovery Event” means the receipt by the Borrower or any of its Restricted
Subsidiaries of any cash insurance proceeds or condemnation award payable by
reason of theft, loss, physical destruction or damage, taking or similar event
with respect to any of their respective property or assets.

“Register” has the meaning set forth in Section 9.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, trustees, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Revolving Exposures and
unused Commitments representing more than 50% of the sum of the total Revolving
Exposures and unused Commitments at such time; provided that, as set forth in
Section 9.02(b), solely with the consent of the parties prescribed by
Section 2.04 to be parties to an Incremental Term Loan Amendment, Incremental
Term Loans shall be included in the determination of Required Lenders on
substantially the same basis as the Commitments and the Revolving Loans are
included on the Effective Date.

“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
and, solely for purposes of the delivery of incumbency certificates, the
secretary or any assistant secretary of a Loan Party and, solely for purposes of
notices given pursuant to Article II, any other officer of the applicable Loan
Party so designated by any of the foregoing officers in a notice to the
Administrative Agent. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests and Hybrid
Equity Securities in (or of) the Borrower or any Restricted Subsidiary, or any
payment (whether in cash, securities or other property), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such Equity Interests and Hybrid
Equity Securities in (or of) the Borrower or any Restricted Subsidiary or any
option, warrant or other right to acquire any such Equity Interests and Hybrid
Equity Securities in (or of) the Borrower or any Restricted Subsidiary.

“Restricted Subsidiaries” means the Subsidiaries of the Borrower other than the
Unrestricted Subsidiaries.

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans and its LC
Exposure and Swingline Exposure at such time.

“Revolving Loan” means a Loan made pursuant to Section 2.01.

 

23



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

“Sanction(s)” means any economic or financial sanction or trade embargo imposed,
administered or enforced by OFAC, the United Nations Security Council, the
European Union, Her Majesty’s Treasury or other relevant sanctions authority.

“SEC” means the United States Securities and Exchange Commission.

“Secured Obligations” means all Obligations, together with all Swap Obligations
and Banking Services Obligations owing to one or more Lenders or their
respective Affiliates; provided that the definition of “Secured Obligations”
shall not create any guarantee by any Loan Party of (or grant of security
interest by any Loan Party to support, as applicable) any Excluded Swap
Obligations of such Loan Party for purposes of determining any obligations of
any Loan Party.

“Security Agreement” means that certain Pledge and Security Agreement (including
any and all supplements thereto), dated as of the Effective Date, between the
Loan Parties and the Administrative Agent, for the benefit of the Administrative
Agent and the other Holders of Secured Obligations, and any other pledge or
security agreement entered into, after the Effective Date by any other Loan
Party (as required by this Agreement or any other Loan Document), or any other
Person, as the same may be amended, restated or otherwise modified from time to
time.

“Senior Notes” means (i) those certain Senior Debt Securities issued pursuant to
the Indenture dated as of January 15, 1995 by and between Dean Holding Company
and Bank of America Illinois, as trustee, in an aggregate outstanding principal
amount of $142,000,000 as of the Effective Date, (ii) those certain 7% Senior
Notes due 2016 issued pursuant to the terms of the Indenture dated as of May 15,
2006 by and between the Borrower, the guarantors listed therein and The Bank of
New York Trust Company, as trustee, in an aggregate principal amount of
$500,000,000 and (iii) those certain 9.75% Senior Notes due 2018 issued pursuant
to the terms of Supplemental Indenture No. 6 dated as of December 16, 2010
(Supplemental to the Indenture dated as of May 15, 2006) by and between the
Borrower, the guarantors listed therein and the Bank of New York Trust Company,
as trustee, in an aggregate principal amount of $400,000,000.

“Solvent” means, in reference to the Loan Parties, that the fair value of all
assets of the Loan Parties (taken as a whole), measured on a going concern
basis, exceeds all probable liabilities of the Loan Parties (taken as a whole),
including those to be incurred pursuant to this Agreement.

“Specified Sales” means (a) the sale, transfer, lease or other disposition of
inventory and materials in the ordinary course of business, (b) the sale,
transfer, lease or other disposition of obsolete or worn-out property or assets
in the ordinary course of business, (c) the sale, transfer or other disposition
of cash or Cash Equivalents, (d) the sale, transfer or other disposition of
Equity Interests of Unrestricted Subsidiaries, (e) dispositions of accounts
receivable in connection with the collection or compromise thereof in the
ordinary course of business and (f) dispositions of property to the extent that
such property is exchanged for credit against the purchase price of similar
replacement property.

“Specified Subsidiary” means any Restricted Subsidiary that is not a Loan Party
(or not required to become a Loan Party pursuant to the terms of this
Agreement).

“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.

 

24



--------------------------------------------------------------------------------

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D. LIBOR
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

“Subordinated Indebtedness” of the Borrower or any Restricted Subsidiary means
any Indebtedness of such Person the payment and priority of which is
subordinated to payment of the Secured Obligations with customary payment
blockage and other provisions, having a maturity no earlier than the date which
is one (1) year after the Maturity Date and the terms and conditions of which
are otherwise reasonably satisfactory to, the Administrative Agent.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Subsidiary Guarantor” means each Material Restricted Subsidiary that becomes a
party to a Subsidiary Guaranty (including pursuant to a joinder or supplement
thereto); provided, that notwithstanding any other provision of this Agreement,
no Foreign Subsidiary (or any Domestic Subsidiary owned by a Foreign Subsidiary)
shall be a Subsidiary Guarantor or shall otherwise be required to guarantee or
pledge its assets in support of any obligations hereunder.

“Subsidiary Guaranty” means that certain Guaranty dated as of the Effective Date
(including any and all supplements thereto) and executed by each Subsidiary
Guarantor, and any other guaranty agreements as are requested by the
Administrative Agent and its counsel, in each case as amended, restated,
supplemented or otherwise modified from time to time.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions (other than in respect of Equity Interests
of the Borrower), in each case entered into to hedge or mitigate risks to which
the Borrower or any Subsidiary reasonably believes it has actual exposure or
entered into in order to effectively cap, collar or exchange interest rates;
provided that no phantom stock or similar plan providing for payments only on
account of services provided by current or former directors, officers, employees
or consultants of the Borrower or the Subsidiaries shall be a Swap Agreement.

“Swap Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including

 

25



--------------------------------------------------------------------------------

all renewals, extensions and modifications thereof and substitutions therefor),
under (a) any and all Swap Agreements (including any “Swap Agreements” (as
defined in the Existing Credit Agreement)) permitted hereunder (to the extent
the provider of such Swap Agreement is a Lender or was a Lender (or an Affiliate
of any such Lender) at the time such Swap Agreement is entered into), and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any Swap Agreement transaction.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

“Syndication Agent” means Bank of America, N.A., in its capacity as syndication
agent for the Lenders hereunder, and its successors and assigns in such
capacity.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans and other credit extensions, the use of
the proceeds thereof and the issuance of Letters of Credit hereunder.

“Transferred Assets” shall have the meaning set forth in the definition of
Permitted Receivables Financing.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.

“Unrestricted Subsidiaries” means (a) Azuis Holding B.V., Carnival Ice Cream,
N.V., Cascade Equity Realty, LLC, Dairy Information Systems Holdings, LLC, Dairy
Information Systems, LLC, Dean Foods Foundation, Dean International Holding
Company, Dean Puerto Rico Holdings, LLC, DF-AP, LLC, DF-AP #1 LLC, DFC Aviation
Services, LLC, DFC Energy Partners, LLC, DGI Ventures, Inc., Franklin Holdings,
Inc., Franklin Plastics, Inc., Importadora y Distribuidora Dean Foods, S.A. de
C.V. and Tenedora Dean Foods Internacional, S.A. de C.V., (b) each Captive
Insurance Company and (c) any other Subsidiary of the Borrower designated by the
Borrower as such in writing in accordance with Section 5.10(e); it being
understood and agreed that (i) the term “Unrestricted Subsidiary” shall include
all Subsidiaries of any such designated Subsidiary, and (ii) any Unrestricted
Subsidiary may subsequently be designated by the Borrower as a Restricted
Subsidiary subject to the terms of Section 5.10(e).

 

26



--------------------------------------------------------------------------------

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Loan Party and the Administrative Agent.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “LIBOR Loan”) or by Class and Type (e.g., a “LIBOR
Revolving Loan”). Borrowings also may be classified and referred to by Class
(e.g., a “Revolving Borrowing”) or by Type (e.g., a “LIBOR Borrowing”) or by
Class and Type (e.g., a “LIBOR Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any definition
of or reference to any statute, rule or regulation shall be construed as
referring thereto as from time to time amended, supplemented or otherwise
modified (including by succession of comparable successor laws), (c) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (f) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change in GAAP
(including the adoption of IFRS) occurring after the Effective Date or in the
application thereof on the

 

27



--------------------------------------------------------------------------------

operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made (i) without giving effect to any election under
Accounting Standards Codification 825-10-25 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Borrower or any Subsidiary
at “fair value”, as defined therein, (ii) without giving effect to any treatment
of Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof and (iii) in a manner such that any obligations relating to a
lease that was accounted for by the Borrower as an operating lease as of the
Effective Date and any similar lease entered into after the Effective Date by
the Borrower or any Subsidiary shall be accounted for as obligations relating to
an operating lease and not as Capital Lease Obligations. Without limiting the
foregoing, leases shall continue to be classified and accounted for on a basis
consistent with that reflected in the Borrower’s historical financial statements
for all purposes of this Agreement, notwithstanding any change in GAAP relating
thereto, unless the parties hereto shall enter into a mutually acceptable
amendment addressing such changes, as provided for above.

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees (severally and not jointly) to make Revolving Loans in
dollars to the Borrower from time to time during the Availability Period in an
aggregate principal amount that will not result in (a) such Lender’s Revolving
Exposure exceeding such Lender’s Commitment or (b) the sum of the total
Revolving Exposures exceeding the Aggregate Commitment. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Revolving Loans.

SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan (other than a
Swingline Loan) shall be made as part of a Borrowing consisting of Revolving
Loans made by the Lenders ratably in accordance with their respective
Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required. Any
Swingline Loan shall be made in accordance with the procedures set forth in
Section 2.05. Incremental Term Loans may be established as set forth in
Section 2.04.

(b) Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or LIBOR Loans as the Borrower may request in accordance
herewith. Each Swingline Loan shall be an ABR Loan or shall bear interest at an
alternate rate agreed upon by the Borrower and the Swingline Lender. Each Lender
at its option may make any LIBOR Loan by causing any domestic or foreign branch
or Affiliate of such Lender to make such Loan (and in the case of an Affiliate,
the provisions of Sections 2.14, 2.15, 2.16 and 2.17 shall apply to such
Affiliate to the same extent as to such Lender); provided that any exercise of
such option shall not affect the obligation of the Borrower to repay such Loan
in accordance with the terms of this Agreement.

 

28



--------------------------------------------------------------------------------

(c) At the commencement of each Interest Period for any LIBOR Borrowing, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $10,000,000. At the time that each ABR Revolving
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $5,000,000; provided that an
ABR Revolving Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the Aggregate Commitment or that is required to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.06(e). Each
Swingline Loan shall be in an amount that is an integral multiple of $100,000
and not less than $100,000. Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of sixteen (16) LIBOR Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested (i) with respect to a Revolving Borrowing would
end after the Maturity Date and (ii) with respect to an Incremental Term Loan
would end after the maturity date applicable to such Incremental Term Loan.

SECTION 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request
either by delivery of a written Borrowing Request signed by the Borrower
(delivered by hand or telecopy) or by telephone (a) in the case of a LIBOR
Borrowing, not later than 1:30 p.m., New York City time, three Business Days
before the date of the proposed Borrowing or (b) in the case of an ABR
Borrowing, not later than 1:30 p.m., New York City time, on the date of the
proposed Borrowing; provided that any such notice of an ABR Revolving Borrowing
to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e) may be given not later than 9:00 a.m., New York City time, on
the date of the proposed Borrowing. Each such telephonic Borrowing Request shall
be irrevocable and shall be confirmed promptly by hand delivery or telecopy to
the Administrative Agent of a written Borrowing Request signed by the Borrower.
Each such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a LIBOR Borrowing;

(iv) in the case of a LIBOR Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested LIBOR Revolving Borrowing, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

 

29



--------------------------------------------------------------------------------

SECTION 2.04. Expansion Option. Borrower may from time to time elect to increase
the Commitments or enter into one or more tranches of term loans (each an
“Incremental Term Loan”), in each case in minimum increments of $50,000,000 so
long as, after giving effect thereto, the aggregate amount of such increases and
all such Incremental Term Loans does not exceed $500,000,000. The Borrower may
arrange for any such increase or tranche to be provided by one or more Lenders
(each Lender so agreeing to an increase in its Commitment, or to participate in
such Incremental Term Loans, an “Increasing Lender”), or by one or more new
banks, financial institutions or other entities (each such new bank, financial
institution or other entity, an “Augmenting Lender”; provided that no Ineligible
Institution may be an Augmenting Lender), which agree to increase their existing
Commitments, or to participate in such Incremental Term Loans, or provide new
Commitments, as the case may be; provided that (i) each Augmenting Lender, shall
be subject to the approval of the Borrower and the Administrative Agent, such
approvals not to be unreasonably withheld or delayed and (ii) (x) in the case of
an Increasing Lender, the Borrower and such Increasing Lender execute an
agreement substantially in the form of Exhibit B-1 hereto, and (y) in the case
of an Augmenting Lender, the Borrower and such Augmenting Lender execute an
agreement substantially in the form of Exhibit B-2 hereto. No consent of any
Lender (other than the Lenders participating in the increase or any Incremental
Term Loan) shall be required for any increase in Commitments or Incremental Term
Loan pursuant to this Section 2.04. Increases and new Commitments and
Incremental Term Loans created pursuant to this Section 2.04 shall become
effective on the date agreed by the Borrower, the Administrative Agent and the
relevant Increasing Lenders or Augmenting Lenders, and the Administrative Agent
shall notify each Lender thereof. Notwithstanding the foregoing, no increase in
the Commitments (or in the Commitment of any Lender) or tranche of Incremental
Term Loans shall become effective under this paragraph unless, (i) on the
proposed date of the effectiveness of such increase or Incremental Term Loans,
(A) the conditions set forth in paragraphs (a) and (b) of Section 4.02 shall be
satisfied or waived by the Required Lenders and the Administrative Agent shall
have received a certificate to that effect dated such date and executed by a
Financial Officer of the Borrower and (B) the Borrower shall be in compliance
(on a Pro Forma Basis) with the covenants contained in Section 6.11 and (ii) the
Administrative Agent shall have received documents consistent with those
delivered on the Effective Date as to the organizational power and authority of
the Borrower to borrow hereunder after giving effect to such increase. On the
effective date of any increase in the Commitments or any Incremental Term Loans
being made, (i) each relevant Increasing Lender and Augmenting Lender shall make
available to the Administrative Agent such amounts in immediately available
funds as the Administrative Agent shall determine, for the benefit of the other
Lenders, as being required in order to cause, after giving effect to such
increase and the use of such amounts to make payments to such other Lenders,
each Lender’s portion of the outstanding Revolving Loans of all the Lenders to
equal its Applicable Percentage of such outstanding Revolving Loans, and
(ii) except in the case of any Incremental Term Loans, the Borrower shall be
deemed to have repaid and reborrowed all outstanding Revolving Loans as of the
date of any increase in the Commitments (with such reborrowing to consist of the
Types of Revolving Loans, with related Interest Periods if applicable, specified
in a notice delivered by the Borrower, in accordance with the requirements of
Section 2.03). The deemed payments made pursuant to clause (ii) of the
immediately preceding sentence shall be accompanied by payment of all accrued
interest on the amount prepaid and, in respect of each LIBOR Loan, shall be
subject to indemnification by the Borrower pursuant to the provisions of
Section 2.16 if the deemed payment occurs other than on the last day of the
related Interest Periods. The Incremental Term Loans (a) shall rank pari passu
in right of payment and security with the Revolving Loans, (b) shall not mature
earlier than the Maturity Date (but may have amortization prior to such date)
and (c) shall be treated substantially the same as (and in any event no more
favorably than) the Revolving Loans; provided that (i) the terms and conditions
applicable to any tranche of Incremental Term Loans maturing after the Maturity
Date may provide for material additional or different financial or other
covenants applicable only during periods after the Maturity Date, (ii) the
Incremental Term Loans may provide for prepayment requirements that are
different and more onerous than the prepayment requirements applicable to the
Revolving Loans (including that any proceeds being applied to the Loans

 

30



--------------------------------------------------------------------------------

shall first be applied to the Incremental Term Loans) and (iii) the Incremental
Term Loans may be priced differently than the Revolving Loans. Incremental Term
Loans may be made hereunder pursuant to an amendment or restatement (an
“Incremental Term Loan Amendment”) of this Agreement and, as appropriate, the
other Loan Documents, executed by the Borrower, each Increasing Lender
participating in such tranche, each Augmenting Lender participating in such
tranche, if any, and the Administrative Agent. The Incremental Term Loan
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the provisions of this Section 2.04. Nothing contained in this Section 2.04
shall constitute, or otherwise be deemed to be, a commitment on the part of any
Lender to increase its Commitment hereunder, or provide Incremental Term Loans,
at any time.

SECTION 2.05. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans in dollars to the
Borrower from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $150,000,000
or (ii) the sum of the total Revolving Exposures exceeding the Aggregate
Commitment; provided that the Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Loan. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Swingline Loans. To request a Swingline Loan,
the Borrower shall notify the Administrative Agent of such request by telephone
(confirmed by telecopy), not later than 4:00 p.m., New York City time, on the
day of a proposed Swingline Loan. Each such notice shall be irrevocable and
shall specify the requested date (which shall be a Business Day) and amount of
the requested Swingline Loan and whether such Swingline Loan shall be an ABR
Revolving Loan bearing interest at a rate per annum applicable to an ABR
Revolving Loan or shall bear interest at an alternate rate agreed upon by the
Borrower and the Swingline Lender. The Administrative Agent will promptly advise
the Swingline Lender of any such notice received from the Borrower. The
Swingline Lender shall make each Swingline Loan available to the Borrower by
means of a credit to the Funding Account (or, in the case of a Swingline Loan
made to finance the reimbursement of an LC Disbursement as provided in
Section 2.06(e), by remittance to the relevant Issuing Bank) on the requested
date of such Swingline Loan.

(b) The Swingline Lender may by written notice given to the Administrative Agent
not later than 9:00 a.m., New York City time, on any Business Day require the
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding. Such notice shall specify the aggregate amount
of Swingline Loans in which Lenders will participate. Promptly upon receipt of
such notice, the Administrative Agent will give notice thereof to each Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Loans. Each Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the Administrative Agent, for the
account of the Swingline Lender, such Lender’s Applicable Percentage of such
Swingline Loan or Loans. Each Lender acknowledges and agrees that its obligation
to acquire participations in Swingline Loans pursuant to this paragraph is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or reduction
or termination of any of the Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever. Each
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to

 

31



--------------------------------------------------------------------------------

the Administrative Agent and not to the Swingline Lender. Any amounts received
by the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear; provided that any such payment so
remitted shall be repaid to the Swingline Lender or to the Administrative Agent,
as applicable, if and to the extent such payment is required to be refunded to
the Borrower for any reason. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrower of any default in the
payment thereof.

(c) Upon the making of a Swingline Loan (whether before or after the occurrence
of a Default), each Lender shall be deemed, without further action by any party
hereto, to have unconditionally and irrevocably purchased from the Swingline
Lender without recourse or warranty, an undivided interest and participation in
such Swingline Loan in proportion to its Applicable Percentage. The Swingline
Lender may, at any time, require the Lenders to fund their participations, and
each Lender hereby absolutely and unconditionally agrees to pay to the Swingline
Lender such Lender’s Applicable Percentage of each Swingline Loan. From and
after the date, if any, on which any Lender is required to fund its
participation in any Swingline Loan purchased hereunder, the Administrative
Agent shall promptly distribute to such Lender, such Lender’s Applicable
Percentage of all payments of principal and interest and all proceeds of
Collateral received by the Administrative Agent in respect of such Loan.

SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit denominated in dollars as the applicant thereof for its own account or
for the account of any Subsidiary, in a form reasonably acceptable to the
Administrative Agent and the relevant Issuing Bank, at any time and from time to
time during the Availability Period. In the event of any inconsistency between
the terms and conditions of this Agreement and the terms and conditions of any
form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, the relevant Issuing Bank
relating to any Letter of Credit, the terms and conditions of this Agreement
shall control. The letters of credit identified on Schedule 2.06 and the letters
of credit issued and outstanding on the Effective Date under the Existing Credit
Agreement (collectively, the “Existing Letters of Credit”) shall be deemed to be
“Letters of Credit” issued on the Effective Date for all purposes of the Loan
Documents. The Borrower unconditionally and irrevocably agrees that, in
connection with any Letter of Credit issued for the support of any Subsidiary’s
obligations as provided in the first sentence of this paragraph, the Borrower
will be fully responsible for the reimbursement of LC Disbursements in
accordance with the terms hereof, the payment of interest thereon and the
payment of fees due under Section 2.12(b) to the same extent as if it were the
sole account party in respect of such Letter of Credit (the Borrower hereby
irrevocably waiving any defenses that might otherwise be available to it as a
guarantor or surety of the obligations of such a Subsidiary that is an account
party in respect of any such Letter of Credit).

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the relevant Issuing Bank) to an Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend

 

32



--------------------------------------------------------------------------------

such Letter of Credit. If requested by such Issuing Bank, the Borrower also
shall submit a letter of credit application on such Issuing Bank’s standard form
in connection with any request for a Letter of Credit. A Letter of Credit shall
be issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the amount of the LC Exposure shall not exceed
$200,000,000 and (ii) the sum of the total Revolving Exposures shall not exceed
the Aggregate Commitment.

(c) Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the relevant Issuing Bank to the beneficiary thereof)
at or prior to the close of business on the earlier of (i) the date one year
after the date of the issuance of such Letter of Credit or such later date as
may be agreed to by the relevant Issuing Bank (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Maturity Date; provided that a Letter of
Credit may expire up to (but not later than) one year beyond the Maturity Date
so long as the Borrower cash collateralizes 105% of the face amount of such
Letter of Credit in the manner described in Section 2.06(j) no later than thirty
(30) days prior to the Maturity Date on terms and conditions reasonably
acceptable to the relevant Issuing Bank and the Administrative Agent.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of any Issuing Bank or the Lenders, each Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the relevant Issuing Bank, such Lender’s Applicable Percentage of
each LC Disbursement made by such Issuing Bank and not reimbursed by the
Borrower on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Borrower for any reason.
Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If any Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 11:00 a.m., New York City time, on the date that such LC Disbursement
is made, if the Borrower shall have received notice of such LC Disbursement
prior to 9:00 a.m., New York City time, on such date, or, if such notice has not
been received by the Borrower prior to such time on such date, then not later
than 11:00 a.m., New York City time, on (i) the Business Day that the Borrower
receives such notice, if such notice is received prior to 9:00 a.m., New York
City time, on the day of receipt, or (ii) the Business Day immediately following
the day that the Borrower receives such notice, if such notice is not received
prior to such time on the day of receipt; provided that the Borrower may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.03 or 2.05 that such payment be financed with an ABR Revolving
Borrowing or Swingline Loan in an equivalent amount of such LC Disbursement and,
to the extent so financed, the Borrower’s obligation to make such payment shall
be discharged and replaced by the resulting ABR Revolving Borrowing or Swingline
Loan. If the Borrower fails to make such payment when due, the Administrative
Agent shall notify each Lender of the applicable LC Disbursement, the payment
then due from the Borrower in respect thereof and such Lender’s Applicable
Percentage thereof. Promptly following receipt of such notice, each Lender shall
pay to the Administrative Agent its

 

33



--------------------------------------------------------------------------------

Applicable Percentage of the payment then due from the Borrower, in the same
manner as provided in Section 2.07 with respect to Loans made by such Lender
(and Section 2.07 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to such Issuing
Bank the amounts so received by it from the Lenders. Promptly following receipt
by the Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse such Issuing Bank, then to such Lenders
and such Issuing Bank as their interests may appear. Any payment made by a
Lender pursuant to this paragraph to reimburse an Issuing Bank for any LC
Disbursement (other than the funding of ABR Revolving Loans or a Swingline Loan
as contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor any Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
relevant Issuing Bank; provided that the foregoing shall not be construed to
excuse any Issuing Bank from liability to the Borrower to the extent of any
direct damages (as opposed to special, indirect, consequential or punitive
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
such Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of any Issuing Bank (as finally
determined by a court of competent jurisdiction), such Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, each Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g) Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Such Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether such Issuing Bank has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse such
Issuing Bank and the Lenders with respect to any such LC Disbursement.

 

34



--------------------------------------------------------------------------------

(h) Interim Interest. If any Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(c) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of such Issuing
Bank, except that interest accrued on and after the date of payment by any
Lender pursuant to paragraph (e) of this Section to reimburse such Issuing Bank
shall be for the account of such Lender to the extent of such payment.

(i) Replacement of any Issuing Bank. Any Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of an Issuing Bank. At the time
any such replacement shall become effective, the Borrower shall pay all unpaid
fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

(j) Cash Collateralization. If the maturity of the Loans has been accelerated in
accordance with Article VII, on the Business Day that the Borrower receives
notice from the Administrative Agent or the Required Lenders (or Lenders with LC
Exposure representing greater than 50% of the total LC Exposure) demanding the
deposit of cash collateral pursuant to this paragraph, the Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders (the “LC Collateral
Account”), an amount in cash equal to the LC Exposure as of such date plus
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in clause (h) or (i) of Article VII. Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
Secured Obligations. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account and the
Borrower hereby grants the Administrative Agent a security interest in the LC
Collateral Account. Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Agent and at the Borrower’s risk and expense, such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the relevant Issuing Bank for LC Disbursements
for which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Lenders with LC Exposure representing
greater than 50% of the total LC Exposure), be applied to satisfy other Secured
Obligations. If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower within
three Business Days after all such Events of Defaults have been cured or waived.

 

35



--------------------------------------------------------------------------------

(k) Reports by Issuing Banks to the Administrative Agent. On the Business Day
following the end of each calendar quarter, each Issuing Bank shall furnish to
the Administrative Agent a report setting forth (i) the issuance and expiration
dates, and the face amount, of each Letter of Credit issued by such Issuing Bank
during the most recently completed calendar quarter, (ii) the aggregate undrawn
amount of all Letters of Credit issued by such Issuing Bank that are outstanding
as of such date and (iii) the aggregate amount of all LC Disbursements made by
such Issuing Bank that have not been reimbursed by or on behalf of the Borrower
prior to such date.

SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 4:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders in an amount equal to such Lender’s Applicable Percentage;
provided that, Swingline Loans shall be made as provided in Section 2.05 and
Incremental Term Loans shall be made as provided in Section 2.04. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to the Funding Account;
provided that ABR Revolving Loans to finance the reimbursement of an LC
Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the relevant Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

SECTION 2.08. Interest Elections. (a) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a LIBOR Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a LIBOR
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
The Borrower may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing.
This Section shall not apply to Swingline Borrowings, which may not be converted
or continued.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the

 

36



--------------------------------------------------------------------------------

Administrative Agent of a written Interest Election Request signed by the
Borrower. Notwithstanding any contrary provision herein, this Section shall not
be construed to permit the Borrower to elect an Interest Period for LIBOR Loans
that does not comply with Section 2.02(d).

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a LIBOR
Borrowing; and

(iv) if the resulting Borrowing is a LIBOR Borrowing, the Interest Period to be
applicable thereto after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a LIBOR Borrowing but does not
specify an Interest Period, then the Borrower shall be deemed to have selected
an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each relevant Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a LIBOR Borrowing prior to the end of the Interest Period applicable
thereto, then, unless such Borrowing is repaid as provided herein, at the end of
such Interest Period such Borrowing shall be converted to an ABR Borrowing.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower, then, so long as an Event of Default
is continuing (i) no outstanding Revolving Borrowing may be converted to or
continued as a LIBOR Borrowing and (ii) unless repaid, each LIBOR Borrowing
shall be converted to an ABR Borrowing at the end of the Interest Period
applicable thereto.

SECTION 2.09. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

(b) The Borrower may at any time terminate the Commitments upon (i) the payment
in full of all outstanding Loans, together with accrued and unpaid interest
thereon and on any Letters of Credit, (ii) the cancellation and return of all
outstanding Letters of Credit (or alternatively, with respect to each such
Letter of Credit, the furnishing to the Administrative Agent of a cash deposit
(or at the discretion of the Administrative Agent a back up standby letter of
credit satisfactory to the Administrative Agent) equal to the LC Exposure as of
such date), (iii) the payment in full of the accrued and unpaid fees, and
(iv) the payment in full of all reimbursable expenses and other Obligations
together with accrued and unpaid interest thereon.

 

37



--------------------------------------------------------------------------------

(c) The Borrower may from time to time reduce the Commitments; provided that
(i) each reduction of such Commitments shall be in an amount that is an integral
multiple of $1,000,000 and not less than $5,000,000 and (ii) the Borrower shall
not terminate or reduce the Commitments if, after giving effect to any
concurrent prepayment of the Loans in accordance with Section 2.11, the sum of
the Revolving Exposures would exceed the Aggregate Commitment.

(d) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) or (c) of this Section
at least one Business Day prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities or the occurrence
of any one or more other transactions, in which case such notice may be revoked
by the Borrower (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Any termination or
reduction of the Commitments shall be permanent. Each reduction of the
Commitments shall be made ratably among the Lenders in accordance with their
respective Commitments.

SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan on the
Maturity Date, and (ii) to the Swingline Lender the then unpaid principal amount
of each Swingline Loan on or before the fifth (5th) Business Day after the date
on which such Swingline Loan is made or such later date to which the Swingline
Lender and the Borrower agree and, in any event, on the Maturity Date. The
Borrower shall repay the Incremental Term Loans as set forth in the applicable
Incremental Term Loan Amendment entered into pursuant to Section 2.04.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein absent manifest error; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in the form
attached hereto as Exhibit E. Thereafter, the Loans evidenced by such promissory
note and interest thereon shall at all times (including after assignment
pursuant to Section 9.04) be represented by one or more promissory notes in such
form payable to the order of the payee named therein (or, if such promissory
note is a registered note, to such payee and its registered assigns).

 

38



--------------------------------------------------------------------------------

SECTION 2.11. Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part without
premium or penalty but subject to breakfunding payments pursuant to
Section 2.16, subject to prior notice in accordance with this paragraph (e) of
this Section.

(b) (i) Promptly following any Asset Sale or series of Asset Sales which
cumulatively aggregate in excess of $175,000,000 in any fiscal year, the
Borrower shall prepay the Obligations in an aggregate amount equal to one
hundred percent (100%) of the Net Cash Proceeds derived from all such Asset
Sales (such prepayment to be applied as set forth in clause (d) below);
provided, however, that such Net Cash Proceeds shall not be required to be so
applied to the extent (1) the Borrower delivers to the Administrative Agent a
certificate stating that it intends to use such Net Cash Proceeds to acquire
fixed or capital assets in replacement of the disposed assets, (2) such
acquisition is committed to within one hundred eighty (180) days of receipt of
the Net Cash Proceeds and (3) such acquisition is consummated within two hundred
seventy (270) days of receipt of such Net Cash Proceeds, it being expressly
agreed that any Net Cash Proceeds not so reinvested shall be applied to repay
the Loans immediately thereafter and (ii) to the extent of cash proceeds
received in connection with a Recovery Event which are in excess of $10,000,000
in the aggregate and which are not applied to repair, replace or relocate
damaged property or to purchase or acquire fixed or capital assets in
replacement of the assets lost or destroyed within two hundred seventy
(270) days (or three hundred sixty (360) days, in the case of improvements to
real property) of the receipt of such cash proceeds, the Borrower shall prepay
the Obligations in an aggregate amount equal to one hundred percent (100%) of
such cash proceeds net of all third-party costs incurred to obtain such cash
proceeds (such prepayment to be applied as set forth in clause (d) below).

(c) If at any time the sum of the aggregate principal amount of all of the
Revolving Exposures exceeds the Aggregate Commitment, the Borrower shall
immediately repay Borrowings or cash collateralize LC Exposure in an account
with the Administrative Agent pursuant to Section 2.06(j), as applicable, in an
aggregate principal amount sufficient to cause the aggregate principal amount of
all Revolving Exposures to be less than or equal to the Aggregate Commitment.

(d) All such amounts pursuant to Section 2.11(b) and (c) shall be applied to
prepay the Revolving Loans ratably (including Swingline Loans) without a
corresponding reduction in the Commitments and to cash collateralize outstanding
LC Exposure. The Borrower shall also make the prepayments and cash collateralize
outstanding LC Exposure as required by Sections 2.05(c) and 2.06(d). Within the
parameters of the applications set forth above, prepayments shall be applied
first to ABR Loans and then to LIBOR Loans in direct order of Interest Period
maturities. Notwithstanding the foregoing, so long as no Event of Default has
occurred and is then continuing and at the Borrower’s option, the Administrative
Agent shall hold in escrow for the benefit of the Lenders all amounts required
to be prepaid pursuant to such Sections and applied to LIBOR Loans and shall
release such amounts upon the expiration of the Interest Periods applicable to
any such LIBOR Loans being prepaid; provided, however, that upon the occurrence
and during the continuance of an Event of Default, such escrowed amounts may be
applied to LIBOR Loans without regard to the expiration of any Interest Period
and the Borrower shall make all payments under Section 2.16 resulting therefrom.
Prepayments of any Incremental Term Loan shall be applied as set forth in any
Incremental Term Loan Amendment.

(e) The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a LIBOR
Revolving Borrowing, not later than

 

39



--------------------------------------------------------------------------------

1:30 p.m., New York City time, three Business Days before the date of
prepayment, (ii) in the case of prepayment of an ABR Revolving Borrowing, not
later than 1:30 p.m., New York City time, one Business Day before the date of
prepayment or (iii) in the case of prepayment of a Swingline Loan, not later
than 1:30 p.m., New York City time, on the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that, a
notice of prepayment delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities or the occurrence
of any one or more other transactions, in which case such notice may be revoked
by the Borrower (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Promptly following
receipt of any such notice relating to a Revolving Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Revolving Borrowing shall be in an amount that would be permitted in the
case of an advance of a Revolving Borrowing of the same Type as provided in
Section 2.02. Each prepayment of a Revolving Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing. Prepayments shall be accompanied
by (i) accrued interest to the extent required by Section 2.13 and
(ii) breakfunding payments pursuant to Section 2.16.

(f) Notwithstanding any other provisions of this Section 2.11, (i) to the extent
that any or all of the Net Cash Proceeds of any Asset Sale by a Foreign
Subsidiary (each such Asset Sale a “Foreign Asset Sale”) or the Net Cash
Proceeds of any Recovery Event incurred by a Foreign Subsidiary (each such
Recovery Event a “Foreign Recovery Event”) are prohibited or delayed by
applicable foreign Law or the applicable Organization Documents of such Foreign
Subsidiary from being repatriated to the Borrower to repay the Obligations
pursuant to Section 2.11(b), the portion of such Net Cash Proceeds so affected
will not be required to be applied to repay the Obligations at the time provided
in Section 2.11(b), but may be retained by the applicable Foreign Subsidiary so
long, but only so long, as the applicable local law or applicable Organization
Documents of such Foreign Subsidiary will not permit repatriation to the
Borrower (the Borrower hereby agreeing to use, and cause its Subsidiaries to
use, all commercially reasonable efforts to overcome or eliminate any such
restrictions on repatriation and/or minimize any such costs of prepayment and/or
use the other cash and Cash Equivalents of the Borrower and its Subsidiaries
that are not affected by such restrictions to make the relevant prepayment), and
if within one year following the date on which the respective prepayment would
otherwise have been required such repatriation of any of such affected Net Cash
Proceeds is permitted under the applicable local law or the applicable
Organization Documents of such Foreign Subsidiary, such repatriation will be
immediately effected and such repatriated Net Cash Proceeds will be promptly
(and in any event not later than two Business Days after such repatriation)
applied (net of additional taxes payable or reserved against as a result thereof
and additional costs relating to such repatriation) to the repayment of the
Obligations pursuant to this Section 2.11 or (ii) to the extent that the
Borrower has determined in good faith, after consultation with the
Administrative Agent, that repatriation to the Borrower to repay the Obligations
pursuant to Section 2.11(b) of any of or all the Net Cash Proceeds of any
Foreign Asset Sale or Net Cash Proceeds of any Foreign Recovery Event
attributable to Foreign Subsidiaries would have adverse tax consequences
(including any reduction in tax attributes) with respect to such Net Cash
Proceeds, such Net Cash Proceeds so affected will not be required to be applied
to repay such Obligations at the time provided in Section 2.11(b), but may be
retained by the applicable Foreign Subsidiary so long, but only so long, as the
applicable adverse tax consequences with respect to such Net Cash Proceeds
remain (the Borrower hereby agreeing to use all commercially reasonable efforts
to overcome or eliminate any adverse tax consequences and/or use the other cash
and Cash Equivalents of the Borrower and its Subsidiaries that are not affected
by such adverse tax consequences to make the relevant prepayment), and if within
one year following the date on which the respective prepayment would otherwise
have been required such repatriation of any of such affected Net Cash Proceeds
would no longer have adverse tax consequences, such repatriation will be
immediately effected and such repatriated Net Cash Proceeds will be promptly
(and in any event not later than two Business Days after such

 

40



--------------------------------------------------------------------------------

repatriation) applied (net of additional taxes payable or reserved against as a
result thereof and additional costs relating to such repatriation) to the
repayment of the Obligations pursuant to this Section 2.11. The annual aggregate
amount of Net Cash Proceeds from Asset Sales and Recovery Events that are
exempted from prepaying the Obligations pursuant to Section 2.11(b) shall be
reduced by the Net Cash Proceeds from Foreign Asset Sales and Foreign Recovery
Events that are exempted from prepaying the Obligations by operation of this
Section 2.11(f).

SECTION 2.12. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the average daily amount of the Available Revolving
Commitment of such Lender during the period from and including the Effective
Date to but excluding the date on which such Commitment terminates. Accrued
commitment fees shall be payable in arrears within 15 days after the last day of
each March, June, September and December and on the date on which the
Commitments terminate, commencing on the first such date to occur after the date
hereof. All commitment fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to LIBOR Revolving Loans on the average daily amount of
such Lender’s LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, and (ii) to the applicable Issuing Bank for its own account a fronting
fee, which shall accrue at the rate of 0.125% (or such other percentage as is
agreed upon by the relevant Issuing Bank and the Borrower) per annum on the
average daily amount of the LC Exposure (excluding any portion thereof
attributable to (A) unreimbursed LC Disbursements in respect of Letters of
Credit issued by such Issuing Bank and (B) Existing Letters of Credit issued by
such Issuing Bank) during the period from and including the Effective Date to
but excluding the later of the date of termination of the Commitments and the
date on which there ceases to be any LC Exposure, as well as such Issuing Bank’s
standard fees and commissions with respect to the issuance, amendment,
cancellation, negotiation, transfer, presentment, renewal or extension of any
Letter of Credit or processing of drawings thereunder. Participation fees and
fronting fees accrued through and including the last day of each March, June,
September and December shall be payable within 15 days following such last day,
commencing on the first such date to occur after the Effective Date; provided
that all such fees shall be payable on the date on which the Commitments
terminate and any such fees accruing after the date on which the Commitments
terminate shall be payable on demand. Any other fees payable to any Issuing Bank
pursuant to this paragraph shall be payable within 10 days after demand. All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

(c) The Borrower agrees to pay to the Administrative Agent for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the relevant Issuing Bank,
in the case of fees payable to it) for distribution, in the case of commitment
fees and participation fees, to the Lenders. Fees paid shall not be refundable
under any circumstances.

 

41



--------------------------------------------------------------------------------

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan which is to bear interest with reference to the Alternate
Base Rate) shall bear interest at the Alternate Base Rate plus the Applicable
Rate. Swingline Loans for which an alternate interest rate is agreed upon
between the Borrower and the Swingline Lender shall bear interest at such rate.

(b) The Loans comprising each LIBOR Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(d) Accrued interest on each Revolving Loan shall be payable in arrears on each
Interest Payment Date for such Revolving Loan and upon termination of the
Commitments; provided that (i) interest accrued pursuant to paragraph (c) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Revolving Loan prior
to the end of the Availability Period), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any LIBOR Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a LIBOR Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
and binding absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a LIBOR Borrowing shall be
ineffective, and (ii) if any Borrowing Request requests a LIBOR Borrowing, such
Borrowing shall be made as an ABR Borrowing.

 

42



--------------------------------------------------------------------------------

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or any Issuing Bank;

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender, such Issuing Bank or such other Recipient
of participating in, issuing or maintaining any Letter of Credit or to reduce
the amount of any sum received or receivable by such Lender, such Issuing Bank
or such other Recipient hereunder (whether of principal, interest or otherwise),
then the Borrower will pay to such Lender, such Issuing Bank or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, such Issuing Bank or such other Recipient, as the case
may be, for such actual and direct costs (but not including anticipated profits)
reasonably incurred or reduction suffered.

(b) If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Borrower will pay to such Lender or such Issuing Bank, as the case may be,
such additional amount or amounts as will compensate such Lender or such Issuing
Bank or such Lender’s or such Issuing Bank’s holding company for any such
reduction suffered as reasonably determined by the Administrative Agent, such
Lender or such Issuing Bank (which determination shall be made in good faith
(and not on an arbitrary or capricious basis) and generally consistent with
similarly situated customers of the Administrative Agent, such Lender or such
Issuing Bank, as applicable, under agreements having provisions similar to this
Section 2.15, after consideration of such factors as the Administrative Agent,
such Lender or such Issuing Bank, as applicable, then reasonably determines to
be relevant; provided that none of the Administrative Agent, such Lender or such
Issuing Bank, as applicable, shall be required to disclose any confidential or
proprietary information in connection therewith).

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or such Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 15 days
after receipt thereof.

 

43



--------------------------------------------------------------------------------

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any LIBOR Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion of any LIBOR Loan other than on the last day of the Interest Period
applicable thereto, (c) the failure to borrow, convert, continue or prepay any
LIBOR Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.09(d) and is
revoked in accordance therewith), or (d) the assignment of any LIBOR Loan other
than on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.20, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a LIBOR Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

SECTION 2.17. Taxes. (a) Payments Free of Taxes. Any and all payments by or on
account of any obligation of any Loan Party under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.17) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

(b) Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for, Other Taxes.

 

44



--------------------------------------------------------------------------------

(c) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.17, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(d) Indemnification by the Loan Parties. The Loan Parties shall indemnify each
Recipient, within 10 days after written demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate setting forth in
reasonable detail the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:

 

45



--------------------------------------------------------------------------------

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. Federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable;

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-2 or
Exhibit F-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

46



--------------------------------------------------------------------------------

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(h) Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(i) Defined Terms. For purposes of this Section 2.17, the term “Lender” includes
each Issuing Bank and the term “applicable law” includes FATCA.

 

47



--------------------------------------------------------------------------------

SECTION 2.18. Payments Generally; Allocation of Proceeds; Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
2:00 p.m., New York City time, on the date when due, in immediately available
funds, without set off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 10 South Dearborn Street, Floor 7, Chicago, Illinois 60603),
except payments to be made directly to an Issuing Bank or Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.15,
2.16, 2.17 and 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.

(b) Any proceeds of Collateral received by the Administrative Agent (i) not
constituting either (A) a specific payment of principal, interest, fees or other
sum payable under the Loan Documents (which shall be applied as specified by the
Borrower) or (B) a mandatory prepayment (which shall be applied in accordance
with Section 2.11 or as set forth in any applicable Incremental Term Loan
Amendment) or (ii) after an Event of Default has occurred and is continuing and
the Administrative Agent so elects or the Required Lenders so direct, such funds
shall be applied ratably first, to pay any fees, indemnities, or expense
reimbursements including amounts then due to the Administrative Agent and any
Issuing Bank from the Borrower (other than in connection with Swap Obligations
and Banking Services Obligations), second, to pay any fees or expense
reimbursements then due to the Lenders from the Borrower (other than in
connection with Swap Obligations and Banking Services Obligations), third, to
pay interest then due and payable on the Loans and the Letters of Credit
ratably, fourth, to prepay principal on the Loans and unreimbursed LC
Disbursements ratably, to pay an amount to the Administrative Agent equal to the
aggregate undrawn face amount of all outstanding Letters of Credit and the
aggregate amount of any unpaid LC Disbursements, to be held as cash collateral
for such Obligations and to payment of any amounts owing with respect to Swap
Obligations, (all such amounts under this “fourth” item being applied ratably in
accordance with all such amounts due), fifth, to the payment of any other
Secured Obligation due to the Administrative Agent or any Lender by the
Borrower, and sixth, to the payment of the surplus, if any, to whoever may be
lawfully entitled to receive such surplus. Notwithstanding the foregoing,
amounts received from any Loan Party shall not be applied to any Excluded Swap
Obligation of such Loan Party. Notwithstanding anything to the contrary
contained in this Agreement, unless so directed by the Borrower, or unless a
Default is in existence, none of the Administrative Agent or any Lender shall
apply any payment which it receives to any LIBOR Loan, except (a) on the
expiration date of the Interest Period applicable to any such LIBOR Loan or
(b) in the event, and only to the extent, that there are no outstanding ABR
Loans of the same Class and, in any event, the Borrower shall pay the break
funding payment required in accordance with Section 2.16. The Administrative
Agent and the Lenders shall have the continuing and exclusive right to apply and
reverse and reapply any and all such proceeds and payments to any portion of the
Secured Obligations.

(c) If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value)

 

48



--------------------------------------------------------------------------------

participations in the Revolving Loans and participations in LC Disbursements and
Swingline Loans of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Loans and participations in LC Disbursements and Swingline Loans;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements and Swingline Loans to any
assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Banks hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Banks, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or each Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or such Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(c) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or the applicable Issuing Bank to
satisfy such Lender’s obligations to it under such Section until all such
unsatisfied obligations are fully paid and/or (ii) hold any such amounts in a
segregated account over which the Administrative Agent shall have exclusive
control as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section; in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

SECTION 2.19. Mitigation Obligations. If any Lender requests compensation under
Section 2.15, or if the Borrower is required to pay any additional amount or
make any indemnity payment to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17 or if any Lender becomes a
Defaulting Lender, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.15 or 2.17, as the case may be, in the future and (ii) would not
subject such Lender to any material unreimbursed cost or expense and would not
otherwise be materially disadvantageous to such Lender (and the Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment).

 

49



--------------------------------------------------------------------------------

SECTION 2.20. Departing Lenders; Replacement of Lenders.

(a) In addition to any rights and remedies that may be available to the Borrower
under this Agreement or applicable law, if any Lender (i) shall become affected
by any of the changes or events described in Sections 2.15 or 2.17 and the
Borrower is required to pay additional amounts or make indemnity payments with
respect to the Lender thereunder, (ii) becomes a Defaulting Lender or (iii) has
failed to consent to a proposed amendment, waiver, discharge or termination
which pursuant to the terms of Section 9.02 or any other provision of any Loan
Document requires the consent of all affected Lenders and with respect to which
the Required Lenders shall have granted their consent (any such Lender being
hereinafter referred to as a “Departing Lender”), then in such case, the
Borrower may, upon at least five (5) Business Days’ notice to the Administrative
Agent and such Departing Lender (or such shorter notice period specified by the
Administrative Agent), designate a replacement lender (a “Replacement Lender”)
to which such Departing Lender shall, subject to its receipt (unless a later
date for the remittance thereof shall be agreed upon by the Borrower and the
Departing Lender) of all amounts owed to such Departing Lender under
Sections 2.15 or 2.17, assign all (but not less than all) of its interests,
rights, obligations, Loans and Commitments hereunder; provided, that the
Departing Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and, if applicable, participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the Replacement Lender (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts). Upon any assignment by any Lender
pursuant to this Section 2.20 becoming effective, the Replacement Lender shall
thereupon be deemed to be a “Lender” for all purposes of this Agreement (unless
such Replacement Lender was, itself, a Lender prior thereto) and such Departing
Lender shall thereupon cease to be a “Lender” for all purposes of this Agreement
and shall have no further rights or obligations hereunder (other than pursuant
to Section 2.15 or 2.17 and Section 9.03) while such Departing Lender was a
Lender.

(b) Notwithstanding any Departing Lender’s failure or refusal to assign its
rights, obligations, Loans and Commitments under this Section 2.20, the
Departing Lender shall cease to be a “Lender” for all purposes of this Agreement
and the Replacement Lender shall be substituted therefor upon payment to the
Departing Lender by the Replacement Lender of all amounts set forth in this
Section 2.20 without any further action of the Departing Lender.

SECTION 2.21. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.12(a);

(b) the Commitment and Revolving Exposure of such Defaulting Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 9.02); provided, that, except as otherwise
provided in Section 9.02, this clause (b) shall not apply to the vote of a
Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of such Lender or each Lender directly affected thereby;

(c) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i) all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender shall be reallocated among the non-Defaulting Lenders in accordance with
their respective

 

50



--------------------------------------------------------------------------------

Applicable Percentages but only to the extent that the sum of all non-Defaulting
Lenders’ Revolving Exposures plus such Defaulting Lender’s Swingline Exposure
and LC Exposure does not exceed the total of all non-Defaulting Lenders’
Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the relevant Issuing Banks
only the Borrower’s obligations corresponding to such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to clause (i)
above) in accordance with the procedures set forth in Section 2.06(j) for so
long as such LC Exposure is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the relevant
Issuing Banks until and to the extent that such LC Exposure is reallocated
and/or cash collateralized; and

(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and no Issuing Bank shall be required
to issue, amend or increase any Letter of Credit, unless it is satisfied that
the related exposure and the Defaulting Lender’s then outstanding LC Exposure
will be 100% covered by the Commitments of the non-Defaulting Lenders and/or
cash collateral will be provided by the Borrower in accordance with
Section 2.21(c), and participating interests in any such newly made Swingline
Loan or any newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.21(c)(i) (and such
Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event with respect to a Lender Parent shall occur following
the date hereof and for so long as such event shall continue or (ii) the
Swingline Lender or any Issuing Bank has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, the Swingline Lender shall not be
required to fund any Swingline Loan and such Issuing Bank shall not be required
to issue, amend or increase any Letter of Credit, unless the Swingline Lender or
such Issuing Bank, as the case may be, shall have entered into arrangements with
the Borrower or such Lender, satisfactory to the Swingline Lender or such
Issuing Bank, as the case may be, to defease any risk to it in respect of such
Lender hereunder.

In the event that the Administrative Agent, the Borrower, the Swingline Lender
and each Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall

 

51



--------------------------------------------------------------------------------

purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Lenders that:

SECTION 3.01. Organization; Powers. Each of the Borrower and its Restricted
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required. Schedule 3.01 sets forth (a) a correct and complete list of the name
and relationship to the Borrower of each and all of the Borrower’s Subsidiaries,
(b) a true and complete listing of each class of each of the Restricted
Subsidiaries’ authorized Equity Interests, of which all of such issued shares
are validly issued, outstanding, fully paid and non-assessable, and owned
beneficially and of record by the Persons identified on Schedule 3.01, and
(c) the type of entity of the Borrower and each of its Subsidiaries. All of the
issued and outstanding Equity Interests owned by any Loan Party have been (to
the extent such concepts are relevant with respect to such ownership interests)
duly authorized and issued and are fully paid and non-assessable.

SECTION 3.02. Authorization; Enforceability. The Transactions are within each
Loan Party’s corporate or limited liability company powers and have been duly
authorized by all necessary corporate, limited liability company and, if
required, stockholder action. The Loan Documents to which each Loan Party is a
party have been duly executed and delivered by such Loan Party and constitute a
legal, valid and binding obligation of such Loan Party, enforceable in
accordance with its terms, subject to applicable Debtor Relief Laws and subject
to general principles of equity, regardless of whether considered in a
proceeding in equity or at Law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) except
as could not reasonably be expected to have a Material Adverse Effect, do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except for filings necessary to perfect
Liens created pursuant to the Loan Documents and the filing on or about the
Effective Date of one or more current reports on Form 8-K with respect to the
Transactions, (b) except as could not reasonably be expected to have a Material
Adverse Effect, will not violate any Law applicable to the Borrower or any of
its Restricted Subsidiaries, (c) except as could not reasonably be expected to
have a Material Adverse Effect, will not violate or result in a default under
any indenture, agreement or other instrument binding upon the Borrower or any of
its Restricted Subsidiaries or its assets (except those as to which waivers or
consents have been obtained), and (d) will not result in the creation or
imposition of any Lien on any asset of the Borrower or any of its Restricted
Subsidiaries, except Liens created pursuant to the Loan Documents.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows as of and for the
fiscal year ended December 31, 2012, reported on by Deloitte & Touche LLP,
independent public accountants. Such financial statements

present fairly, in all material respects, the financial position and results of
operations and cash flows of the Borrower and its consolidated Subsidiaries as
of such date in accordance with GAAP.

 

52



--------------------------------------------------------------------------------

(b) Since December 31, 2012, there has been no development or event which has
had or could reasonably be expected to have a Material Adverse Effect.

SECTION 3.05. Properties. (a) Each of the Borrower and its Restricted
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property, in each case, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect, and all such property
is free of all Liens other than Permitted Liens.

(b) The Borrower and each of its Restricted Subsidiaries owns, has the legal
right to use or is licensed to use, all trademarks, tradenames, copyrights,
patents and other intellectual property necessary to its business as currently
conducted, except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect, and, to the knowledge of the Borrower or any of
its Restricted Subsidiaries, the use thereof by the Borrower and its Restricted
Subsidiaries does not infringe upon the rights of any other Person except for
such infringements that, in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.

SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower, threatened against or
affecting the Borrower or any of its Restricted Subsidiaries (i) as to which
there is a reasonable probability of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve this
Agreement or the Transactions.

(b) Except for any other matters that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, (i) none of
the Borrower or any of its Restricted Subsidiaries has received any written or
actual notice of any claim with respect to any Environmental Liability or has
knowledge or reason to believe that any such notice will be received or is
threatened and (ii) none of the Borrower or any of its Restricted Subsidiaries
(1) has, at any time during the last five (5) years, failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law or (2) has become subject to
any Environmental Liability.

SECTION 3.07. Compliance with Laws. Each of the Borrower and its Restricted
Subsidiaries is in compliance with all Laws applicable to it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.08. Investment Company Status. Neither the Borrower nor any of its
Restricted Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.

SECTION 3.09. Taxes. Each of the Borrower and its Restricted Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which the Borrower or such Restricted
Subsidiary, as applicable, has set aside on its books adequate reserves to the
extent required by GAAP or (b) to the extent that the failure to do so could not
be expected to result in a Material Adverse Effect.

 

53



--------------------------------------------------------------------------------

SECTION 3.10. ERISA. No ERISA Event has occurred within the previous five
(5) years or is reasonably expected to occur that, when taken together with all
other such ERISA Events for which liability is reasonably expected to occur,
could reasonably be expected to result in a Material Adverse Effect.

SECTION 3.11. Disclosure. There is no fact now known to the Borrower or any of
its Subsidiaries which has, or could reasonably be expected to have, a Material
Adverse Effect which fact has not been set forth herein or in the periodic and
other reports filed by the Borrower or any Subsidiary with the SEC, in the
financial statements of the Borrower and its Subsidiaries furnished to the
Administrative Agent and/or the Lenders, or in any certificate, opinion or other
written statement made or furnished by any Loan Party to the Administrative
Agent and/or the Lenders. None of the reports, financial statements,
certificates or other information furnished by or on behalf of the Borrower to
the Administrative Agent or any Lender in connection with the negotiation of
this Agreement or any other Loan Document (as modified or supplemented by other
information so furnished) or delivered hereunder contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that, with respect to projected
financial information, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time delivered. Notwithstanding anything contained in this Section 3.11, the
parties hereto acknowledge and agree that uncertainty is inherent in any
forecasts and projections and that such forecasts and projections do not
constitute guarantees of future performance.

SECTION 3.12. Solvency. (a) As of the Effective Date, immediately after the
consummation of the Transactions to occur on the Effective Date, the Loan
Parties, taken as a whole, are and will be Solvent.

(b) The Loan Parties on a consolidated basis, will not (i) have unreasonably
small capital in relation to the business in which they are engaged or (ii) have
incurred, or believe that they will have incurred after giving effect to the
transactions contemplated by this Agreement, Indebtedness beyond their ability
to pay such Indebtedness as it becomes due.

SECTION 3.13. Security Interest in Collateral. The provisions of this Agreement
and the other Loan Documents create legal and valid Liens on all the Collateral
in favor of the Administrative Agent, for the benefit of the Holders of Secured
Obligations, and, upon the filing of appropriate financing statements and, with
respect to any intellectual property, filings in the United States Patent and
Trademark Office and the United States Copyright Office, or taking such other
action as may be required for perfection under applicable Law, such Liens will
constitute, to the extent required by the Loan Documents, perfected and
continuing Liens on the Collateral, securing the Secured Obligations,
enforceable against the applicable Loan Party and all third parties, and having
priority over all other Liens on the Collateral except (a) other than with
respect to Permitted Liens, to the extent any such Liens would have priority
over the Liens in favor of the Administrative Agent pursuant to any applicable
Law, (b) in the case of Liens perfected only by possession (including possession
of any certificate of title) to the extent the Administrative Agent has not
obtained or does not maintain possession of such Collateral and (c) to the
extent that perfection of such security interests and Liens are not required by
the Loan Documents. No representation or warranty is made under the Laws of any
non-U.S. jurisdiction with respect to the perfection or priority of any security
interest in the Equity Interests issued by any Foreign Subsidiary.

SECTION 3.14. Labor Disputes. As of the Effective Date, there are no labor
controversies, strikes, lockouts or slowdowns pending against or, to the
knowledge of the Borrower, threatened against or affecting the Borrower or any
of its Restricted Subsidiaries (i) which could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect, or
(ii) that involve this Agreement or the Transactions.

 

54



--------------------------------------------------------------------------------

SECTION 3.15. No Default. No Default has occurred and is continuing.

SECTION 3.16. Federal Reserve Regulations. No part of the proceeds of any Loan
have been used, whether directly or indirectly, for any purpose that entails a
violation of any of the regulations of the Board, including Regulations T, U,
and X.

SECTION 3.17. Business Locations; Taxpayer Identification Number. Set forth on
Schedule 3.17(a) is a list of all locations where any tangible personal property
of any Loan Party is located as of the Effective Date. Set forth on
Schedule 3.17(b) is the chief executive office, exact legal name, U.S. tax payer
identification number and organizational identification number of each Loan
Party as of the Effective Date.

SECTION 3.18. OFAC. No Loan Party nor, to the knowledge of any Loan Party, any
Restricted Subsidiary of a Loan Party is currently the subject of any Sanctions.
No Loan or Letters of Credit, nor the proceeds from any Loan or Letter of
Credit, has been or will be used, directly or indirectly, to lend, contribute,
provide or has otherwise made available to fund any activity or business of any
Person who is the subject of any Sanctions, or in any other manner that will
result in any violation by any Person (including any Lender, the Administrative
Agent, any Issuing Bank or the Swingline Lender) of Sanctions.

SECTION 3.19. Insurance. The properties of the Loan Parties and their Restricted
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of the Borrower (other than in the case of any Captive
Insurance Company), in such amounts, with such deductibles and covering such
risks as are customarily carried by companies engaged in similar businesses and
owning similar properties in localities where the applicable Loan Party or the
applicable Restricted Subsidiary operates, including the use of self-insurance
plans. The property and general liability insurance coverage of the Loan Parties
as in effect on the Effective Date is outlined as to carrier, policy number,
expiration date, type and amount on Schedule 3.19.

ARTICLE IV

Conditions

SECTION 4.01. Effectiveness. The obligations of the Lenders to make Loans and of
any Issuing Bank to issue Letters of Credit hereunder shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 9.02):

(a) Credit Agreement and Loan Documents. The Administrative Agent (or its
counsel) shall have received (i) from each party hereto either (A) a counterpart
of this Agreement signed on behalf of such party or (B) written evidence
reasonably satisfactory to the Administrative Agent (which may include PDF or
telecopy transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement and (ii) duly executed copies
of the Loan Documents and such other legal opinions, certificates, documents,
instruments and agreements as the Administrative Agent shall reasonably request
in connection with the transactions contemplated by this Agreement, including
any promissory notes requested by a Lender pursuant to Section 2.10 payable to
the order of each such requesting Lender, all in form and substance reasonably
satisfactory to the Administrative Agent and its counsel and as further
described in the list of closing documents attached as Exhibit G.

 

55



--------------------------------------------------------------------------------

(b) No Default Certificate. The Administrative Agent shall have received a
certificate, signed by a Financial Officer or other executive officer of the
Borrower, on the initial Borrowing date (i) stating that no Default or Event of
Default has occurred and is continuing and (ii) stating that the representations
and warranties contained in Article III are true and correct as of such date.

(c) Fees. The Lenders, the Administrative Agent, the Syndication Agent and the
relevant Co-Documentation Agents (and their relevant Affiliates) shall have
received, substantially concurrently with the effectiveness hereof, all fees
required to be paid, and all expenses for which invoices have been presented
(including the reasonable fees and expenses of legal counsel to the
Administrative Agent), on or before the Effective Date. All such amounts will be
paid with proceeds of Loans made on the Effective Date and will be reflected in
the funding instructions given by the Borrower to the Administrative Agent on or
before the Effective Date.

(d) Existing Credit Agreement. The Administrative Agent shall have received
evidence satisfactory to it that the credit facility evidenced by the Existing
Credit Agreement shall have been terminated and cancelled substantially
concurrently with the effectiveness hereof and all indebtedness thereunder shall
have been fully repaid (except to the extent being so repaid with the initial
Revolving Loans) and any and all liens thereunder shall have been terminated.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of any Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects (or in all respects
if the applicable representation or warranty is qualified by Material Adverse
Effect or materiality) on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated, in each case,
without any pending draw, and all LC Disbursements shall have been reimbursed,
the Borrower covenants and agrees with the Lenders that:

 

56



--------------------------------------------------------------------------------

SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent for delivery to each Lender:

(a) by no later than the earlier of the date on which such financial statements
are required to be filed by the Borrower with the SEC (without giving effect to
any extensions thereof) and the date which occurs 90 days after the end of each
fiscal year of the Borrower, (i) its audited consolidated balance sheet and
related statements of income, stockholders’ equity and cash flows as of the end
of and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on by independent public accountants
of recognized national standing (without a “going concern” or like qualification
or exception) to the effect that such consolidated financial statements present
fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP, accompanied by any management letter prepared by
said accountants and (ii) consolidated balance sheet and related statements of
income and cash flows of the Borrower and its Restricted Subsidiaries, in each
case as at the end of such fiscal year, setting forth in comparative form the
corresponding consolidated figures for the preceding fiscal year, accompanied by
a certificate of a Financial Officer of the Borrower, which certificate shall
state that such financial statements fairly present in all material respects the
financial condition and results of operations of the Borrower and its Restricted
Subsidiaries, in accordance with GAAP, as at the end of and for such period
(subject to normal year-end audit adjustments);

(b) by no later than the earlier of the date on which such financial statements
are required to be filed by the Borrower with the SEC (without giving effect to
any extensions thereof) and the date which occurs 45 days after the end of each
of the first three fiscal quarters of the Borrower, the unaudited consolidated
balance sheet and related statements of income, stockholders’ equity and cash
flows for the Borrower and its Subsidiaries and for the Borrower and its
Restricted Subsidiaries as of the end of and for such fiscal quarter and the
then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of the Borrower and
its consolidated Subsidiaries or the Borrower and its Restricted Subsidiaries in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a Compliance Certificate executed by a Financial Officer of the
Borrower (i) certifying as to whether a Default has occurred and is continuing
and, if a Default has occurred, specifying the details thereof and any action
taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations demonstrating compliance with Section 6.11, and
(iii) stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 3.04 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate (which delivery
may, unless the Administrative Agent requests executed originals, be by
electronic communication including fax or email and shall be deemed to be an
original authentic counterpart thereof for all purposes);

(d) promptly after the same become publicly available, to the extent not
available by electronic or other readily accessible means, copies of all
periodic and other reports, proxy statements and other non-confidential
materials filed by the Borrower or any Restricted Subsidiary with the SEC, or
with any national securities exchange, or distributed by the Borrower to its
shareholders generally, as the case may be;

 

57



--------------------------------------------------------------------------------

(e) within ninety (90) days after the end of each fiscal year of the Borrower, a
certificate containing information regarding the amount of all Asset Sales that
were made during such prior fiscal year and amounts received in connection with
any Recovery Event during such prior fiscal year; and

(f) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Restricted Subsidiary as the Administrative Agent or any Lender (through the
Administrative Agent) may reasonably request.

Documents required to be delivered pursuant to Section 5.01(a) or 5.01(b) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet at
www.deanfoods.com; or (ii) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third party website or
whether sponsored by the Administrative Agent); provided that: (i) the Borrower
shall deliver paper copies of such documents to the Administrative Agent upon
its request to the Borrower to deliver such paper copies until a written request
to cease delivering paper copies is given by the Administrative Agent and
(ii) the Borrower shall notify the Administrative Agent (by facsimile or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. The Administrative Agent shall have no obligation to request
the delivery of or to maintain paper copies of the documents referred to above.

SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice (in any event, within
5 Business Days) upon any Responsible Officer of the Borrower obtaining actual
knowledge thereof, of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting any Loan Party or
any Affiliate thereof that has a reasonable probability of an adverse
determination and that, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each of its Restricted Subsidiaries to, (a) do or cause to be done all things
necessary to preserve, renew

 

58



--------------------------------------------------------------------------------

and keep in full force and effect (i) its legal existence and (ii) the rights,
qualifications, licenses, permits, franchises, governmental authorizations,
intellectual property rights, licenses and permits necessary in the conduct of
its business, except, with respect to clause (ii), where failure to so maintain
could not reasonably be expected to have a Material Adverse Effect; provided
that the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03 and (b) carry on and conduct its
business in substantially the same manner and in substantially the same fields
of enterprise as it is presently conducted (and those ancillary or reasonably
related thereto).

SECTION 5.04. Payment of Obligations. The Borrower will, and will cause each of
its Restricted Subsidiaries to, pay or discharge all Material Indebtedness and
all other material liabilities and obligations, including Taxes, before the same
shall become delinquent or in default (subject, where applicable, to specified
grace periods), except where the validity or amount thereof is being contested
in good faith by appropriate proceedings and (a) the Borrower or such Restricted
Subsidiary has set aside on its books adequate reserves with respect thereto to
the extent required by GAAP or (b) the failure to make payment could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 5.05. Maintenance of Properties. The Borrower will, and will cause each
of its Restricted Subsidiaries to, keep and maintain all property material to
the conduct of its business in good working order and condition, ordinary wear
and tear and obsolescence excepted.

SECTION 5.06. Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Restricted Subsidiaries to, (i) keep proper books of record
and account in which complete entries in accordance with GAAP are made of all
material dealings and transactions in relation to its business and activities
and (ii) permit any representatives designated by the Administrative Agent or
(upon the occurrence and during the continuation of any Event of Default) any
Lender, upon reasonable prior notice, to visit and inspect its properties, to
examine and make extracts from its books and records, including environmental
assessment reports and Phase I or Phase II studies, and to discuss its affairs,
finances and condition with its officers, all at such reasonable times and as
often as reasonably requested. The Borrower acknowledges that the Administrative
Agent, after exercising its rights of inspection, may prepare and distribute to
the Lenders certain reports pertaining to the assets for internal use by the
Administrative Agent and the Lenders.

SECTION 5.07. Compliance with Laws. The Borrower will, and will cause each of
its Restricted Subsidiaries to, comply with all Laws applicable to it or its
property (including, without limitation, ERISA and Environmental Laws), except
where the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

SECTION 5.08. Use of Proceeds. The proceeds of the Loans and Letters of Credit
will be used (i) for working capital needs and for other general corporate
purposes of the Borrower and its Subsidiaries and (ii) to finance Permitted
Acquisitions, permitted stock repurchases and permitted Restricted Payments. No
part of the proceeds of any Loan or Letter of Credit will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
regulations of the Board, including Regulations T, U and X, or in violation of
Section 3.18.

SECTION 5.09. Insurance. The Borrower will, and will cause each of its
Restricted Subsidiaries to, maintain with financially sound and reputable
carriers (a) insurance in such amounts (with no greater risk retention) as
currently maintained by such Persons and against such risks (including loss or
damage by fire and other normally insured perils and loss in transit; business
interruption; and general liability) and such other hazards, as is customarily
maintained by companies of established repute engaged in the same or similar
businesses operating in the same or similar locations (including the use of
self-insurance plans) and (b) all insurance required pursuant to the Collateral
Documents. The Borrower

 

59



--------------------------------------------------------------------------------

will furnish to the Lenders, upon request of the Administrative Agent,
information in reasonable detail as to the insurance so maintained. The Borrower
shall deliver to the Administrative Agent endorsements (x) to all “All Risk”
physical damage insurance policies on all of the Loan Parties’ tangible personal
property and assets and business interruption insurance policies naming the
Administrative Agent loss payee, and (y) to all general liability and other
liability policies naming the Administrative Agent an additional insured. The
Borrower will furnish to the Administrative Agent and the Lenders prompt written
notice of any casualty or other insured damage to any material portion of the
Collateral or the commencement of any action or proceeding for the taking of any
material portion of the Collateral or interest therein under power of eminent
domain or by condemnation or similar proceeding.

SECTION 5.10. Subsidiary Guarantors; Pledges; Collateral; Further Assurances.
(a) As promptly as possible but in any event by the earlier of (i) thirty
(30) days (or such later date as may be agreed upon by the Administrative Agent)
after any Person (other than a Receivables Financing SPC) becomes a Material
Restricted Subsidiary or any Subsidiary (other than a Receivables Financing SPC)
qualifies independently as, or is designated by the Borrower as, a Subsidiary
Guarantor and (ii) the date on which any Person that is not a Subsidiary
Guarantor guarantees the obligations of the Borrower or any Restricted
Subsidiary under the Senior Notes or any Material Indebtedness of any Loan Party
(the date of such creation, designation, qualification or guarantee being the
“Trigger Date”), the Borrower shall provide the Administrative Agent with
written notice thereof setting forth information in reasonable detail describing
the material assets of such Person and shall, (x) in the case of a Person
described in the preceding clause (i), within sixty (60) days (or such later
date as may be agreed to by the Administrative Agent) after the Trigger Date or
(y) in the case of a Person described in the preceding clause (ii), on the
Trigger Date (or such later date as may be agreed to by the Administrative
Agent), cause each such Subsidiary (if such Subsidiary is a wholly-owned
Domestic Subsidiary of a Loan Party) to deliver to the Administrative Agent
appropriate joinders to the Subsidiary Guaranty and the Security Agreement
pursuant to which such Subsidiary agrees to be bound by the terms and provisions
thereof, such Subsidiary Guaranty and Security Agreement to be accompanied by
appropriate corporate resolutions, other corporate documentation and legal
opinions in form and substance reasonably satisfactory to the Administrative
Agent and its counsel.

(b) The Borrower will cause, and will cause each other Loan Party to cause, all
existing and newly-acquired owned and leased property (whether personal,
tangible, intangible, or mixed property but excluding Excluded Property) to be
subject at all times (subject to the time periods in clause (a) above) to first
priority, perfected Liens in favor of the Administrative Agent for the benefit
of the Holders of Secured Obligations to secure the Secured Obligations in
accordance with the terms and conditions of the Collateral Documents, subject in
any case to Permitted Liens. Without limiting the generality of the foregoing,
the Borrower will cause the Applicable Pledge Percentage of the issued and
outstanding Equity Interests of each Pledge Subsidiary directly owned by the
Borrower or any other Loan Party to be subject at all times (subject to the time
periods in clause (a) above) to a first priority, perfected Lien in favor of the
Administrative Agent to secure the Secured Obligations in accordance with the
terms and conditions of the Collateral Documents or such other security
documents as the Administrative Agent shall reasonably request (it being
understood and agreed that (i) no Loan Party shall be required to deliver stock
certificates and transfer powers with respect to any Subsidiary (other than a
Receivables Financing SPC) that is not a Material Restricted Subsidiary and
(ii) any such pledge of the Equity Interests of a Receivables Financing SPC
shall contain such remedy standstills (up to ninety-one days after the payment
in full of the applicable Permitted Receivables Financing) and other customary
provisions for pledges of this type).

(c) Without limiting the foregoing, the Borrower will, and will cause each
Restricted Subsidiary to, execute and deliver, or cause to be executed and
delivered, to the Administrative Agent such documents, agreements and
instruments, and will take or cause to be taken such further actions,

 

60



--------------------------------------------------------------------------------

which may be required by law or which the Administrative Agent may, from time to
time, reasonably request to carry out the terms and conditions of this Agreement
and the other Loan Documents and to ensure perfection and priority of the Liens
created or intended to be created by the Collateral Documents, all at the
expense of the Borrower.

(d) If any additional assets (excluding Excluded Property) are acquired by a
Loan Party after the Effective Date (other than assets constituting Collateral
under the Security Agreement that become subject to the Lien in favor of the
Administrative Agent under the Security Agreement upon acquisition thereof), the
Borrower will notify the Administrative Agent thereof, and, if requested by the
Administrative Agent, the Borrower will, within sixty (60) days (or such later
date as may be agreed to by the Administrative Agent), cause such assets to be
subjected to a Lien securing the Secured Obligations and will take, and cause
the other Loan Parties to take, such actions as shall be necessary or reasonably
requested by the Administrative Agent to grant and perfect such Liens, including
actions described in paragraph (c) of this Section, all at the expense of the
Borrower.

(e) Notwithstanding the provisions of this Section 5.10 to the contrary, (i) the
Borrower and its Subsidiaries shall not be required to pledge a security
interest in any Excluded Property, (ii) no account control agreements, landlord
waivers, foreign law pledge or security agreements or legal opinions of foreign
counsel with respect to any pledged Equity Interests shall be required and
(iii) so long as no Default or Event of Default has occurred and is then
continuing or would result therefrom and the Borrower has demonstrated
compliance on a Pro Forma Basis (after giving effect to such redesignation) with
the financial covenants set forth in Section 6.11 to the reasonable satisfaction
of the Administrative Agent, the Borrower may (with the reasonable consent of
the Agents) from time to time designate or change any of its Subsidiaries’
status as a Restricted Subsidiary or an Unrestricted Subsidiary; provided that
any Subsidiary that guarantees Material Indebtedness of any Loan Party shall not
be an Unrestricted Subsidiary.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable under any
Loan Document have been paid in full and all Letters of Credit have expired or
terminated, in each case, without any pending draw, and all LC Disbursements
shall have been reimbursed, the Borrower covenants and agrees with the Lenders
that:

SECTION 6.01. Indebtedness. The Borrower will not, and will not permit any
Restricted Subsidiary to, create, incur or suffer to exist any Indebtedness,
except:

(a) the Secured Obligations;

(b) Indebtedness existing on the Effective Date and set forth in Schedule 6.01
(including the Indebtedness under the Senior Notes) and extensions, renewals and
replacements of any such Indebtedness (other than Indebtedness under the Senior
Notes) that do not increase the outstanding principal amount thereof;

(c) Indebtedness of the Borrower to any Restricted Subsidiary and of any
Restricted Subsidiary to the Borrower or any other Restricted Subsidiary;

(d) Indebtedness of the Borrower or any Restricted Subsidiary incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets (whether or not

 

61



--------------------------------------------------------------------------------

constituting purchase money Indebtedness), including Capital Lease Obligations
and any Indebtedness assumed in connection with the acquisition of any such
assets or secured by a Lien on any such assets prior to the acquisition thereof,
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof; provided that the aggregate
principal amount of Indebtedness permitted by this clause (d) shall not exceed
$50,000,000 at any time outstanding;

(e) obligations in connection with any Permitted Receivables Financing, to the
extent such obligations constitute Indebtedness;

(f) unsecured Indebtedness of the Borrower (and unsecured Guarantees thereof by
one or more of the Subsidiary Guarantors); provided that (i) both before and
after giving effect to the incurrence of such Indebtedness, (A) the Borrower and
its Restricted Subsidiaries shall be in compliance with the financial covenants
set forth in Section 6.11 on a Pro Forma Basis and (B) no Event of Default shall
have occurred and be continuing or immediately result therefrom, and (ii) such
indebtedness (A) shall have a maturity date no earlier than 91 days following
the Maturity Date and (B) shall not require any payment of principal prior to
the maturity date thereof;

(g) Indebtedness of a Restricted Subsidiary (i) consisting of tax-advantaged
industrial revenue bond, industrial development bond or other similar financings
assumed (or taken subject to) in connection with (but not incurred in connection
with or in anticipation of) a Permitted Acquisition or (ii) existing at the time
such Person becomes a Restricted Subsidiary pursuant to a Permitted Acquisition
provided that such Indebtedness was not incurred by such Person in connection
with, or in anticipation or contemplation of, such Person becoming a Restricted
Subsidiary; provided that the aggregate principal amount of all such
Indebtedness (that is secured by any lien on any asset of the Borrower or any
Restricted Subsidiary) under subsection (g)(ii) shall not exceed $50,000,000 at
any time outstanding;

(h) Indebtedness in respect of Swap Agreements to the extent permitted
hereunder;

(i) Subordinated Indebtedness;

(j) to the extent constituting Indebtedness, indemnification and non-compete
obligations or adjustments in respect of the purchase price (including earn-outs
and other contingent deferred payments) in connection with any Permitted
Acquisition or sale or disposition permitted by Section 6.05;

(k) Indebtedness in respect of workers’ compensation claims, property casualty
or liability insurance, take-or-pay obligations in supply arrangements,
self-insurance obligations, performance, bid and surety bonds and completion
guaranties, in each case in the ordinary course of business;

(l) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently drawn by the
Borrower or any Subsidiary in the ordinary course of business against
insufficient funds, so long as such Indebtedness is promptly repaid;

(m) D4E Debt; and

 

62



--------------------------------------------------------------------------------

(n) other Indebtedness of the Borrower and its Restricted Subsidiaries in a
principal amount up to but not exceeding in the aggregate at any one time
outstanding the greater of (i) $100,000,000 and (ii) 10% of Consolidated Net
Tangible Assets; provided that (x) the aggregate principal amount of all such
Indebtedness secured by Liens shall not exceed $50,000,000 at any one time
outstanding and (y) the aggregate principal amount of all such Indebtedness
incurred by of one or more Restricted Subsidiaries that are not Subsidiary
Guarantors shall not exceed $50,000,000 at any one time outstanding.

SECTION 6.02. Liens. The Borrower will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, except:

(a) Liens securing the Secured Obligations;

(b) Permitted Encumbrances;

(c) any Lien on any property or asset of, or leased by, the Borrower or any
Restricted Subsidiary existing on the Effective Date and set forth in
Schedule 6.02; provided that (i) such Lien shall not apply to any other property
or asset of the Borrower or any Subsidiary and (ii) such Lien shall secure only
those obligations which it secures on the Effective Date and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;

(d) Liens securing obligations, with aggregate net outstanding amounts payable
not in excess of $10,000,000, under Swap Agreements;

(e) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Restricted Subsidiary; provided that (i) such security interests
secure Indebtedness permitted by Section 6.01(d), (ii) such security interests
and the Indebtedness secured thereby are incurred prior to or within 90 days
after such acquisition or the completion of such construction or improvement,
(iii) the Indebtedness secured thereby does not exceed the cost of acquiring,
constructing or improving such fixed or capital assets and (iv) such security
interests shall not apply to any other property or assets of the Borrower or any
Subsidiary;

(f) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Restricted Subsidiary or existing on any property or
asset of any Person that becomes a Loan Party after the Effective Date prior to
the time such Person becomes a Loan Party; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Loan Party, as the case may be, (ii) such Lien shall not apply
to any other property or assets of such Loan Party and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Loan Party, as the case may be;

(g) Liens upon real or personal property heretofore leased or leased after the
Effective Date (under operating or Capital Leases) in the ordinary course of
business by the Borrower or any of its Restricted Subsidiaries in favor of the
lessor created at the inception of the lease transaction, securing obligations
of the Borrower or any of its Restricted Subsidiaries under or in respect of
such lease and extending to or covering only the property subject to such lease
and improvements thereon;

(h) Liens of sellers or creditors of sellers of farm products encumbering such
farm products when sold to any of the Borrower or its Restricted Subsidiaries
pursuant to the Food Security Act of 1985 or pursuant to similar state laws to
the extent such Liens may be deemed to extend to the assets of such Person;

 

63



--------------------------------------------------------------------------------

(i) protective Uniform Commercial Code filings with respect to personal property
leased by, or consigned to, any of the Borrower or its Restricted Subsidiaries;

(j) Liens upon Equity Interests or assets of Unrestricted Subsidiaries;

(k) Liens in favor of a Receivables Financing SPC or Receivables Financier
created or deemed to exist in connection with a Permitted Receivables Financing
(including any related filings of any financing statements), but only to the
extent that any such Lien relates to the applicable Transferred Assets actually
sold, contributed, financed or otherwise conveyed or pledged pursuant to such
transaction;

(l) any extension, renewal or replacement of the foregoing; provided, however,
that the Liens permitted under this clause (l) shall not be spread to cover any
additional Indebtedness or assets and the principal amount of such Indebtedness
shall not be increased;

(m) Liens securing Indebtedness to the extent such Indebtedness is permitted
pursuant to Section 6.01(g) (only to the extent covering the property subject to
the Indebtedness covered in such Section 6.01(g)) or 6.01(n);

(n) normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions;

(o) Liens of sellers of goods to the Borrower and its Subsidiaries arising under
Article 2 of the UCC or similar provisions of applicable law in the ordinary
course of business, covering only the goods sold and securing only the unpaid
purchase price for such goods and related expenses;

(p) Liens in favor of customs and revenue authorities arising as a matter of law
to secure the payment of customs duties in connection with the importation of
goods;

(q) Liens solely on any cash earnest money deposits made in connection with an
Investment permitted by Section 6.04;

(r) transfer restrictions, purchase options, calls or similar rights of
third-party joint venture partners with respect to Equity Interests of joint
venture entities; and

(s) other Liens on assets of the Borrower and the Restricted Subsidiaries
securing other obligations of the Borrower and the Restricted Subsidiaries in
the aggregate principal amount not to exceed $10,000,000 at any time
outstanding.

SECTION 6.03. Fundamental Changes. (a) The Borrower will not, and will not
permit any Restricted Subsidiary to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Default shall have occurred and be continuing, (i) any
Subsidiary of the Borrower may merge into the Borrower in a transaction in which
the Borrower is the surviving corporation, (ii) any Loan Party (other than the
Borrower) may merge into any Loan Party or other Subsidiary in a transaction in
which the surviving entity is a Loan Party, (iii) any Subsidiary that is not a
Loan Party may liquidate or dissolve if the Borrower determines in good faith
that such liquidation

 

64



--------------------------------------------------------------------------------

or dissolution is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders; provided that any such merger involving a Person
that is not a wholly owned Subsidiary immediately prior to such merger shall not
be permitted unless also permitted by Section 6.04 and (iv) the Borrower or any
Restricted Subsidiary may merge with any other Person in connection with a
Permitted Acquisition, provided that (i) if the Borrower is a party to such
transaction, the Borrower is the continuing or surviving Person and (ii) if a
Loan Party is a party to such transaction, such Loan Party is the surviving
Person. Notwithstanding the foregoing provisions of this Section 6.03, if after
giving effect to any of the succeeding transactions, no Default will exist
hereunder, any Subsidiary of the Borrower may be merged or consolidated with or
into any other Subsidiary; provided that when any Restricted Subsidiary is
merging or consolidating with or into an Unrestricted Subsidiary and the
Restricted Subsidiary is not the continuing or surviving Person, the Borrower
shall have complied with the requirements of Section 5.10.

(b) The Borrower will not, nor will it permit any of its Restricted Subsidiaries
to, (i) engage to any substantial extent in any business other than operations
involved in the manufacture, processing and distribution of food, beverage or
packaging products or businesses of the type conducted by the Borrower and its
Subsidiaries on the Effective Date and businesses reasonably related thereto or
(ii) change its fiscal year from the basis in effect on the Effective Date.

SECTION 6.04. Investments, Loans, Advances and Acquisitions. The Borrower will
not, and will not permit any Restricted Subsidiary to, purchase, hold or acquire
(including pursuant to any merger with any Person that was not a Loan Party and
a wholly owned Subsidiary prior to such merger) any Equity Interests, evidences
of indebtedness or other securities (including any option, warrant or other
right to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, make or permit to exist any investment or any other interest in,
any other Person, or purchase or otherwise acquire (in one transaction or a
series of transactions) any assets of any other Person constituting a business
unit (whether through purchase of assets, merger or otherwise), except:

(a) cash, Cash Equivalents and Permitted Acquisitions;

(b) investments in existence on the Effective Date and described in
Schedule 6.04, and the Class A common stock of The WhiteWave Foods Company held
by the Borrower;

(c) operating deposit accounts with depository institutions;

(d) investments received in connection with a disposition permitted under
Section 6.05;

(e) purchases of inventory and other assets to be sold or used in the ordinary
course of business;

(f) investments by any Subsidiary of the Borrower in the Borrower and
investments by any Loan Party or any Restricted Subsidiary in any Loan Party or
any Restricted Subsidiary (including, but not limited to, loans from a
Restricted Subsidiary to another Restricted Subsidiary);

(g) investments by the Borrower and its Restricted Subsidiaries in the Equity
Interests of their Subsidiaries to the extent outstanding as of the Effective
Date;

(h) loans and advances to employees in the ordinary course of business not
exceeding $10,000,000 in the aggregate;

 

65



--------------------------------------------------------------------------------

(i) investments in the form of Swap Agreements permitted by Section 6.01;

(j) deposits to secure bids, tenders, utilities, vendors, leases, licenses,
statutory obligations, surety and appeal bonds and other deposits of like nature
arising in the ordinary course of business;

(k) investments by any Receivables Financing SPC or any Loan Party in a
Receivables Financing SPC in each case made in connection with a Permitted
Receivables Financing, and loans permitted by the applicable Permitted
Receivables Financing that are made by a Loan Party to a Receivables Financing
SPC or by a Receivables Financing SPC to a Loan Party in connection therewith;

(l) investments acquired through a Permitted Acquisition, each of which
(i) existed before the time of acquisition of the Person or assets of the Person
who made such investment and (ii) was not made in anticipation of such
acquisition;

(m) investments by the Borrower and its Subsidiaries in a Captive Insurance
Company in a cumulative amount from the Effective Date not to exceed
$75,000,000;

(n) investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors or other disputes
with customers or suppliers to the extent reasonably necessary in order to
prevent or limit loss and Investments consisting of the prepayment of suppliers
and service providers on customary terms in the ordinary course of business;

(o) Guarantees permitted by Section 6.01;

(p) to the extent permitted by Section 6.05, non-cash consideration received in
connection with sales or dispositions;

(q) to the extent constituting an investment by such Person, the payment,
prepayment, redemption or acquisition for value of Indebtedness of such Person
permitted by this Agreement;

(r) investments to the extent made with (i) Equity Interests of the Borrower or
(ii) the cash proceeds of an Equity Issuance by the Borrower, so long as such
investment is consummated within 90 days of such Equity Issuance;

(s) additional investments in Unrestricted Subsidiaries during any fiscal year
in an amount equal to the aggregate amount of dividends and other distributions
received by the Borrower or its Restricted Subsidiaries from Unrestricted
Subsidiaries and payments of Indebtedness by an Unrestricted Subsidiary to the
Borrower or a Restricted Subsidiary during such fiscal year; and

(t) additional investments during any fiscal year in an aggregate amount not
exceeding the Annual Investment Limitation for such fiscal year; provided that
to the extent that (i) subsequent to any such investment but not later than
90 days thereafter, the Borrower consummates an Equity Issuance during such
fiscal year and (ii) the Borrower promptly (and in any event within three
Business Days following receipt thereof) repays the Loans with the net cash
proceeds of such Equity Issuance, the amount of such investment (to the extent
not in excess

 

66



--------------------------------------------------------------------------------

of the amount of such prepayment) shall be deemed not to have reduced the Annual
Investment Limitation for such fiscal year. As used herein, “Annual Investment
Limitation” means, for any fiscal year of the Borrower, the greater of
(i) $80,000,000 and (ii) 5% of Consolidated Net Tangible Assets as of the first
day of such fiscal year.

For purposes of covenant compliance, the amount of any investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such investment, less any amount repaid, returned,
distributed or otherwise received in respect of any investment, in each case, in
cash.

SECTION 6.05. Asset Sales. The Borrower will not, and will not permit any
Restricted Subsidiary to, sell, transfer, lease or otherwise dispose of any
asset, including any Equity Interest owned by it, except:

(a) any Excluded Disposition or Specified Sale;

(b) obsolete or worn-out property, tools or equipment no longer used or useful
in its business (other than any Excluded Disposition) or real property no longer
used or useful in its business;

(c) sales, leases, transfers and dispositions of assets (i) from a Loan Party to
another Loan Party and (ii) from any Specified Subsidiary to a Loan Party or
another Specified Subsidiary;

(d) any sale of Transferred Assets by such Person to a Receivables Financing SPC
and subsequently to a Receivables Financier in connection with a Permitted
Receivables Financing;

(e) sale and leaseback transactions permitted by Section 6.06;

(f) to the extent constituting a sale, transfer, lease or other disposition, the
creation of Liens, the making of investments, the consummation of fundamental
changes and the making of Restricted Payments permitted by Sections 6.02, 6.03,
6.04 and 6.07, respectively;

(g) to the extent constituting a sale or disposition, the unwinding of any Swap
Agreement pursuant to its terms;

(h) transfers of condemned property as a result of the exercise of “eminent
domain” or other similar policies to the respective Governmental Authority or
agency that has condemned same (whether by deed in lieu of condemnation or
otherwise), and transfers of properties that have been subject to a casualty to
the respective insurer of such property as part of an insurance settlement;

(i) any sale, transfer or other disposition of the Class A common stock of The
WhiteWave Foods Company held by the Borrower; and

(j) sales, transfers, leases and other dispositions of other assets so long as
the aggregate amount thereof sold or otherwise disposed of in any single fiscal
year by the Borrower and its Restricted Subsidiaries shall not have a book value
in excess of ten percent (10%) of the Consolidated Total Assets of the Borrower
and its Restricted Subsidiaries owned on the first day of such fiscal year.

 

67



--------------------------------------------------------------------------------

Notwithstanding the foregoing provisions of this Section 6.05, if after giving
effect to any of the succeeding transactions, no Default will exist hereunder,
(1) so long as the Borrower has, if requested by the Administrative Agent,
demonstrated it is in compliance on a Pro Forma Basis (after giving effect to
such sale, lease, transfer or other disposition) with the financial covenants
set forth in Section 6.11 to the reasonable satisfaction of the Administrative
Agent, the Borrower or any Restricted Subsidiary may (with the reasonable
consent of the Agents) sell, lease, transfer or otherwise dispose of any or all
of its assets (upon voluntary liquidation or otherwise) to any Unrestricted
Subsidiary and (2) any Unrestricted Subsidiary may be sold, liquidated, wound up
or dissolved, or may sell, lease, transfer or otherwise dispose of any or all of
its assets.

SECTION 6.06. Sale and Leaseback Transactions. The Borrower will not, and will
not permit any Restricted Subsidiary to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred, except for such transactions requiring payments not in excess of
$25,000,000 in the aggregate in any fiscal year.

SECTION 6.07. Restricted Payments. The Borrower will not, nor will it permit any
Restricted Subsidiary to, directly or indirectly, declare, order, make or set
apart any sum for or pay any Restricted Payment, except (a) the Borrower may
sell, transfer or other dispose of the Class A common stock of The WhiteWave
Foods Company held by the Borrower, (b) to make dividends payable solely in the
same class of Equity Interests or Hybrid Equity Securities of such Person,
(c) to make dividends or other distributions payable to any Loan Party (directly
or indirectly through Subsidiaries, and, in the case of dividends or other
distributions paid by Subsidiaries, ratably to other Persons that own the
applicable class of Equity Interests in such Subsidiary), (d) to make dividends
to or repurchases from the Borrower or the holders of ownership interests of
such Restricted Subsidiary the proceeds of which shall be used to pay taxes that
are then due and payable, (e) in the case of a Receivables Financing SPC, to
make Restricted Payments to its owners to the extent of net income or other
assets available therefor under applicable law, (f) Subsidiaries that are not
Loan Parties may make Restricted Payments to other Subsidiaries that are not
Loan Parties, (g) the Borrower may redeem or repurchase Equity Interests or
other stock-based awards under any stock option plan, incentive plan,
compensation plan or other benefit plan from officers, employees and directors
of any Loan Party or any of its Subsidiaries (or their estates, spouses or
former spouses) upon the death, permanent disability, retirement or termination
of employment of any such Person or otherwise, so long as (i) no Default has
occurred and is continuing or would immediately result therefrom and (ii) the
aggregate amount of cash used to effect Restricted Payments pursuant to this
clause (g) in any fiscal year of Borrower does not exceed $5,000,000;
(h) repurchases of Equity Interests or other stock-based awards under any stock
option plan, incentive plan, compensation plan or other benefit plan that occur
or are deemed to occur upon the exercise of any such awards to the extent
representing a portion of the exercise price of such award; (i) to the extent
constituting Restricted Payments, the Borrower and its Subsidiaries may enter
into and consummate transactions expressly permitted by Section 6.04; (j) the
Borrower may purchase fractional shares of its Equity Interests arising out of
stock dividends, splits, combinations or business combinations (provided such
transaction shall not be for the purpose of evading this limitation); and (k) to
make other Restricted Payments so long as at the time of the making thereof and
after giving effect thereto on a Pro Forma Basis, (i) no Default shall have
occurred and/or be continuing or be directly or indirectly caused as a result
thereof and (ii) the Borrower is in compliance with the financial covenants set
forth in Section 6.11; provided that if the Leverage Ratio (calculated on a
Pro Forma Basis after giving effect to such Restricted Payment) would be greater
than 3.25 to 1.00, the Borrower may only make Restricted Payments pursuant to
this clause (k) if, after giving effect to such Restricted Payment, the
aggregate amount of all such Restricted Payments made pursuant to this
clause (k) does not exceed $20,000,000 during any fiscal year of the Borrower.

 

68



--------------------------------------------------------------------------------

SECTION 6.08. Transactions with Affiliates. Except as expressly permitted by
this Agreement, the Borrower will not, nor will it permit any of its Restricted
Subsidiaries to, directly or indirectly: (a) make any investment in an Affiliate
other than investments permitted hereunder; (b) transfer, sell, lease, assign or
otherwise dispose of any assets to an Affiliate other than transfers, sales,
leases, assignments or other dispositions permitted hereunder; (c) merge into or
consolidate with or purchase or acquire assets from an Affiliate other than
Permitted Acquisitions or other transactions permitted under Section 6.03 or
6.04; or (d) enter into any other transaction directly or indirectly with or for
the benefit of an Affiliate (including, without limitation, guarantees and
assumptions of obligations of an Affiliate); provided that (i) the Borrower and
its Restricted Subsidiaries may enter into one or more Permitted Receivables
Financings, (ii) any Affiliate who is an individual may serve as a director,
officer or employee of the Borrower or any of its Restricted Subsidiaries and
receive reasonable compensation for his or her services in such capacity,
(iii) the Borrower may enter into customary agreements in connection with the
sale, transfer or other disposition of the Class A common stock of The WhiteWave
Foods Company held by the Borrower, as well as the Separation and Distribution
Agreement, the Transition Services Agreement, the Registration Rights Agreement,
the Tax Matters Agreement, the Employee Matters Agreement (in each case between
the Borrower and the WhiteWave Foods Company, as such agreements exist on the
Effective Date, together with any amendments thereto not materially adverse to
the Lenders), and the transactions contemplated by such agreements, and any
other documentation or transaction entered into between the Borrower or any
Subsidiary, on one hand, and The WhiteWave Foods Company or any Subsidiary, on
the other hand, that exists on the Effective Date, and (iv) the Borrower and its
Restricted Subsidiaries may enter into transactions (other than extensions of
credit by the Borrower or any of its Restricted Subsidiaries to an Affiliate
that are not investments permitted hereunder) if the monetary or business
consideration arising therefrom would be substantially as advantageous to the
Borrower and its Restricted Subsidiaries as the monetary or business
consideration that would be obtained in a comparable transaction with a Person
not an Affiliate.

SECTION 6.09. Restrictive Agreements.

(a) The Borrower will not, nor will it permit any Restricted Subsidiary to,
enter into, or permit to exist, any Contractual Obligation (including
Organization Documents) that encumbers or restricts the ability of any such
Person to (i) in the case of any Restricted Subsidiary pay dividends or make any
other distributions to any Loan Party on its Equity Interests or with respect to
any other interest or participation in, or measured by, its profits, (ii) pay
any Indebtedness or other obligation owed to any Loan Party, (iii) make loans or
advances to any Loan Party, (iv) sell, lease or transfer any of its properties
or assets to any Loan Party, or (v) act as a Subsidiary Guarantor pursuant to
the Loan Documents or any renewals, refinancings, exchanges, refundings or
extension thereof, except (in respect of any of the matters referred to in
clauses (i)-(v) above) for such encumbrances or restrictions existing under or
by reason of (A) this Agreement and the other Loan Documents, (B) applicable
Law, (C) any document or instrument governing Indebtedness incurred pursuant to
Section 6.01(d); provided that any such restriction contained therein relates
only to the asset or assets constructed or acquired in connection therewith,
(D) Indebtedness of a Subsidiary which is not a Loan Party which is permitted by
Section 6.01, so long as such restrictions do not impair the ability of the Loan
Parties to perform their obligations under this Agreement or any other Loan
Document, (E) any restrictions regarding licenses or sublicenses by the Borrower
and its Subsidiaries of intellectual property in the ordinary course of business
(in which case such restriction shall relate only to such intellectual
property), (F) customary restrictions and conditions contained in agreements
relating to the sale of a Subsidiary or assets pending such sale; provided that
such restrictions and conditions apply only to the Subsidiary or assets that are
to be sold and such sale is permitted hereunder, (G) restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the assets securing
such Indebtedness, (H) customary provisions in leases and other contracts
restricting the assignment thereof, (I) customary restrictions contained in
documents executed in connection with any

 

69



--------------------------------------------------------------------------------

Permitted Receivables Financing, (J) any Lien permitted hereunder or any
document or instrument governing any such Lien; provided that any such
restriction contained therein relates only to the asset or assets subject to
such Lien, (K) any document or instrument governing the Senior Notes as in
effect on the Effective Date, (L) any indenture agreement, instrument or other
arrangement relating to the assets or business of any Restricted Subsidiary and
existing prior to the consummation of the Permitted Acquisition in which such
Subsidiary was acquired; (M) customary provisions in joint venture agreements
and other similar agreements applicable to joint ventures permitted under
Section 6.04 and applicable solely to such joint venture and are entered into in
the ordinary course of business and (N) any agreements existing on the Effective
Date and set forth on Schedule 6.09.

(b) The Borrower will not, nor will it permit any Restricted Subsidiary to,
enter into, assume or become subject to any agreement prohibiting or otherwise
restricting the creation or assumption of any Lien upon its properties or assets
to secure the Secured Obligations pursuant to the Loan Documents, whether now
owned or hereafter acquired, or requiring the grant of any security for such
obligation if security is given for the Secured Obligations except (i) pursuant
to this Agreement and the other Loan Documents, (ii) pursuant to applicable Law,
(iii) pursuant to any document or instrument governing Indebtedness incurred
pursuant to Section 6.01(d); provided that in the case of Section 6.01(d) any
such restriction contained therein relates only to the asset or assets
constructed or acquired in connection therewith, (iv) customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary or
assets pending such sale; provided that such restrictions and conditions apply
only to the Subsidiary or assets that are to be sold and such sale is permitted
hereunder, (v) restrictions or conditions imposed by any agreement relating to
secured Indebtedness permitted by this Agreement if such restrictions or
conditions apply only to the assets securing such Indebtedness, (vi) customary
provisions in leases and other contracts restricting the assignment thereof,
(vii) pursuant to the documents executed in connection with any Permitted
Receivables Financing (but only to the extent that the related prohibitions
against other encumbrances pertain to the applicable Transferred Assets actually
sold, contributed, financed or otherwise conveyed or pledged pursuant to such
Permitted Receivables Financing), (viii) restrictions in any document or
instrument governing any Permitted Lien; provided that any such restriction
contained therein relates only to the asset or assets subject to such Permitted
Lien, (ix) any indenture agreement, instrument or other arrangement relating to
the assets or business of any Restricted Subsidiary and existing prior to the
consummation of the Permitted Acquisition in which such Subsidiary was acquired,
(x) software and other intellectual property licenses pursuant to which the
Borrower or Subsidiary is the licensee of the relevant software or intellectual
property, as the case may be, (in which case, any prohibition or limitation
shall relate only to the assets subject of the applicable license),
(xi) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 6.04 and
applicable solely to such joint venture and are entered into in the ordinary
course of business, (xii) any agreements existing on the Effective Date and set
forth on Schedule 6.09 and (xiii) restrictions or conditions contained in any
document or instrument governing the Senior Notes as in effect on the Effective
Date or restrictions or conditions (which are no more restrictive than those
contained in the Indenture described in clause (ii) of the definition of Senior
Notes) contained in any document or instrument governing unsecured notes issued
by the Borrower and guaranteed by the Subsidiary Guarantors in compliance with
this Agreement.

SECTION 6.10. Subordinated Indebtedness and Amendments to Subordinated
Indebtedness. The Borrower will not, nor will it permit any Restricted
Subsidiary to, after the issuance thereof, amend or modify (or permit the
amendment or modification of) any of the terms of any Subordinated Indebtedness
in a manner materially adverse to the interests of the Lenders (including
specifically shortening the final maturity or average life to maturity or
requiring any payment to be made sooner than originally scheduled or increase
the interest rate or fees applicable thereto or change any subordination
provision thereof). The Borrower will not, nor will it permit any Restricted
Subsidiary to make any optional or voluntary prepayment of Subordinated
Indebtedness.

 

70



--------------------------------------------------------------------------------

SECTION 6.11. Financial Covenants.

(a) Leverage Ratio. The Borrower shall not permit the Leverage Ratio as of the
end of any fiscal quarter of the Borrower to be greater than (i) 4.00 to 1.00
for the period beginning on the Effective Date through the earlier of (x) the
end of the fiscal quarter in which the Borrower has disposed of at least 90% of
the shares of Class A common stock of The WhiteWave Foods Company owned on the
Effective Date, directly or indirectly, by the Borrower, whether through a sale
or other disposition, a debt for equity exchange in respect thereof or otherwise
and (y) the fiscal quarter ending December 31, 2014 and (ii) 3.50 to 1.00 for
each fiscal quarter ending thereafter.

(b) Interest Coverage Ratio. The Borrower shall not permit the Interest Coverage
Ratio as of the end of any fiscal quarter of the Borrower to be less than 3.00
to 1.00.

SECTION 6.12. Sanctions. The Loan Parties will not permit any Loan or Letter of
Credit or the proceeds of any Loan or Letter of Credit, directly or indirectly,
(a) to fund any activity or business of any Person who is the subject of any
Sanctions; or (b) in any other manner that will result in any violation by any
Person (including any Lender, any Arranger, the Administrative Agent, any
Issuing Bank or the Swingline Lender) of any Sanctions.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) Non-Payment of Principal. The Borrower shall fail to pay any principal of
any Loan or any reimbursement obligation in respect of any LC Disbursement when
and as the same shall become due and payable, whether at the due date thereof or
at a date fixed for prepayment thereof or otherwise;

(b) Non-Payment of Other Amounts. The Borrower shall fail to pay any interest on
any Loan or any fee or any other amount (other than an amount referred to in
paragraph (a) above) payable under this Agreement, when and as the same shall
become due and payable, and such failure shall continue unremedied for a period
of three (3) Business Days;

(c) Representations and Warranties. Any representation or warranty made or
deemed made by or on behalf of any Loan Party in or in connection with this
Agreement or any Loan Document or any amendment or modification thereof or
waiver thereunder, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with this Agreement or any Loan
Document or any amendment or modification thereof or waiver thereunder, shall
prove to have been false or incorrect in any material respect when made or
deemed made;

(d) Non-Compliance with Specific Covenants. The Borrower shall fail to observe
or perform any covenant, condition or agreement contained in Section 5.02(a),
5.03 (with respect to the Borrower’s existence), 5.08 or in Article VI;

(e) Other Non-Compliance. Any Loan Party shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement or any other Loan
Document (other than those which constitute a default under another Section of
this Article VII), and such failure shall continue unremedied for a period of
thirty (30) days after the earlier of a Responsible Officer of the Borrower
having knowledge of such breach or notice thereof from the Administrative Agent;

 

71



--------------------------------------------------------------------------------

(f) Payment Default of Material Indebtedness. The Borrower or any Restricted
Subsidiary shall fail to make any payment (whether of principal or interest and
regardless of amount) in respect of any Material Indebtedness, when and as the
same shall become due and payable beyond the period of grace, if any, provided
in the instrument or agreement under which such Material Indebtedness was
created;

(g) Cross-Default to Material Indebtedness. Any event or condition (other than
(1) any required prepayment of Indebtedness secured by a Permitted Lien that
becomes due as the result of the disposition of the assets subject to such Lien
so long as such disposition is permitted by this Agreement, (2) any required
repurchase, repayment or redemption of (or offer to repurchase, repay or redeem)
any Indebtedness that was incurred for the specified purpose of financing all or
a portion of the consideration for a merger or acquisition provided that
(x) such repurchase, repayment or redemption (or offer to repurchase, repay or
redeem) results solely from the failure of such merger or acquisition to be
consummated, (y) such Indebtedness is repurchased, repaid or redeemed in
accordance with its terms and (z) no proceeds of the Loans or Letters of Credit
are used to make such repayment, repurchase or redemption or (3) for the
avoidance of doubt, any voluntary offer to repurchase, repay or redeem the
Senior Notes or the delivery of a notice with respect thereto) occurs that
results in any Material Indebtedness becoming due prior to its scheduled
maturity or that enables or permits (with or without the giving of notice, the
lapse of time or both) the holder or holders of any Material Indebtedness or any
trustee or agent on its or their behalf to cause any Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity;

(h) Involuntary Proceedings, Etc. An involuntary proceeding shall be commenced
or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of any Loan Party or any Material
Restricted Subsidiary or its debts, or of a substantial part of its assets,
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar Debtor Relief Law now or hereafter in effect or (ii) the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for any Loan Party or any Material Restricted Subsidiary or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for sixty (60) days or an order or decree approving or
ordering any of the foregoing shall be entered;

(i) Voluntary Proceedings, Etc. Any Loan Party or any Material Restricted
Subsidiary shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar Debtor Relief Law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in
paragraph (h) above, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
any Loan Party or such Material Restricted Subsidiary or for a substantial part
of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing;

(j) Inability to Pay Debts. The Borrower or any Restricted Subsidiary shall
become unable, admit in writing its inability or fail generally to pay its debts
as they become due;

 

72



--------------------------------------------------------------------------------

(k) Judgments. One or more judgments for the payment of money in an aggregate
amount in excess of $50,000,000 (to the extent not covered by insurance or other
creditworthy indemnitor) shall be rendered against the Borrower or any
Restricted Subsidiary or any combination thereof and the same shall remain
undischarged for a period of thirty (30) consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to attach or levy upon any material assets of the Borrower or
any Restricted Subsidiary to enforce any such judgment;

(l) ERISA. An ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect;

(m) Change in Control. A Change in Control shall occur; or

(n) Invalidity of Loan Documents. Any material provision of any Loan Document
for any reason ceases to be valid, binding and enforceable in accordance with
its terms (or any Loan Party shall challenge the enforceability of any Loan
Document or shall assert in writing, or engage in any action or inaction based
on any such assertion, that any provision of any of the Loan Documents has
ceased to be or otherwise is not valid, binding and enforceable in accordance
with its terms).

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately,
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other Secured Obligations of the Borrower accrued
hereunder and under the other Loan Documents, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; and in case of any event with
respect to the Borrower described in clause (h) or (i) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
Secured Obligations accrued hereunder and under the other Loan Documents, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower and
(iii) exercise any rights and remedies provided to the Administrative Agent
under the Loan Documents or at law or equity, including all remedies provided
under the UCC.

ARTICLE VIII

The Administrative Agent

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including (in the case of the Administrative
Agent) execution of the other Loan Documents, and to exercise such powers as are
delegated to the Administrative Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not

 

73



--------------------------------------------------------------------------------

the Administrative Agent, and such bank and its Affiliates may accept deposits
from, lend money to and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if it were not the
Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries that is communicated to or obtained by the bank serving as the
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall not be deemed to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, (v) the creation, perfection or priority of Liens on the
Collateral or the existence of the Collateral, or (vi) the satisfaction of any
condition set forth in Article IV or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the applicable Agent.

Subject to the appointment and acceptance of a successor Agent as provided in
this paragraph, the Administrative Agent may resign at any time by notifying the
Lenders, the Issuing Banks and the Borrower. Upon any such resignation, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor (such successor to be approved by the Borrower, such
approval

 

74



--------------------------------------------------------------------------------

not to be unreasonably withheld or delayed; provided, however, if an Event of
Default shall exist at such time, no approval of the Borrower shall be required
hereunder). If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Banks,
appoint a successor Administrative Agent which shall be a bank with an office in
New York, New York or an Affiliate of any such bank. Upon the acceptance of its
appointment as the Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as the Administrative Agent.

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
shall, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Borrower and its Affiliates) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any related agreement or
any document furnished hereunder or thereunder and in deciding whether or to the
extent to which it will continue as a lender or assign or otherwise transfer its
rights, interests and obligations hereunder.

None of the Lenders, if any, identified in this Agreement as a Syndication Agent
or Co-Documentation Agent shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, none of such Lenders shall have
or be deemed to have a fiduciary relationship with any Lender. Each Lender
hereby makes the same acknowledgments with respect to the relevant Lenders in
their respective capacities as Syndication Agent or Co-Documentation Agents, as
applicable, as it makes with respect to the Administrative Agent in the
preceding paragraph.

Except with respect to the exercise of setoff rights of any Lender, in
accordance with Section 9.08, the proceeds of which are applied in accordance
with this Agreement, each Lender agrees that it will not take any action, nor
institute any actions or proceedings, against the Borrower or with respect to
any Loan Document, without the prior written consent of the Required Lenders or,
as may be provided in this Agreement or the other Loan Documents, with the
consent of the Administrative Agent.

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

 

75



--------------------------------------------------------------------------------

In its capacity, the Administrative Agent is a “representative” of the Holders
of Secured Obligations within the meaning of the term “secured party” as defined
in the New York Uniform Commercial Code. Each Lender authorizes the
Administrative Agent to enter into each of the Collateral Documents to which it
is a party and to take all action contemplated by such documents. Each Lender
agrees that no Holder of Secured Obligations (other than the Administrative
Agent) shall have the right individually to seek to realize upon the security
granted by any Collateral Document, it being understood and agreed that such
rights and remedies may be exercised solely by the Administrative Agent for the
benefit of the Holders of Secured Obligations upon the terms of the Collateral
Documents. In the event that any Collateral is hereafter pledged by any Person
as collateral security for the Secured Obligations, the Administrative Agent is
hereby authorized, and hereby granted a power of attorney, to execute and
deliver on behalf of the Holders of Secured Obligations any Loan Documents
necessary or appropriate to grant and perfect a Lien on such Collateral in favor
of the Administrative Agent on behalf of the Holders of Secured Obligations. The
Lenders hereby authorize the Administrative Agent, at its option and in its
discretion, to release any Lien granted to or held by the Administrative Agent
upon any Collateral (i) as described in Section 9.02(c); (ii) as permitted by,
but only in accordance with, the terms of the applicable Loan Document; or
(iii) if approved, authorized or ratified in writing by the Required Lenders,
unless such release is required to be approved by all of the Lenders hereunder.
Upon request by the Administrative Agent at any time, the Lenders will confirm
in writing the Administrative Agent’s authority to release particular types or
items of Collateral pursuant hereto. Upon any sale or transfer of assets
constituting Collateral which is permitted pursuant to the terms of any Loan
Document, or consented to in writing by the Required Lenders or all of the
Lenders, as applicable, and upon at least five (5) Business Days’ prior written
request by the Borrower to the Administrative Agent, the Administrative Agent
shall (and is hereby irrevocably authorized by the Lenders to) execute such
documents as may be necessary to evidence the release of the Liens granted to
the Administrative Agent for the benefit of the Holders of Secured Obligations
herein or pursuant hereto upon the Collateral that was sold or transferred;
provided, however, that (i) the Administrative Agent shall not be required to
execute any such document on terms which, in the Administrative Agent’s opinion,
would expose the Administrative Agent to liability or create any obligation or
entail any consequence other than the release of such Liens without recourse or
warranty, and (ii) such release shall not in any manner discharge, affect or
impair the Secured Obligations or any Liens upon (or obligations of the Borrower
or any Subsidiary in respect of) all interests retained by the Borrower or any
Subsidiary, including (without limitation) the proceeds of the sale, all of
which shall continue to constitute part of the Collateral.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

(i) if to the Borrower, to it at Dean Foods Corporation, 2711 N. Haskell Avenue,
Suite 3400, Dallas, Texas 75204, Attention of Tim Smith, Senior Vice
President-Finance and Treasurer (Telecopy No. (214) 721-8800; Telephone
No. (214) 303-3713) and (in the case of a notice of Default) Rachel Gonzalez,
Executive Vice President, General Counsel (Telecopy No. (214) 721-8794;
Telephone No. (214) 721-1119);

 

76



--------------------------------------------------------------------------------

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services, 10 South Dearborn, 7th Floor, Chicago, Illinois 60603,
Attention of April Yebd (Telecopy No. (312) 385-7096), with a copy to JPMorgan
Chase Bank, N.A., 10 South Dearborn, 9th Floor, Chicago, Illinois 60603,
Attention of Dana Moran (Telecopy No. (312) 212-5914);

(iii) if to an Issuing Bank, to (A) JPMorgan Chase Bank, N.A., Loan and Agency
Services, 10 South Dearborn, 7th Floor, Chicago, Illinois 60603, Attention of
April Yebd (Telecopy No. (312) 385-7096) and (B) to Bank of America, N.A., 1000
W. Temple Street, Los Angeles, California 90012, Mail Code CA9-705-07-05,
Attention of Standby Letter of Credit Department (Telecopy No. (213) 240-6989);

(iv) if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., Loan and
Agency Services, 10 South Dearborn, 7th Floor, Chicago, Illinois 60603,
Attention of April Yebd (Telecopy No. (312) 385-7096); and

(v) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).

(b) Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by using Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

(d) Electronic Systems.

 

77



--------------------------------------------------------------------------------

(i) The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Banks and the Lenders by posting the Communications on Debt Domain, Intralinks,
Syndtrak, ClearPar or a substantially similar Electronic System.

(ii) Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or any Electronic System. In no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Loan Party, any Lender, any Issuing Bank or
any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of any
Loan Party’s or the Administrative Agent’s transmission of communications
through an Electronic System. “Communications” means, collectively, any notice,
demand, communication, information, document or other material provided by or on
behalf of any Loan Party pursuant to any Loan Document or the transactions
contemplated therein which is distributed by the Administrative Agent, any
Lender or any Issuing Bank by means of electronic communications pursuant to
this Section, including through an Electronic System.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder and under any other Loan Document are cumulative and are not exclusive
of any rights or remedies that they would otherwise have. No waiver of any
provision of any Loan Document or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.

(b) Except as provided in Section 2.04 with respect to an Incremental Term Loan
Amendment, neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except (i) in the case of
this Agreement, pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or, (ii) in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are parties
thereto; provided that no such agreement shall (i) increase the Commitment of
any Lender without the written consent of such Lender, (ii) reduce or forgive
the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon (other than as a result of a change in the definition of
Leverage Ratio or any of the components thereof or the method of calculation
thereof), or reduce or forgive any interest or fees or other amounts payable
hereunder, without the written consent of each Lender directly affected thereby,
(iii) postpone any scheduled date of payment of the principal amount of any Loan
or LC Disbursement (other than any reduction of the amount of, or any extension
of the payment date for, the mandatory prepayments required

 

78



--------------------------------------------------------------------------------

under Section 2.11, in each case which shall only require the approval of the
Required Lenders), or any date for the payment of any interest, fees or other
Obligations payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender directly affected thereby, (iv) change
Section 2.18(b) or (c) in a manner that would alter the manner in which payments
are shared, without the written consent of each Lender, (v) change any of the
provisions of this Section or the definition of “Required Lenders” or any other
provision of any Loan Document specifying the number or percentage of Lenders
required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (it being understood that, solely with the consent of the parties
prescribed by Section 2.04 to be parties to an Incremental Term Loan Amendment,
Incremental Term Loans may be included in the determination of Required Lenders
on substantially the same basis as the Commitments and the Revolving Loans are
included on the Effective Date), (vi) release all or substantially all of the
Subsidiary Guarantors from their obligations under the Subsidiary Guaranty
(except as otherwise permitted herein or in the other Loan Documents), without
the written consent of each Lender, or (vii) except as provided in clause (d) of
this Section or in any Collateral Document, release all or substantially all of
the Collateral, without the written consent of each Lender; provided further
that no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent, any Issuing Bank or the Swingline Lender
hereunder without the prior written consent of the Administrative Agent, such
Issuing Bank or the Swingline Lender, as the case may be (it being understood
that any change to Section 2.21 shall require the consent of the Administrative
Agent, the Issuing Banks and the Swingline Lender). The Administrative Agent may
also amend the Commitment Schedule to reflect assignments entered into pursuant
to Section 9.04. Notwithstanding the foregoing, no consent with respect to any
amendment, waiver or other modification of this Agreement shall be required of
any Defaulting Lender, except with respect to any amendment, waiver or other
modification referred to in clause (i), (ii) or (iii) of the first proviso of
this paragraph and then only in the event such Defaulting Lender shall be
directly affected by such amendment, waiver or other modification.

(c) Notwithstanding the foregoing (including without limitation clause (v) of
Section 9.02(b) above), this Agreement and any other Loan Document may be
amended (or amended and restated) with the written consent of the Required
Lenders, Lenders providing one or more additional credit facilities, the
Administrative Agent and the Borrower (x) to add one or more additional credit
facilities (in addition to the Incremental Term Loans pursuant to an Incremental
Term Loan Amendment, which, for the avoidance of doubt, shall not require the
consent of the Required Lenders) to this Agreement and to permit the extensions
of credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof (collectively, the “Incremental Credits”) to share
ratably in the benefits of this Agreement and the other Loan Documents with the
Revolving Loans, the Incremental Term Loans and other extensions of credit
hereunder and the accrued interest and fees in respect thereof, (y) to include
reasonably appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders and (z) to make such other technical
amendments as are reasonably deemed appropriate by the Administrative Agent and
the Borrower in connection with the foregoing.

(d) The Lenders hereby irrevocably authorize the Administrative Agent, and the
Administrative Agent hereby agrees with the Borrower that it shall (so long as
no Event of Default has occurred and is continuing), release any Liens granted
to the Administrative Agent by the Loan Parties on any Collateral (i) upon the
termination of all the Commitments, payment and satisfaction in full in cash of
all Secured Obligations (other than Unliquidated Obligations), and the cash
collateralization of all Unliquidated Obligations in a manner satisfactory to
the Administrative Agent, (ii) constituting property being sold or disposed of
if the Borrower certifies to the Administrative Agent that the sale or
disposition is made in compliance with the terms of this Agreement (and the
Administrative Agent may rely conclusively on any such certificate, without
further inquiry), (iii) constituting property leased to the Borrower or any
Subsidiary under a lease which has expired or been terminated in a transaction
permitted

 

79



--------------------------------------------------------------------------------

under this Agreement, or (iv) as required to effect any sale or other
disposition of such Collateral in connection with any exercise of remedies of
the Administrative Agent and the Lenders pursuant to Article VII. Any such
release shall not in any manner discharge, affect, or impair the Obligations or
any Liens (other than those expressly being released) upon (or obligations of
the Loan Parties in respect of) all interests retained by the Loan Parties,
including the proceeds of any sale, all of which shall continue to constitute
part of the Collateral and the Administrative Agent shall not be required to
execute any such release on terms which, in the Administrative Agent’s
reasonable opinion, would expose the Administrative Agent to liability or create
any obligation or entail any consequence other than the release of such Liens
without recourse or warranty.

(e) Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrower only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out of pocket expenses incurred by each of the Administrative
Agent and its Affiliates, including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent, in connection with the
syndication and distribution (including, without limitation, via the internet or
through a service such as Intralinks) of the credit facilities provided for
herein, the preparation and administration of the Loan Documents or any
amendments, modifications or waivers of the provisions of the Loan Documents
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by any Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Issuing Bank or
any Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Issuing Bank or any Lender, in connection with the
enforcement, collection or protection of its rights in connection with the Loan
Documents, including its rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) The Borrower shall indemnify the Administrative Agent, each Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, penalties, liabilities and related
expenses, including the fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of the Loan
Documents or any agreement or instrument contemplated thereby, the performance
by the parties hereto of their respective obligations thereunder or the
consummation of the Transactions or any other transactions contemplated hereby,
(ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by any Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any of its
Subsidiaries, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, penalties, liabilities or related
expenses (1) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from (x) the gross negligence or willful
misconduct of such Indemnitee or (y) the material breach of any express
obligation of an Indemnitee under this Agreement pursuant to a claim initiated
by the Borrower or (2) arise out of any investigation, litigation or proceeding

 

80



--------------------------------------------------------------------------------

that does not involve an act or omission by the Borrower or any Subsidiary and
solely in connection with a dispute among Indemnitees (except when and to the
extent that one of the parties to such dispute was acting in its capacity as an
Agent, Swingline Lender, Issuing Bank, arranger, book manager or other agency
capacity and, in such case, excepting only such party). This Section 9.03(b)
shall not apply with respect to Taxes other than any Taxes that represent
losses, claims or damages arising from any non-Tax claim.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, any Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, but without affecting the Borrower’s
obligations to make such payments, each Lender severally agrees to pay to the
Administrative Agent, any Issuing Bank or the Swingline Lender, as the case may
be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought), of such unpaid
amount (it being understood that the Borrower’s failure to pay any such amount
shall not relieve the Borrower of any default in the payment thereof); provided
that the unreimbursed expense or indemnified loss, claim, damage, penalty,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, any Issuing Bank or the Swingline Lender in
its capacity as such.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee (i) for any damages arising
from the use by others of information or other materials obtained through
telecommunications, electronic or other information transmission systems
(including the Internet) other than, in each case, for direct or actual damages
resulting from such Indemnitee’s (x) gross negligence, (y) willful misconduct or
(z) material breach of express obligations hereunder pursuant to a claim
initiated by the Borrower, in each case as determined by a final and
non-appealable judgment of a court of competent jurisdiction, or (ii) on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the Transactions, any Loan or Letter
of Credit or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of an Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld) of:

 

81



--------------------------------------------------------------------------------

(A) the Borrower (provided that the Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof); provided that no consent of the Borrower shall be required for an
assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee;

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of an
Incremental Term Loan to a Lender, an Affiliate of a Lender or an Approved Fund;

(C) each Issuing Bank; provided that no consent of any Issuing Bank shall be
required for an assignment of all or any portion of any Incremental Term Loan;
and

(D) the Swingline Lender; provided that no consent of the Swingline Lender shall
be required for an assignment of all or any portion of any Incremental Term
Loan.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent; provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, such fee to be paid by either the assigning
Lender or the assignee Lender or shared between such Lenders; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates, the Loan Parties and their Related Parties or their respective
securities) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable laws,
including Federal and state securities laws.

For the purposes of this Section 9.04(b), the term “Approved Fund” and
“Ineligible Institution” have the following meanings:

 

82



--------------------------------------------------------------------------------

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender,
(c) the Borrower, any of its Subsidiaries or any of its Affiliates, or (d) a
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person or relative(s) thereof.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
the Issuing Banks and the Lenders may treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrower, any Issuing Bank and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(c), 2.06(d) or (e),
2.07(b), 2.18(c) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(c) (i) Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Banks or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”), other than an Ineligible
Institution, in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans

 

83



--------------------------------------------------------------------------------

owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrower, the Administrative Agent, the Issuing Banks and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant. Subject to paragraph (c)(ii) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the requirements and limitations
therein, including the requirements under Section 2.17(f) (it being understood
that the documentation required under Section 2.17(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender; provided such Participant
agrees to be subject to Section 2.18(c) as though it were a Lender.
Notwithstanding anything in this paragraph to the contrary, any bank that is a
member of the Farm Credit System that (a) has purchased a participation from
CoBank, ACB in the minimum amount of $10,000,000 on or after the Effective Date,
(b) is, by written notice to the Borrower and the Administrative Agent (“Voting
Participant Notification”), designated by CoBank, ACB as being entitled to be
accorded the rights of a voting participant hereunder (any bank that is a member
of the Farm Credit System so designated being called a “Voting Participant”) and
(c) receives prior written consent of the Borrower and the Administrative Agent
to become a Voting Participant, shall be entitled to vote (and the voting rights
of CoBank, ACB shall be correspondingly reduced), on a dollar for dollar basis,
as if such participant were a Lender, on any matter requiring or allowing a
Lender to provide or withhold its consent, or to otherwise vote on any proposed
action. To be effective, each Voting Participant Notification shall, with
respect to any Voting Participant, (i) state the full name, as well as all
contact information required of assignee as set forth in Exhibit A hereto and
(ii) state the dollar amount of the participation purchased. The Borrower and
the Administrative Agent shall be entitled to conclusively rely on information
contained in notices delivered pursuant to this paragraph. Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant shall not be entitled to the benefits of
Section 2.17 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees to comply with Section 2.17 as though it
were a Lender.

 

84



--------------------------------------------------------------------------------

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy, e-mailed.pdf or any other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Agreement. The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to any document to be signed in connection with
this Agreement and the transactions contemplated hereby shall be deemed to
include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

SECTION 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

85



--------------------------------------------------------------------------------

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower or any
Subsidiary Guarantor against any of and all the Secured Obligations held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under the Loan Documents and although such obligations may be unmatured. The
applicable Lender shall notify the Borrower, the Administrative Agent of such
set-off or application; provided that any failure to give or any delay in giving
such notice shall not affect the validity of any such set-off or application
under this Section. The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) The Loan Documents (other than those containing a contrary express choice of
law provision) shall be governed by and construed in accordance with the laws of
the State of New York, but giving effect to federal laws applicable to national
banks.

(b) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County, Borough of Manhattan, and
of the United States District Court for the Southern District of New York, and
any appellate court from any thereof in any action or proceeding arising out of
or relating to any Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, any Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against any Loan Party or its properties in the courts of any
jurisdiction.

(c) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES

 

86



--------------------------------------------------------------------------------

THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, trustees, officers, employees and agents, including
accountants, legal counsel and other advisors who have a need to know such
Information in connection with the transactions contemplated by the Loan
Documents (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent requested by any
regulatory authority (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
Requirement of Law or by any subpoena or similar legal process, (d) to any other
party to this Agreement, (e) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower, its
Subsidiaries and their obligations, (g) with the prior consent of the Borrower
or (h) to the extent such Information (i) becomes publicly available other than
as a result of a breach of this Section or (ii) becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Borrower (which source is not known by such
recipient to be in breach of confidentiality obligations to the Borrower or any
Subsidiary). For the purposes of this Section, “Information” means all
information received from a Loan Party or any Subsidiary relating to the Loan
Parties or any Subsidiary or any of their respective businesses, other than any
such information that is available to the Administrative Agent, any Issuing Bank
or any Lender on a nonconfidential basis prior to disclosure by such Loan Party
or any Subsidiary (other than any such information received from a source that
is known by such recipient to be in breach of confidentiality obligations to
such Loan Party or any Subsidiary). Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE SECURITIES,
AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC

 

87



--------------------------------------------------------------------------------

INFORMATION ABOUT THE BORROWER AND ITS AFFILIATES, THE LOAN PARTIES AND THEIR
RELATED PARTIES OR THEIR RESPECTIVE SECURITIES) AND ITS SECURITIES. ACCORDINGLY,
EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

SECTION 9.13. Several Obligations; Nonreliance; Violation of Law. The respective
obligations of the Lenders hereunder are several and not joint and the failure
of any Lender to make any Loan or perform any of its obligations hereunder shall
not relieve any other Lender from any of its obligations hereunder. Each Lender
hereby represents that it is not relying on or looking to any margin stock for
the repayment of the Borrowings provided for herein. Anything contained in this
Agreement to the contrary notwithstanding, neither any Issuing Bank nor any
Lender shall be obligated to extend credit to the Borrower in violation of any
Requirement of Law.

SECTION 9.14. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies each Loan Party that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies such Loan Party, which information includes the name and address
of such Loan Party and other information that will allow such Lender to identify
such Loan Party in accordance with the Act.

SECTION 9.15. Disclosure. The Borrower and each Lender hereby acknowledges and
agrees that the Administrative Agent and/or its Affiliates from time to time may
hold investments in, make other loans to or have other relationships with any of
the Borrower, its Subsidiaries and their respective Affiliates.

SECTION 9.16. Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent and the Holders of Secured Obligations, in assets which, in
accordance with Article 9 of the UCC or any other applicable law can be
perfected only by possession. Should any Lender (other than the Administrative
Agent) obtain possession of any such Collateral, such Lender shall notify the
Administrative Agent thereof, and, promptly upon the Administrative Agent’s
request therefor shall deliver such Collateral to the Administrative Agent or
otherwise deal with such Collateral in accordance with the Administrative
Agent’s instructions.

SECTION 9.17. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

88



--------------------------------------------------------------------------------

SECTION 9.18. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Lenders and their Affiliates, on the other hand, (B) the Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) the Borrower is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Lenders and their Affiliates is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Affiliates, or any other Person and (B) no Lender or any of its
Affiliates has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except, in the case of a Lender,
those obligations expressly set forth herein and in the other Loan Documents;
and (iii) each of the Lenders and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
the Borrower and its Affiliates, and no Lender or any of its Affiliates has any
obligation to disclose any of such interests to the Borrower or its Affiliates.
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against each of the Lenders and their Affiliates
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

SECTION 9.19. Release of Subsidiary Guarantors.

(a) A Subsidiary Guarantor shall automatically be released from its obligations
under the Subsidiary Guaranty upon the consummation of any transaction permitted
by this Agreement as a result of which such Subsidiary Guarantor ceases to be a
Subsidiary; provided that, if so required by this Agreement, the Required
Lenders shall have consented to such transaction and the terms of such consent
shall not have provided otherwise. In connection with any termination or release
pursuant to this Section, the Administrative Agent shall (and is hereby
irrevocably authorized by each Lender to) execute and deliver to any Loan Party,
at such Loan Party’s expense, all documents that such Loan Party shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section shall be without recourse to or
warranty by the Administrative Agent.

(b) Further, the Administrative Agent may (and is hereby irrevocably authorized
by each Lender to), upon the request of the Borrower, release any Subsidiary
Guarantor from its obligations under the Subsidiary Guaranty if such Subsidiary
Guarantor is no longer a Domestic Subsidiary upon the consummation of a
transaction permitted by this Agreement.

(c) At such time as the principal and interest on the Loans, all LC
Disbursements, the fees, expenses and other amounts payable under the Loan
Documents and the other Obligations (other than obligations under any Swap
Agreement or any Banking Services Agreement, and other Obligations expressly
stated to survive such payment and termination) shall have been paid in full in
cash, the Commitments shall have been terminated and no Letters of Credit shall
be outstanding, the Subsidiary Guaranty and all obligations (other than those
expressly stated to survive such termination) of each Subsidiary Guarantor
thereunder shall automatically terminate, all without delivery of any instrument
or performance of any act by any Person.

[Signature Pages Follow]

 

89



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

DEAN FOODS COMPANY

as the Borrower

By  

/s/ Timothy A. Smith

  Name: Timothy A. Smith   Title: Senior Vice President, Finance and Treasurer

 

Signature Page to Credit Agreement

Dean Foods Company



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually as a Lender, as the Swingline Lender, as
an Issuing Bank and as Administrative Agent By  

/s/ Dana J. Moran

  Name: Dana J. Moran   Title: Vice President

 

Signature Page to Credit Agreement

Dean Foods Company



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., individually as a Lender, as an Issuing Bank and as
Syndication Agent By  

/s/ David L. Catherall

  Name: David L. Catherall   Title: Managing Director

 

Signature Page to Credit Agreement

Dean Foods Company



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, individually as a Lender and as a
Co-Documentation Agent By  

/s/ Andrew M. Widmer

  Name: Andrew M. Widmer   Title: Vice President

 

Signature Page to Credit Agreement

Dean Foods Company



--------------------------------------------------------------------------------

SUNTRUST BANK, individually as a Lender and

as a Co-Documentation Agent

By  

/s/ Tesha Winslow

  Name: Tesha Winslow   Title: Vice President

 

Signature Page to Credit Agreement

Dean Foods Company



--------------------------------------------------------------------------------

COOPERATIEVE CENTRALE RAIFFEISEN –

BOERENLEENBANK, B.A. “RABOBANK

NEDERLAND,” NEW YORK BRANCH,

individually as a Lender and as a Co-

Documentation Agent

By  

/s/ Pamela Beal

  Name: Pamela Beal   Title: Executive Director By  

/s/ James V. Kenwood

  Name: James V. Kenwood   Title: Managing Director

 

Signature Page to Credit Agreement

Dean Foods Company



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE &

INVESTMENT BANK, individually as a Lender

and as a Co-Documentation Agent

By  

/s/ Blake Wright

  Name: Blake Wright   Title: Managing Director By  

/s/ James Austin

  Name: James Austin   Title: Vice President

 

Signature Page to Credit Agreement

Dean Foods Company



--------------------------------------------------------------------------------

COBANK, ACB, individually as a Lender and as a

Co-Documentation Agent

By  

Scott Trauth

  Name: Scott Trauth   Title: Vice President

 

Signature Page to Credit Agreement

Dean Foods Company



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

individually as a Lender and as a Co-Senior

Managing Agent

By  

M. Colin Warman

  Name: M. Colin Warman   Title: Vice President

 

Signature Page to Credit Agreement

Dean Foods Company



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ,

LTD., individually as a Lender and as a Co-Senior

Managing Agent

By  

/s/ Harumi Kambara

  Name: Harumi Kambara   Title: Authorized Signatory

 

Signature Page to Credit Agreement

Dean Foods Company



--------------------------------------------------------------------------------

REGIONS BANK, individually as a Lender and as

a Co-Senior Managing Agent

By  

/s/ Robert L. Nelson

  Name: Robert L. Nelson   Title: Senior Vice-President

 

Signature Page to Credit Agreement

Dean Foods Company



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION,

individually as a Lender and as a Co-Senior

Managing Agent

By  

/s/ Brian Myers

  Name: Brian Myers   Title: Senior Vice President

 

Signature Page to Credit Agreement

Dean Foods Company



--------------------------------------------------------------------------------

COMPASS BANK, individually as a Lender and as

a Co-Senior Managing Agent

By  

/s/ Michael Dixon

  Name: Michael Dixon   Title: Vice President

 

Signature Page to Credit Agreement

Dean Foods Company



--------------------------------------------------------------------------------

AGFIRST FARM CREDIT BANK, as a Lender By  

/s/ Neda K. Beal

  Name: Neda K. Beal   Title: Vice President

 

Signature Page to Credit Agreement

Dean Foods Company



--------------------------------------------------------------------------------

AMERICAN AGCREDIT, PCA, as a Lender By  

/s/ Bradley K. Leafgren

  Name: Bradley K. Leafgren   Title: Vice President

 

Signature Page to Credit Agreement

Dean Foods Company



--------------------------------------------------------------------------------

BANK OF THE WEST, as a Lender By  

/s/ Temple H. Abney

  Name: Temple H. Abney   Title: Vice President

 

Signature Page to Credit Agreement

Dean Foods Company



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender

By

 

/s/ Mikhail Faybusovich

  Name: Mikhail Faybusovich   Title: Authorized Signatory

By

 

/s/ Tyler R. Smith

  Name: Tyler R. Smith   Title: Authorized Signatory

 

Signature Page to Credit Agreement

Dean Foods Company



--------------------------------------------------------------------------------

BRANCH BANKING & TRUST COMPANY, as a Lender By  

/s/ Michael Laurie

  Name: Michael Laurie   Title: Senior Vice President

 

Signature Page to Credit Agreement

Dean Foods Company



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING

CORPORATION, as a Lender

By  

/s/ Shuji Yabe

  Name: Shuji Yabe   Title: Managing Director

 

Signature Page to Credit Agreement

Dean Foods Company



--------------------------------------------------------------------------------

AGSTAR FINANCIAL SERVICE, PCA, as a Lender By  

/s/ Troy Mostaert

  Name: Troy Mostaert   Title: Vice President Capital Markets

 

Signature Page to Credit Agreement

Dean Foods Company



--------------------------------------------------------------------------------

FARM CREDIT BANK OF TEXAS, as a Lender By  

/s/ Isaac E. Bennett

  Name: Isaac E. Bennett   Title: Vice President

 

Signature Page to Credit Agreement

Dean Foods Company



--------------------------------------------------------------------------------

UNITED FCS, PCA D/B/A FCS COMMERCIAL FINANCE GROUP, as a Lender By  

/s/ Lisa Caswell

  Name: Lisa Caswell   Title: Vice President

 

Signature Page to Credit Agreement

Dean Foods Company



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY, as a Lender By  

/s/ John County

  Name: John County   Title: Senior Vice President

 

Signature Page to Credit Agreement

Dean Foods Company



--------------------------------------------------------------------------------

FARM CREDIT MID-AMERICA, PCA f/k/a FARM CREDIT SERVICES OF MID-AMERICA, PCA, as
a Lender By  

/s/ Ralph M. Bowman

  Name: Ralph M. Bowman   Title: Vice President Capital Markets

 

Signature Page to Credit Agreement

Dean Foods Company



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Lender By  

/s/ Justin Perdue

  Name: Justin Perdue   Title: Director

 

Signature Page to Credit Agreement

Dean Foods Company



--------------------------------------------------------------------------------

COMMITMENT SCHEDULE

 

LENDER

   COMMITMENT  

JPMORGAN CHASE BANK, N.A.

   $ 65,000,000   

BANK OF AMERICA, N.A.

   $ 65,000,000   

WELLS FARGO BANK, NATIONAL ASSOCIATION

   $ 50,000,000   

SUNTRUST BANK

   $ 50,000,000   

COÖPERATIEVE CENTRALE RAIFFEISEN – BOERENLEENBANK, B.A. “RABOBANK NEDERLAND,”
NEW YORK BRANCH

   $ 50,000,000   

CREDIT AGRICOLE CORPORATE & INVESTMENT BANK

   $ 50,000,000   

COBANK, ACB

   $ 50,000,000   

PNC BANK, NATIONAL ASSOCIATION

   $ 30,000,000   

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

   $ 30,000,000   

REGIONS BANK

   $ 30,000,000   

HSBC BANK USA, NATIONAL ASSOCIATION

   $ 30,000,000   

COMPASS BANK

   $ 30,000,000   

AGFIRST FARM CREDIT BANK

   $ 25,000,000   

AMERICAN AGCREDIT, PCA

   $ 25,000,000   

BANK OF THE WEST

   $ 25,000,000   

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

   $ 20,000,000   

BRANCH BANKING & TRUST COMPANY

   $ 20,000,000   

SUMITOMO MITSUI BANKING CORPORATION

   $ 20,000,000   

AGSTAR FINANCIAL SERVICES, PCA

   $ 20,000,000   

FARM CREDIT BANK OF TEXAS

   $ 20,000,000   

UNITED FCS, PCA D/B/A FCS COMMERCIAL FINANCE GROUP

   $ 20,000,000   

THE NORTHERN TRUST COMPANY

   $ 10,000,000   

FARM CREDIT MID-AMERICA, PCA F/K/A/ FARM CREDIT SERVICES OF MID-AMERICA, PCA

   $ 10,000,000   

THE BANK OF NOVA SCOTIA

   $ 5,000,000   

AGGREGATE COMMITMENT

   $ 750,000,000   



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.    Assignor:    2.    Assignee:    [and is an Affiliate/Approved Fund of
[identify Lender]1] 3.    Borrower(s):    Dean Foods Company 4.   
Administrative Agent:    JPMorgan Chase Bank, N.A., as the Administrative Agent
under the Credit Agreement 5.    Credit Agreement:    The Credit Agreement dated
as of July 2, 2013, among Dean Foods Company, as the Borrower, the Lenders
parties thereto and JPMorgan Chase Bank, N.A., as Administrative Agent 6.   
Assigned Interest:   

 

 

1  Select as applicable.

 

Exhibit A



--------------------------------------------------------------------------------

Aggregate Amount of

Commitment/Loans for

all Lenders

   Amount of
Commitment/Loans
Assigned      Percentage Assigned of
Commitment/Loans2  

$

   $           %   

$

   $           %   

$

   $           %   

Effective Date:                               , 20         [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower,[, the Loan Parties] and [its] [their]
related parties or their respective securities) will be made available and who
may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Title ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Title

 

2  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

Exhibit A



--------------------------------------------------------------------------------

[Consented to and]3 Accepted:

JPMORGAN CHASE BANK, N.A., as

Administrative Agent, an Issuing Bank and

Swingline Lender

By  

 

  Title [Consented to and]4 Accepted: BANK OF AMERICA, N.A., as an Issuing Bank
By  

 

  Title [Consented to:]5 DEAN FOODS COMPANY By  

 

  Title

 

3  To be added only if the consent of the Administrative Agent and/or Issuing
Bank is required by the terms of the Credit Agreement.

4  To be added only if the consent of the Issuing Banks is required by the terms
of the Credit Agreement.

5  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

Exhibit A



--------------------------------------------------------------------------------

ANNEX 1

[                            ]6

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall

 

6 

Describe Credit Agreement at option of Administrative Agent.

 

Exhibit A



--------------------------------------------------------------------------------

constitute one instrument. Acceptance and adoption of the terms of this
Assignment and Assumption by the Assignee and the Assignor by Electronic
Signature or delivery of an executed counterpart of a signature page of this
Assignment and Assumption by any Electronic System shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption.
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

Exhibit A



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF INCREASING LENDER SUPPLEMENT

INCREASING LENDER SUPPLEMENT, dated                     , 20         (this
“Supplement”), by and among each of the signatories hereto, to the Credit
Agreement, dated as of July 2, 2013 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Dean Foods
Company (the “Borrower”), the Lenders party thereto and JPMorgan Chase Bank,
N.A., as administrative agent (in such capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, pursuant to Section 2.04 of the Credit Agreement, the Borrower has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the Aggregate Commitment and/or one or more tranches of
Incremental Term Loans under the Credit Agreement by requesting one or more
Lenders to increase the amount of its Commitment and/or to participate in such a
tranche;

WHEREAS, the Borrower has given notice to the Administrative Agent of its
intention to [increase the Aggregate Commitment] [and] [enter into a tranche of
Incremental Term Loans] pursuant to such Section 2.04; and

WHEREAS, pursuant to Section 2.04 of the Credit Agreement, the undersigned
Increasing Lender now desires to [increase the amount of its Commitment] [and]
[participate in a tranche of Incremental Term Loans] under the Credit Agreement
by executing and delivering to the Borrower and the Administrative Agent this
Supplement;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1. The undersigned Increasing Lender agrees, subject to the terms and conditions
of the Credit Agreement, that on the date of this Supplement it shall [have its
Commitment increased by $[            ], thereby making the aggregate amount of
its total Commitments equal to $[            ]] [and] [participate in a tranche
of Incremental Term Loans with a commitment amount equal to $[            ] with
respect thereto].

2. The Borrower hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

3. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

4. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

5. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

 

Exhibit B-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

 

[INSERT NAME OF INCREASING LENDER]

 

By:

 

Name:

 

Title:

Accepted and agreed to as of the date first written above:

 

DEAN FOODS COMPANY

By:

 

 

Name:

Title:

Acknowledged as of the date first written above:

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

 

By:

 

 

Name:

Title:

 

Exhibit B-1



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF AUGMENTING LENDER SUPPLEMENT

AUGMENTING LENDER SUPPLEMENT, dated                     , 20         (this
“Supplement”), by and among each of the signatories hereto, to the Credit
Agreement, dated as of July 2, 2013 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Dean Foods
Company (the “Borrower”), the Lenders party thereto and JPMorgan Chase Bank,
N.A., as administrative agent (in such capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, the Credit Agreement provides in Section 2.04 thereof that any bank,
financial institution or other entity may [extend Commitments] [and]
[participate in tranches of Incremental Term Loans] under the Credit Agreement
subject to the approval of the Borrower and the Administrative Agent, by
executing and delivering to the Borrower and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and

WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1. The undersigned Augmenting Lender agrees to be bound by the provisions of the
Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a [Commitment with respect to Revolving
Loans of $[            ]] [and] [a commitment with respect to Incremental Term
Loans of $[            ]].

2. The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.

3. The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:

[            ]

4. The Borrower hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

 

Exhibit B-2



--------------------------------------------------------------------------------

5. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

6. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

7. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

[remainder of this page intentionally left blank]

 

Exhibit B-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF AUGMENTING LENDER]

 

By:

 

Name:

 

Title:

 

Accepted and agreed to as of the date first written above:

DEAN FOODS COMPANY

 

By:  

 

Name:

Title:

Acknowledged as of the date first written above:

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

By:  

 

Name: Title:

 

Exhibit B-2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

 

To: The Lenders parties to the

Credit Agreement Described Below

This Compliance Certificate is furnished pursuant to that certain Credit
Agreement dated as of July 2, 2013 (as may be further amended, modified, renewed
or extended from time to time, the “Agreement”), among Dean Foods Company (the
“Borrower”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent for the Lenders. Unless otherwise defined herein,
capitalized terms used in this Compliance Certificate have the meanings ascribed
thereto in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly elected                      of the Borrower;

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements [for quarterly or monthly financial
statements add: and such financial statements present fairly in all material
respects the financial condition and results of operations of the Borrower and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes];

3. The examinations described in paragraph 2 did not disclose, except as set
forth below, and I have no knowledge of (i) the existence of any condition or
event which constitutes a Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate or (ii) any change in GAAP or in the application thereof that has
occurred since the date of the audited financial statements referred to in
Section 3.04 of the Agreement;

4. Schedule I attached hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Agreement,
all of which data and computations are true, complete and correct; and

5. Schedule II hereto sets forth the computations necessary to determine the
Applicable Rate commencing on the Business Day this certificate is delivered.

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the (i) nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event or (i) the change in GAAP or
the application thereof and the effect of such change on the attached financial
statements:

 

 

 

 

 

 

 

Exhibit C



--------------------------------------------------------------------------------

The foregoing certifications, together with the computations set forth in
Schedule I and Schedule II hereto and the financial statements delivered with
this Certificate in support hereof, are made and delivered this              day
of             ,        .

 

DEAN FOODS COMPANY

By:

      Name:  

 

  Title:  

 

 

Exhibit C



--------------------------------------------------------------------------------

SCHEDULE I

Compliance as of                     ,          with

Provisions of Section 6.11 of

the Agreement

 

Exhibit C



--------------------------------------------------------------------------------

SCHEDULE II

Borrower’s Calculation of

Applicable Rate

 

Exhibit C



--------------------------------------------------------------------------------

EXHIBIT D-1

FORM OF BORROWING REQUEST

JPMorgan Chase Bank, N.A.,

as Administrative Agent

for the Lenders referred to below

[10 South Dearborn

Chicago, Illinois 60603

Attention: [            ]

Facsimile: [            ]]

With a copy to:

[            ]

[            ]

Attention: [            ]

Facsimile: [            ]

Re: Dean Foods Company

[Date]

Ladies and Gentlemen:

Reference is hereby made to the Credit Agreement dated as of July 2, 2013 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Dean Foods Company (the “Borrower”), the
Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”). Capitalized
terms used but not defined herein shall have the meanings assigned to such terms
in the Credit Agreement. The Borrower hereby gives you notice pursuant to
Section 2.03 of the Credit Agreement that it requests a Borrowing under the
Credit Agreement, and in that connection the Borrower specifies the following
information with respect to such Borrowing requested hereby:

 

1.

Aggregate principal amount of Borrowing:1 __________

 

2. Date of Borrowing (which shall be a Business Day): __________

 

3. Type of Borrowing (ABR or LIBOR): __________

 

4.

Interest Period and the last day thereof (if a LIBOR Borrowing):2 __________

 

5. Location and number of the Borrower’s account or any other account agreed
upon by the Administrative Agent and the Borrower to which proceeds of Borrowing
are to be disbursed: __________

[Signature Page Follows]

 

 

1 

Not less than applicable amounts specified in Section 2.02(c).

2 

Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.

 

Exhibit D-1



--------------------------------------------------------------------------------

The undersigned hereby represents and warrants that the conditions to lending
specified in Section[s] [4.01 and]1 4.02 of the Credit Agreement are satisfied
as of the date hereof.

 

Very truly yours,

DEAN FOODS COMPANY,

as the Borrower

By:                                                                 
                                

Name:

Title:

 

 

1  To be included only for Borrowings on the Effective Date.

 

Exhibit D-1



--------------------------------------------------------------------------------

EXHIBIT D-2

FORM OF INTEREST ELECTION REQUEST

JPMorgan Chase Bank, N.A.,

as Administrative Agent

for the Lenders referred to below

[10 South Dearborn

Chicago, Illinois 60603

Attention: [            ]

Facsimile: ([    ]) [    ]-[            ]]

Re: Dean Foods Company

[Date]

Ladies and Gentlemen:

Reference is hereby made to the Credit Agreement dated as of July 2, 2013 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Dean Foods Company (the “Borrower”), the
Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”). Capitalized
terms used but not defined herein shall have the meanings assigned to such terms
in the Credit Agreement. The Borrower hereby gives you notice pursuant to
Section 2.08 of the Credit Agreement that it requests to convert an existing
Borrowing under the Credit Agreement, and in that connection the Borrower
specifies the following information with respect to such conversion requested
hereby:

 

  1. List date, Type, principal amount and Interest Period (if applicable) of
existing Borrowing: __________

 

2. Aggregate principal amount of resulting Borrowing: __________

 

3. Effective date of interest election (which shall be a Business Day):
__________

 

4. Type of Borrowing (ABR or LIBOR): __________

 

5.

Interest Period and the last day thereof (if a LIBOR Borrowing):1 __________

[Signature Page Follows]

 

 

1  Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.

 

Exhibit D-2



--------------------------------------------------------------------------------

Very truly yours,

DEAN FOODS COMPANY,

as Borrower

By:                                                                 
                                

Name:

Title:

 

Exhibit D-2



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF NOTE

[            ], 2013

FOR VALUE RECEIVED, the undersigned, DEAN FOODS COMPANY, a Delaware corporation
(the “Borrower”), HEREBY UNCONDITIONALLY PROMISES TO PAY to the order of
[LENDER] (the “Lender”) the aggregate unpaid principal amount of all Loans made
by the Lender to the Borrower pursuant to the Credit Agreement (as defined
below), on the Maturity Date or on such earlier date as may be required by the
terms of the Credit Agreement. Capitalized terms used herein and not otherwise
defined herein are as defined in the Credit Agreement.

The undersigned Borrower promises to pay interest on the unpaid principal amount
of each Loan made to it from the date of such Loan until such principal amount
is paid in full at a rate or rates per annum determined in accordance with the
terms of the Credit Agreement. Interest hereunder is due and payable at such
times and on such dates as set forth in the Credit Agreement.

At the time of each Loan, and upon each payment or prepayment of principal of
each Loan, the Lender shall make a notation either on the schedule attached
hereto and made a part hereof, or in such Lender’s own books and records, in
each case specifying the amount of such Loan, the respective Interest Period
thereof (in the case of LIBOR Loans) or the amount of principal paid or prepaid
with respect to such Loan, as applicable; provided that the failure of the
Lender to make any such recordation or notation shall not affect the Secured
Obligations of the undersigned Borrower hereunder or under the Credit Agreement.

This Note is one of the promissory notes referred to in, and is entitled to the
benefits of, that certain Credit Agreement dated as of July 2, 2013 by and among
the Borrower, the financial institutions from time to time parties thereto as
Lenders and JPMorgan Chase Bank, N.A., as Administrative Agent (as the same may
be amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”). The Credit Agreement, among other things, (i) provides for
the making of Loans by the Lender to the undersigned Borrower from time to time
in an aggregate amount not to exceed at any time outstanding such Lender’s
Commitment, the indebtedness of the undersigned Borrower resulting from each
such Loan to it being evidenced by this Note, and (ii) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayments of the principal hereof prior to the maturity hereof
upon the terms and conditions therein specified.

This Note is secured by the Collateral Documents. Reference is hereby made to
the Collateral Documents for a description of the collateral thereby warranted,
bargained, sold, released, conveyed, assigned, transferred, pledged and
hypothecated, the nature and extent of the security for this Note, the rights of
the holder of this Note, the Administrative Agent in respect of such security
and otherwise.

Demand, presentment, protest and notice of nonpayment and protest are hereby
waived by the Borrower. Whenever in this Note reference is made to the
Administrative Agent, the Lender or the Borrower, such reference shall be deemed
to include, as applicable, a reference to their respective successors and
assigns. The provisions of this Note shall be binding upon and shall inure to
the benefit of said successors and assigns. The Borrower’s successors and
assigns shall include, without limitation, a receiver, trustee or debtor in
possession of or for the Borrower.

 

Exhibit E



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS.

****

 

Exhibit E



--------------------------------------------------------------------------------

DEAN FOODS COMPANY

By:                                                                 
                                

Name:

Title:

 

Exhibit E



--------------------------------------------------------------------------------

SCHEDULE OF LOANS AND PAYMENTS OR PREPAYMENTS

 

Date

   Amount of
Loan    Interest
Period/Rate    Amount of
Principal
Paid or
Prepaid    Unpaid
Principal
Balance    Notation Made By

 

Exhibit E



--------------------------------------------------------------------------------

EXHIBIT F-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of July 2, 2013 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Dean Foods Company (the “Borrower”), the Lenders
party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:                                                                 
                          

Name:

Title:

Date:                     , 20[    ]

 

Exhibit F-1



--------------------------------------------------------------------------------

EXHIBIT F-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of July 2, 2013 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Dean Foods Company (the “Borrower”), the Lenders
party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:                                                                 
                          

Name:

Title:

Date:                    , 20[    ]

 

Exhibit F-2



--------------------------------------------------------------------------------

EXHIBIT F-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of July 2, 2013 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Dean Foods Company (the “Borrower”), the Lenders
party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:                                                                 
                          

Name:

Title:

Date:                     , 20[    ]

 

Exhibit F-3



--------------------------------------------------------------------------------

EXHIBIT F-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of July 2, 2013 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Dean Foods Company (the “Borrower”), the Lenders
party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:                                                                 
                          

Name:

Title:

Date:                     , 20[    ]

 

Exhibit F-4



--------------------------------------------------------------------------------

EXHIBIT G

LIST OF CLOSING DOCUMENTS

DEAN FOODS COMPANY

CREDIT FACILITIES

July 2, 2013

LIST OF CLOSING DOCUMENTS11

A. LOAN DOCUMENTS

 

1. Credit Agreement (the “Credit Agreement”) by and among Dean Foods Company, a
Delaware corporation (the “Borrower”), the institutions from time to time
parties thereto as Lenders (the “Lenders”) and JPMorgan Chase Bank, N.A., in its
capacity as Administrative Agent for itself and the other Lenders (the
“Administrative Agent”), evidencing a revolving credit facility to the Borrower
from the Lenders in an initial aggregate principal amount of $750,000,000.

SCHEDULES

 

Commitment Schedule Schedule 2.06    –    Existing Letters of Credit
Schedule 3.01    –    Subsidiaries Schedule 3.17(a)    –    Locations of
Tangible Personal Property Schedule 3.17(b)    –    Location of Chief Executive
Office, Taxpayer Identification Number, Etc. Schedule 3.19    –    Insurance
Schedule 6.01    –    Existing Indebtedness Schedule 6.02    –    Existing Liens
Schedule 6.04    –    Existing Investments Schedule 6.09    –    Existing
Restrictive Agreements EXHIBITS Exhibit A    –    Form of Assignment and
Assumption Exhibit B-1    –    Form of Increasing Lender Supplement Exhibit B-2
   –    Form of Augmenting Lender Supplement Exhibit C    –    Form of
Compliance Certificate Exhibit D-1    –    Form of Borrowing Request Exhibit D-2
   –    Form of Interest Election Request Exhibit E    –    Form of Note
Exhibit F-1    –    Form of U.S. Tax Certificate (Foreign Lenders That Are Not
Partnerships)

 

 

11  Each capitalized term used herein and not defined herein shall have the
meaning assigned to such term in the above-defined Credit Agreement. Items
appearing in bold and italics shall be prepared and/or provided by the Borrower
and/or Borrower’s counsel



--------------------------------------------------------------------------------

Exhibit F-2    –    Form of U.S. Tax Certificate (Foreign Participants That Are
Not Partnerships) Exhibit F-3    –    Form of U.S. Tax Certificate (Foreign
Participants That Are Partnerships) Exhibit F-4    –    Form of U.S. Tax
Certificate (Foreign Lenders That Are Partnerships) Exhibit G    –    List of
Closing Documents

 

2. Notes executed by the Borrower in favor of each of the Lenders, if any, which
has requested a note pursuant to Section 2.10(e) of the Credit Agreement.

 

3. Guaranty executed by the initial Subsidiary Guarantors (collectively with the
Borrower, the “Loan Parties”) in favor of the Administrative Agent.

 

4. Pledge and Security Agreement executed by the Loan Parties, together with
pledged instruments and allonges, stock certificates, stock powers executed in
blank, pledge instructions and acknowledgments, as appropriate.

 

Exhibit A    –    Legal and Prior Names; Principal Place of Business and Chief
Executive Office; FEIN; State Organization Number and Jurisdiction of
Incorporation; Properties Leased by the Grantors; Properties Owned by the
Grantors; Public Warehouses or Other Locations Exhibit B    –   
Aircraft/Engines, Ships, Railcars and Other Vehicles Governed by Federal
Statute; Patents, Copyrights and Trademarks Protected under Federal Law
Exhibit C    –    Legal Description, County and Street Address of Property on
which Fixtures are located Exhibit D    –    List of Instruments, Pledged
Securities and other Investment Property Exhibit E    –    UCC Financing
Statement Filing Locations Exhibit F    –    Commercial Tort Claims Annex I    –
   Supplement to Security Agreement

 

5. Confirmatory Grant of Security Interest in United States Patents made by
certain of the Loan Parties in favor of the Administrative Agent for the benefit
of the Holders of Secured Obligations.

 

Schedule A    –    Registered Patents; Patent Applications; Other Patents

 

6. Confirmatory Grant of Security Interest in United States Trademarks made by
certain of the Loan Parties in favor of the Administrative Agent for the benefit
of the Holders of Secured Obligations.

 

Schedule A    –    Registered Trademarks; Trademark and Service Mark
Applications; Other Trademarks

 

7. Confirmatory Grant of Security Interest in United States Copyrights made by
certain of the Loan Parties in favor of the Administrative Agent for the benefit
of the Holders of Secured Obligations.

 

Schedule A    –    Registered Copyrights; Copyright Applications; Other
Copyrights

 

8. Certificates of Insurance listing the Administrative Agent as (x) lender loss
payee for the property casualty insurance policies of the Loan Parties, together
with separate lender loss payable endorsements and (y) additional insured with
respect to the liability insurance of the Loan Parties, together with separate
additional insured endorsements.

 

Exhibit G



--------------------------------------------------------------------------------

B. UCC DOCUMENTS

 

9. UCC, tax lien and name variation search reports naming each Loan Party from
the appropriate offices in relevant jurisdictions.

 

10. UCC financing statements naming each Loan Party as debtor and the
Administrative Agent as secured party as filed with the appropriate offices in
applicable jurisdictions.

C. CORPORATE DOCUMENTS

 

11. Certificate of the Secretary or an Assistant Secretary of each Loan Party
certifying (i) that there have been no changes in the Certificate of
Incorporation or other charter document of such Loan Party, as attached thereto
and as certified as of a recent date by the Secretary of State (or analogous
governmental entity) of the jurisdiction of its organization, since the date of
the certification thereof by such governmental entity, (ii) the By-Laws or other
applicable organizational document, as attached thereto, of such Loan Party as
in effect on the date of such certification, (iii) resolutions of the Board of
Directors or other governing body of such Loan Party authorizing the execution,
delivery and performance of each Loan Document to which it is a party, and
(iv) the names and true signatures of the incumbent officers of each Loan Party
authorized to sign the Loan Documents to which it is a party, and (in the case
of the Borrower) authorized to request a Borrowing or the issuance of a Letter
of Credit under the Credit Agreement.

 

12. Good Standing Certificate (or analogous documentation if applicable) for
each Loan Party from the Secretary of State (or analogous governmental entity)
of the jurisdiction of its organization, to the extent generally available in
such jurisdiction.

D. OPINIONS

 

13. Opinion of Wilmer Cutler Pickering Hale and Dorr LLP, counsel for the Loan
Parties.

E. CLOSING CERTIFICATES AND MISCELLANEOUS

 

14. A Certificate signed by the President, a Vice President or a Financial
Officer of the Borrower certifying the following: (i) all of the representations
and warranties of the Borrower set forth in the Credit Agreement are true and
correct and (ii) no Default or Event of Default has occurred and is then
continuing.

 

15. Payoff documentation providing evidence satisfactory to the Administrative
Agent that the Existing Credit Agreement has been terminated and cancelled
(along with all of the agreements, documents and instruments delivered in
connection therewith) and all Indebtedness owing thereunder has been repaid and
any and all liens thereunder have been terminated.

 

Exhibit G